Exhibit 10.24

AMENDED AND RESTATED REVOLVING CREDIT

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION

(AS LENDER AND AS AGENT)

WITH

INTEGRATED DRILLING EQUIPMENT, LLC

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC

AND

EMPEIRIA ACQUISITION CORP.

(AS BORROWERS)

December 14, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

I. DEFINITIONS

     1   

1.1 Accounting Terms

     1   

1.2 General Terms

     1   

1.3 Uniform Commercial Code Terms

     31   

1.4 Certain Matters of Construction

     32   

II. ADVANCES, PAYMENTS

     33   

2.1 Revolving Advances

     33   

2.2 Procedure for Revolving Advances Borrowing

     34   

2.3 Disbursement of Advance Proceeds

     36   

2.4 [Intentionally Omitted]

     36   

2.5 Maximum Advances

     36   

2.6 Repayment of Advances

     36   

2.7 Repayment of Excess Advances

     37   

2.8 Statement of Account

     37   

2.9 Letters of Credit

     38   

2.10 Issuance of Letters of Credit

     38   

2.11 Requirements for Issuance of Letters of Credit

     38   

2.12 Disbursements, Reimbursement

     39   

2.13 Repayment of Participation Advances

     40   

2.14 Documentation

     41   

2.15 Determination to Honor Drawing Request

     41   

2.16 Nature of Participation and Reimbursement Obligations

     41   

2.17 Indemnity

     42   

2.18 Liability for Acts and Omissions

     43   

2.19 Additional Payments

     44   

2.20 Manner of Borrowing and Payment

     44   

2.21 Mandatory Prepayments

     46   

2.22 Use of Proceeds

     46   

2.23 Defaulting Lender

     47   

III. INTEREST AND FEES

     48   

3.1 Interest

     48   

3.2 Letter of Credit Fees

     48   

3.3 Fee Letter

     49   

3.4 [Intentionally Omitted]

     49   

3.5 Computation of Interest and Fees

     49   

3.6 Maximum Charges

     49   

3.7 Increased Costs

     50   

3.8 Basis For Determining Interest Rate Inadequate or Unfair

     50   

3.9 Capital Adequacy

     51   

3.10 Gross Up for Taxes

     52   

3.11 Withholding Tax Exemption

     52   

IV. COLLATERAL: GENERAL TERMS

     53   

4.1 Security Interest in the Collateral

     53   

4.2 Perfection of Security Interest

     54   

4.3 Disposition of Collateral

     54   

 

i



--------------------------------------------------------------------------------

4.4 Preservation of Collateral

     54   

4.5 Ownership of Collateral

     55   

4.6 Defense of Agent’s and Lenders’ Interests

     56   

4.7 Books and Records

     56   

4.8 Financial Disclosure

     56   

4.9 Compliance with Laws

     57   

4.10 Inspection of Premises

     57   

4.11 Insurance

     57   

4.12 Failure to Pay Insurance

     58   

4.13 Payment of Taxes

     58   

4.14 Payment of Leasehold Obligations

     59   

4.15 Receivables

     59   

4.16 Inventory

     61   

4.17 Maintenance of Equipment

     62   

4.18 Exculpation of Liability

     62   

4.19 Environmental Matters

     62   

4.20 Financing Statements

     64   

4.21 Possession of Collateral

     64   

4.22 Chattel Paper

     64   

4.23 Letter-of-Credit Rights

     65   

4.24 Commercial Tort Claims

     65   

4.25 Investment Property

     65   

V. REPRESENTATIONS AND WARRANTIES

     67   

5.1 Authority

     67   

5.2 Formation and Qualification

     67   

5.3 Survival of Representations and Warranties

     68   

5.4 Tax Returns

     68   

5.5 Financial Statements

     69   

5.6 Entity Names

     69   

5.7 O.S.H.A. and Environmental Compliance

     69   

5.8 Solvency; No Litigation, Violation, Indebtedness or Default

     70   

5.9 Patents, Trademarks, Copyrights and Licenses

     71   

5.10 Licenses and Permits

     72   

5.11 Default of Material Indebtedness

     72   

5.12 No Default

     72   

5.13 No Burdensome Restrictions

     72   

5.14 No Labor Disputes

     72   

5.15 Margin Regulations

     72   

5.16 Investment Company Act

     73   

5.17 Disclosure

     73   

5.18 Swaps

     73   

5.19 Conflicting Agreements

     73   

5.20 Application of Certain Laws and Regulations

     73   

5.21 Business and Property of Borrowers

     73   

5.22 Anti-Terrorism Laws

     73   

5.23 Trading with the Enemy

     74   

 

ii



--------------------------------------------------------------------------------

5.24 Federal Securities Laws

     74   

5.25 Collateral

     75   

5.26 Required Equity Documents

     75   

5.27 Empeiria Merger Documents; Tender Offer

     76   

5.28 Empeiria as a Holding Company

     76   

5.29 Leases

     76   

VI. AFFIRMATIVE COVENANTS

     76   

6.1 Payment of Fees

     77   

6.2 Conduct of Business and Maintenance of Existence and Assets

     77   

6.3 Violations

     77   

6.4 Government Receivables

     77   

6.5 Financial Covenants

     77   

6.6 Execution of Supplemental Instruments

     80   

6.7 Payment of Indebtedness

     80   

6.8 Standards of Financial Statements

     81   

6.9 Federal Securities Laws

     81   

VII. NEGATIVE COVENANTS

     81   

7.1 Merger, Consolidation, Acquisition and Sale of Assets

     81   

7.2 Creation of Liens

     81   

7.3 Guarantees

     82   

7.4 Investments

     82   

7.5 Loans

     82   

7.6 Capital Expenditures

     83   

7.7 Dividends

     83   

7.8 Indebtedness

     84   

7.9 Nature of Business

     84   

7.10 Transactions with Affiliates

     84   

7.11 Leases

     84   

7.12 Subsidiaries

     84   

7.13 Fiscal Year and Accounting Changes

     85   

7.14 Pledge of Credit

     85   

7.15 Amendment of Articles of Incorporation, Bylaws, Certificate of Formation,
Operating Agreement

     85   

7.16 Compliance with ERISA

     85   

7.17 Prepayment of Indebtedness; Amendments

     86   

7.18 Anti-Terrorism Laws

     86   

7.19 Membership/Partnership Interests

     86   

7.20 Trading with the Enemy Act

     86   

7.21 Elm Park Indebtedness

     86   

7.22 Elm Park Loan Documents

     87   

7.23 Empeiria as a Holding Company

     87   

7.24 Limitation on Issuance of Equity Interests

     87   

VIII. CONDITIONS PRECEDENT

     87   

8.1 Conditions to Initial Advances

     87   

8.2 Conditions to Each Advance

     91   

 

iii



--------------------------------------------------------------------------------

IX. INFORMATION AS TO BORROWERS

     91   

9.1 Disclosure of Material Matters

     91   

9.2 Schedules

     92   

9.3 Environmental Reports

     92   

9.4 Litigation

     92   

9.5 Material Occurrences

     92   

9.6 Government Receivables

     93   

9.7 Annual Financial Statements

     93   

9.8 Reserved

     93   

9.9 Monthly Financial Statements

     93   

9.10 Other Reports

     93   

9.11 Additional Information

     93   

9.12 Projected Operating Budget

     94   

9.13 Variances From Operating Budget

     94   

9.14 Notice of Suits, Adverse Events

     94   

9.15 ERISA Notices and Requests

     94   

9.16 Additional Documents

     94   

9.17 Inventory Appraisals and Field Examinations

     95   

X. EVENTS OF DEFAULT

     95   

10.1 Nonpayment

     95   

10.2 Breach of Representation

     95   

10.3 Financial Information

     95   

10.4 Judicial Actions

     95   

10.5 Noncompliance

     95   

10.6 Judgments

     96   

10.7 Bankruptcy

     96   

10.8 Inability to Pay

     96   

10.9 Subsidiary or Guarantor Bankruptcy

     96   

10.10 Material Adverse Effect

     96   

10.11 Lien Priority

     97   

10.12 Cross Default

     97   

10.13 Breach of Guaranty

     97   

10.14 Change of Control

     97   

10.15 Invalidity

     97   

10.16 Licenses

     97   

10.17 Seizures

     98   

10.18 Operations

     98   

10.19 Plans

     98   

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT

     98   

11.1 Rights and Remedies

     98   

11.2 Agent’s Discretion

     100   

11.3 Setoff

     100   

11.4 Rights and Remedies not Exclusive

     100   

11.5 Allocation of Payments After Event of Default

     100   

XII. WAIVERS AND JUDICIAL PROCEEDINGS

     101   

12.1 Waiver of Notice

     101   

12.2 Delay

     101   

12.3 Jury Waiver

     101   

 

iv



--------------------------------------------------------------------------------

XIII. EFFECTIVE DATE AND TERMINATION

     102   

13.1 Term

     102   

13.2 Termination

     102   

XIV. REGARDING AGENT

     102   

14.1 Appointment

     102   

14.2 Nature of Duties

     103   

14.3 Lack of Reliance on Agent and Resignation

     103   

14.4 Certain Rights of Agent

     104   

14.5 Reliance

     104   

14.6 Notice of Default

     104   

14.7 Indemnification

     104   

14.8 Agent in its Individual Capacity

     105   

14.9 Delivery of Documents

     105   

14.10 Borrowers’ Undertaking to Agent

     105   

14.11 No Reliance on Agent’s Customer Identification Program

     105   

14.12 Other Agreements

     105   

14.13 Collateral Matters

     106   

XV. BORROWING AGENCY

     107   

15.1 Borrowing Agency Provisions

     107   

15.2 Waiver of Subrogation

     108   

15.3 Joint and Several Liability of Borrowers, Etc

     108   

XVI. MISCELLANEOUS

     110   

16.1 Governing Law

     110   

16.2 Entire Understanding

     111   

16.3 Successors and Assigns; Participations; New Lenders

     113   

16.4 Application of Payments

     115   

16.5 Indemnity

     116   

16.6 Notice

     116   

16.7 Survival

     118   

16.8 Severability

     118   

16.9 Expenses

     119   

16.10 Injunctive Relief

     119   

16.11 Consequential Damages

     119   

16.12 Captions

     119   

16.13 Counterparts; Facsimile Signatures

     119   

16.14 Construction

     119   

16.15 Confidentiality; Sharing Information

     119   

16.16 Publicity

     120   

16.17 Certifications From Banks and Participants; US PATRIOT Act

     120   

16.18 Amendment and Restatement; No Novation

     120   

 

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

Exhibits

 

Exhibit 1.2-A    Borrowing Base Certificate Exhibit 1.2-B    Compliance
Certificate Exhibit 2.1(a)    Revolving Credit Note Exhibit 8.1(k)    Financial
Condition Certificate Exhibit 16.3    Commitment Transfer Supplement

Schedules

 

Schedule 1.1    Permitted Holders Schedule 1.2    Permitted Encumbrances
Schedule 1.2-C    Commercial Tort Claims Schedule 4.5    Equipment, Inventory
Locations and Real Property Schedule 4.15(h)    Deposit and Investment Accounts
Schedule 5.1    Consents Schedule 5.2(a)    States of Qualification and Good
Standing Schedule 5.2(b)    Empeiria’s Equity Interests Schedule 5.2(c)   
Subsidiaries Schedule 5.2(d)    Other Borrowers’ Equity Interests, Etc.
Schedule 5.4    Federal Tax Identification Number Schedule 5.6    Prior Names
Schedule 5.7    Environmental Schedule 5.8(b)    Litigation Schedule 5.8(d)   
Plans Schedule 5.9    Intellectual Property, Source Code Escrow Agreements
Schedule 5.10    Licenses and Permits Schedule 5.14    Labor Disputes Schedule
7.3    Guarantees Schedule 7.7    Warrants Schedule 7.10    Transactions with
Affiliates

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT

AND

SECURITY AGREEMENT

Amended and Restated Revolving Credit and Security Agreement dated as of
December 14, 2012, among INTEGRATED DRILLING EQUIPMENT, LLC, a limited liability
company formed under the laws of the State of Delaware (“IDE”), INTEGRATED
DRILLING EQUIPMENT COMPANY HOLDINGS, LLC (formerly known as IDE Acquisition Co.,
LLC), a limited liability company formed under the laws of the State of Delaware
(“Holdings”), and EMPEIRIA ACQUISITION CORP., a corporation formed under the
laws of Delaware (“Empeiria,” and collectively with IDE and Holdings,
“Borrowers” and each is individually a “Borrower”), the financial institutions
which are now or which hereafter become a party hereto (collectively, the
“Lenders” and individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as agent for Lenders (PNC, in such capacity, the “Agent”).

IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrowers, Lenders and Agent hereby agree as follows:

I. DEFINITIONS.

1.1 Accounting Terms.

(a) As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined, shall have the
respective meanings given to them under GAAP; provided, however, whenever such
accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as in effect from time to time.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set out in this Agreement or any Other Document,
and either Borrowing Agent or Agent shall so request, Borrowing Agent and Agent
will enter into negotiations in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of Agent and the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect prior to such change and (ii) Borrowers shall
provide to Agent financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting out a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

1.2 General Terms. For purposes of this Agreement the following terms shall have
the following meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

 

1



--------------------------------------------------------------------------------

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) all of the Equity Interests of another Person, (b) all or substantially all
of the assets of another Person, or (c) all or substantially all of a line of
business or division of another Person, in each case (i) whether or not
involving a merger or a consolidation with such other Person and (ii) whether in
one transaction or a series of related transactions.

“Acquisition Cost” means, with respect to any Acquisition, as at the date of
entering into any agreement therefor, the sum of the following (without
duplication): (a) the value of the Equity Interests of any Borrower or any of
their respective Subsidiaries to be transferred in connection with such
Acquisition, (b) the amount of any cash and fair market value of other property
(excluding property described in clause (a) and the unpaid principal amount of
any debt instrument) given as consideration in connection with such Acquisition,
(c) the amount (determined by using the face amount or the amount payable at
maturity, whichever is greater) of any Indebtedness incurred, assumed or
acquired by any Borrower or any of their respective Subsidiaries in connection
with such Acquisition, (d) all additional purchase price amounts in the form of
Earn-Outs and other contingent obligations that should be recorded on the
financial statements of any Borrower or any of their respective Subsidiaries in
accordance with GAAP in connection with such Acquisition, (e) all amounts paid
in respect of covenants not to compete, consulting agreements that should be
recorded on the financial statements of any Borrower or any of their respective
Subsidiaries in accordance with GAAP, and other affiliated contracts in
connection with such Acquisition, and (f) the aggregate fair market value of all
other consideration given by any Borrower or any of their respective
Subsidiaries in connection with such Acquisition. For purposes of determining
the Acquisition Cost for any transaction, the Equity Interests of any Borrower
or any of their respective Subsidiaries shall be valued in accordance with GAAP.

“Advance Rates” shall mean, collectively, the Receivables Advance Rate, the
Unbilled Receivables Advance Rate, and the Inventory Advance Rate.

“Advances” shall mean and include the Revolving Advances and Letters of Credit.

“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, managing member, general
partner or officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (a) above. For purposes of this
definition, control of a Person shall mean the power, direct or indirect, (x) to
vote 10% or more of the Equity Interests having ordinary voting power for the
election of directors of such Person or other Persons performing similar
functions for any such Person, or (y) to direct or cause the direction of the
management and policies of such Person whether by ownership of Equity Interests,
contract or otherwise.

“Agent” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Agreement” shall mean this Amended and Restated Revolving Credit and Security
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

 

2



--------------------------------------------------------------------------------

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
higher of (i) the Base Rate in effect on such day, (ii) the Federal Funds Open
Rate in effect on such day plus  1/2 of 1% and (iii) the Daily LIBOR Rate on
such day plus 1%. For purposes of this definition, “Daily LIBOR Rate” shall
mean, for any day, the rate per annum determined by Agent by dividing (x) the
Published Rate by (y) a number equal to 1.00 minus the percentage prescribed by
the Federal Reserve for determining the maximum reserve requirements with
respect to any eurocurrency funding by banks on such day. For the purposes of
this definition, “Published Rate” shall mean the rate of interest published each
Business Day in The Wall Street Journal “Money Rates” listing under the caption
“London Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by Agent).

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
applicable orders, judgments and decrees of all courts and arbitrators.

“Applicable Margin” for Revolving Advances shall mean the applicable percentage
specified below:

 

APPLICABLE MARGIN FOR

DOMESTIC RATE LOANS

 

APPLICABLE MARGIN FOR

EURODOLLAR RATE LOANS

1.50%

  2.50%

“Authority” shall have the meaning set forth in Section 4.19(d).

“Bankruptcy Code” shall mean title 11 of the United States Code, as in effect
from time to time.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

3



--------------------------------------------------------------------------------

“Blocked Accounts” shall have the meaning set forth in Section 4.15(h).

“Blocked Account Bank” shall have the meaning set forth in Section 4.15(h).

“Blocked Person” shall have the meaning set forth in Section 5.22(b) hereof.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrowers on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of the Borrowers and their respective
Subsidiaries.

“Borrowers’ Account” shall have the meaning set forth in Section 2.8.

“Borrowing Agent” shall mean Empeiria, in its capacity as borrowing agent
hereunder.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2-A duly executed by the President, Chief Financial Officer, Chief
Accounting Officer or Treasurer of the Borrowing Agent and delivered to the
Agent, appropriately completed, by which such officer shall certify to Agent the
Formula Amount and calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any Eurodollar Rate Loans, such day must also be a day on which
dealings are carried on in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the design and development of new products, or for the acquisition of any fixed
assets or improvements, replacements, substitutions or additions thereto which
have a useful life of more than one year, including the total principal portion
of Capitalized Lease Obligations, which, in accordance with GAAP, would be
classified as capital expenditures (but exclusive of any expenditure made or
liability incurred in order to pay all or a portion of the purchase price in
connection with a Permitted Acquisition).

“Capitalized Lease Obligation” shall mean any Indebtedness of any Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change of Control” shall mean:

(a) at any time, Empeiria shall fail to own one hundred percent (100%) of the
Equity Interests of Holdings entitled to vote in the election of members of the
board of directors (or equivalent governing body) of Holdings; or

 

4



--------------------------------------------------------------------------------

(b) at any time, Holdings shall fail to own one hundred percent (100%) of the
Equity Interests of IDE entitled to vote in the election of members of the board
of directors (or equivalent governing body) of IDE; or

(c) (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its Subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) other than
Permitted Holders becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that a “person” or “group” shall be deemed
to have “beneficial ownership” of all Equity Interests that such “person” or
“group” has the right to acquire, whether such right is exercisable immediately
or only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than thirty percent (30% of the Equity Interests of Empeiria
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of Empeiria, or (ii) a majority of the members of the
board of directors (or other equivalent governing body) of Empeiria shall not
constitute Continuing Directors; or

(d) there shall have occurred under any indenture or other instrument evidencing
any Indebtedness or Equity Interests in a principal amount, or with a redemption
value, in excess of $1,000,000, any “change in control” or similar provision (as
set forth in the indenture, agreement or other evidence of such Indebtedness)
obligating Empeiria or any of its Subsidiaries to repurchase, redeem or repay
all or any part of the Indebtedness or Equity Interests provided for therein; or

(e) after the Closing Date, any Person or group of related Persons acquires all
or substantially all of the assets of (i) Empeiria and its Subsidiaries, taken
as a whole, or (ii) IDE, in each case whether in one transaction or in a series
of related transactions.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral or any Borrower.

“Closing Date” shall mean the date of this Agreement or such other date as may
be agreed to by the parties hereto.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time.

“Collateral” shall mean and include, with respect to each Borrower:

(a) all Receivables;

(b) all Equipment;

 

5



--------------------------------------------------------------------------------

(c) all General Intangibles;

(d) all Inventory;

(e) all Investment Property;

(f) all Subsidiary Stock;

(g) the Leasehold Interests;

(h) all of each Borrower’s right, title and interest in and to, whether now
owned or hereafter acquired and wherever located, (i) its respective goods and
other property including, but not limited to, all merchandise returned or
rejected by Customers, relating to or securing any of the Receivables; (ii) all
of each Borrower’s rights as a consignor, a consignee, an unpaid vendor,
mechanic, artisan, or other lienor, including stoppage in transit, setoff,
detinue, replevin, reclamation and repurchase; (iii) all additional amounts due
to any Borrower from any Customer relating to the Receivables; (iv) other
property, including warranty claims, relating to any goods securing the
Obligations; (v) all of each Borrower’s contract rights, rights of payment which
have been earned under a contract right, instruments (including promissory
notes), documents, chattel paper (including electronic chattel paper), warehouse
receipts, deposit accounts, securities accounts, letters of credit and money;
(vi) all commercial tort claims (whether now existing or hereafter arising),
including those described on Schedule 1.2-C; (vii) if and when obtained by any
Borrower, all real and personal property of third parties in which such Borrower
has been granted a lien or security interest as security for the payment or
enforcement of Receivables; (viii) all letter of credit rights (whether or not
the respective letter of credit is evidenced by a writing); (ix) all supporting
obligations; and (x) any other goods, personal property or real property now
owned or hereafter acquired in which any Borrower has expressly granted a
security interest or may in the future grant a security interest to Agent
hereunder, or in any amendment or supplement hereto or thereto, or under any
other agreement between Agent and any Borrower;

(i) all of each Borrower’s ledger sheets, ledger cards, files, correspondence,
records, books of account, business papers, computers, computer software (owned
by any Borrower or in which it has an interest), computer programs, tapes, disks
and documents relating to (a), (b), (c), (d), (e), (f), (g), or (h) of this
Paragraph; and

(j) all proceeds and products of (a), (b), (c), (d), (e), (f), (g), (h), and
(i) in whatever form, including, but not limited to: cash, deposit accounts
(whether or not comprised solely of proceeds), certificates of deposit,
insurance proceeds (including hazard, flood and credit insurance), negotiable
instruments and other instruments for the payment of money, chattel paper,
security agreements, documents, eminent domain proceeds, condemnation proceeds
and tort claim proceeds.

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include (i) any lease, license, contract, property rights or
agreement to which any Borrower is a party or any of its rights or interests
thereunder if and for so long as the grant of such security interest or lien
shall constitute or result in a breach or termination pursuant to the terms of,
or a default under, any such lease, license, contract, property rights or
agreement (other than to the extent

 

6



--------------------------------------------------------------------------------

that any such term would be rendered ineffective pursuant to Sections 9-406,
9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of
any relevant jurisdiction or any other applicable law or principles of equity),
provided, however, that (A) if required by Agent, such Borrower will use
commercially reasonable efforts to promptly obtain consent to the collateral
assignment thereof and the granting of a security interest therein to Agent and,
at such time such consent is obtained, such lease, license, contract, property
rights or agreement shall constitute “Collateral” hereunder, (B) notwithstanding
the foregoing, the term “Collateral” shall include any and all proceeds arising
from such excluded property to the extent that the assignment or encumbering of
such proceeds is not subject to the same or similar prohibitions or
restrictions, and (C) such security interest or lien shall attach immediately at
such time as the condition causing such breach or termination shall be remedied
and to the extent severable, shall attach immediately to any portion of such
lease, license, contract, property rights or agreement that does not result in
any of the consequences specified above; or (ii) any of the outstanding Equity
Interests of a Foreign Subsidiary in excess of 65% of the Equity Interests of
such Foreign Subsidiary entitled to vote.

“Commitment Percentage” of any Lender shall mean the percentage set forth below
such Lender’s name on the signature page hereof as the same may be adjusted upon
any assignment by a Lender pursuant to Section 16.3(c) or (d) hereof.

“Commitment Transfer Supplement” shall mean a document in the form of
Exhibit 16.3 hereto, properly completed and otherwise in form and substance
satisfactory to Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

“Compliance Certificate” shall mean a compliance certificate in the form of
Exhibit 1.2-B to be signed by the Chief Financial Officer, Chief Accounting
Officer or Treasurer of Borrowing Agent (in such Person’s capacity as such and
not in his or her individual capacity), which shall state that, based on an
examination sufficient to permit such officer to make an informed statement, no
Default or Event of Default exists, or if such is not the case, specifying such
Default or Event of Default, its nature, when it occurred, whether it is
continuing and the steps being taken by Borrowers with respect to such default
and, such certificate shall have appended thereto calculations which set forth
Borrowers’ compliance with the requirements or restrictions imposed by
Sections 6.5, 7.5, 7.6, and 7.11, and any other covenants in the Agreement as
Agent may specify from time to time.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

“Consigned Inventory” shall mean Inventory of any Borrower that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

 

7



--------------------------------------------------------------------------------

“Continuing Directors” means the directors of Empeiria on the Closing Date and
each other director of Empeiria if, in each case, such other director’s
nomination for election to the board of directors (or equivalent governing body)
of Empeiria is recommended by at least 51% of the then Continuing Directors.

“Contract Rate” shall mean the Revolving Interest Rate.

“Controlled Group” shall mean, at any time, each Borrower and each Guarantor and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all other entities which,
together with any Borrower or any Guarantor, are treated as a single employer
under Section 414 of the Code.

“Costs to Complete” means, when determined, the sum of (a) all of Borrowers’
consolidated revenue backlog minus unrecognized margin, plus (b) all of
Borrowers’ projected operating expenses for the upcoming six-month period.

“Credit Judgment” shall mean a determination or judgment made by such Person in
the exercise of reasonable (in the business of secured-asset based lending)
credit or business judgment and in good faith.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Borrower,
pursuant to which such Borrower is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.11(b) hereof.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall have the meaning set forth in Section 2.23(a) hereof.

“Depository Accounts” shall have the meaning set forth in Section 4.15(h)
hereof.

“Designated Lender” shall have the meaning set forth in Section 16.2(b) hereof.

“Disqualified Equity Interests” shall mean any Equity Interest that, by its
terms (or by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Obligations that
are accrued and payable), (b) is redeemable at the option of the holder thereof
(other than solely for Qualified Equity Interests), in whole or in part,
(c) provides for the scheduled payments of dividends in cash, or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interest that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 180 days after the expiration of the Term.

 

8



--------------------------------------------------------------------------------

“Documents” shall have the meaning set forth in Section 8.1(c) hereof.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Drawing Date” shall have the meaning set forth in Section 2.12(b) hereof.

“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.

“Earn-Outs” shall mean unsecured liabilities of a Borrower arising under an
agreement to make any deferred payment as a part of the Acquisition Cost for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Permitted Acquisition.

“Earnings Before Interest and Taxes” shall mean for any fiscal period the sum of
(i) net income (or loss) of Borrowers on a Consolidated Basis for such period
(excluding extraordinary, unusual or non-recurring income or gains), plus
(ii) all interest expense of Borrowers on a Consolidated Basis for such period,
plus (iii) all charges against income of Borrowers on a Consolidated Basis for
such period for federal, state and local taxes, plus (iv) debt issuance costs
and commissions, discounts and other fees associated with Indebtedness (to the
extent financed by such Indebtedness), plus (v) extraordinary or non-recurring
expenses or losses in an aggregate amount not to exceed $250,000 in any fiscal
year and to the extent approved by Agent, plus (vi) any Earnout Amount (as
defined in the Empeiria Merger Agreement) payable to the Holders (as defined in
the Empeiria Merger Agreement) pursuant to the terms of the Empeiria Merger
Agreement as in effect on the date of this Agreement that is required by the
application of FAS 141R to be and is expensed by Empeiria and its Subsidiaries,
plus (vii) costs and expenses incurred in connection with any amendments,
modifications or waivers to this Agreement, the Other Documents, the Elm Park
Loan Agreement or the Elm Park Loan Documents in an aggregate amount not to
exceed $75,000, plus (viii) costs and expenses incurred in an aggregate amount
not to exceed (a) $100,000 in any fiscal year in connection with consummated
Permitted Acquisitions, or (b) $100,000 in any fiscal year in connection with
proposed Permitted Acquisitions that are not consummated, plus (ix) unrealized
mark-to-market hedging losses (or minus unrealized mark-to-market hedging
gains), plus (x) non-cash charges related to compensation expense recognized
under Empeiria’s stock option plans and the recognition of one-time expenses
related to purchase accounting adjustments, plus (xi) expenses paid to members
of the board of directors of Empeiria regardless of services provided and not to
exceed $50,000 in any fiscal year, in each case of clauses (ii) through (xi),
without duplication and to the extent deducted in the calculation of net income
(or loss) of Borrowers on a Consolidated Basis.

 

9



--------------------------------------------------------------------------------

“EBITDA” shall mean for any period the sum of (i) Earnings Before Interest and
Taxes for such period plus (ii) depreciation expenses for such period, plus
(iii) amortization expenses for such period. Notwithstanding the foregoing,
EBITDA for (a) the three-month period ending March 31, 2012 shall be deemed to
be $2,285,237, (b) the three-month period ending June 30, 2012 shall be deemed
to be $4,221,906, and (c) the three-month period ending September 30, 2012 shall
be deemed to be $8,481,163.

“Eligible IDE WIP Inventory” means all Eligible Inventory of IDE that is
currently categorized as work-in-process in various stages of manufacturing.

“Eligible Inventory” shall mean and include Inventory with respect to each
Borrower, valued at the lower of cost or market value, determined on a
first-in-first-out basis, which is not, in Agent’s opinion, obsolete, slow
moving or unmerchantable and which Agent, in its Credit Judgment, shall not deem
ineligible Inventory, based on such considerations as Agent may from time to
time deem appropriate including whether the Inventory is subject to a perfected,
first priority security interest in favor of Agent and no other Lien (other than
a Permitted Encumbrance). In addition, Inventory shall not be Eligible Inventory
if it (i) does not conform to all standards imposed by any Governmental Body
which has regulatory authority over such goods or the use or sale thereof,
(ii) is in transit, (iii) is located outside the continental United States or at
a location that is not otherwise in compliance with this Agreement,
(iv) constitutes Consigned Inventory, (v) is the subject of an Intellectual
Property Claim; (vi) is subject to a License Agreement or other agreement that
limits, conditions or restricts any Borrower’s or Agent’s right to sell or
otherwise dispose of such Inventory, unless Agent is a party to a Licensor/Agent
Agreement with the Licensor under such License Agreement; or (vii) or is
situated at a location not owned by a Borrower unless the owner or occupier of
such location has executed in favor of Agent a Lien Waiver Agreement or in the
alternative, Agent, in its sole discretion, has established reserves therefor.
Eligible Inventory shall include all Inventory in-transit for which title has
passed to a Borrower, which is insured to the full value thereof and for which
Agent shall have in its possession (a) all negotiable bills of lading properly
endorsed and (b) all non-negotiable bills of lading issued in Agent’s name.
Eligible Inventory shall not include Inventory being acquired pursuant to a
trade Letter of Credit to the extent such trade Letter of Credit remains
outstanding.

“Eligible Parts Inventory” shall mean and include Eligible Inventory consisting
of “shelved” inventory or parts that any Borrower has for sale to customers for
general repairs on existing rigs (such as cables, capacitors, fuses, among other
electrical parts) and are described as “parts inventory” on the most recent
inventory appraisal obtained by Agent. For the avoidance of doubt, in no event
shall Eligible Parts Inventory include packaging materials.

“Eligible Receivables” shall mean and include with respect to each Borrower,
each Receivable of such Borrower arising in the Ordinary Course of Business and
which Agent, in its Credit Judgment, shall deem to be an Eligible Receivable,
based on such considerations as Agent may from time to time deem appropriate. A
Receivable shall not be deemed eligible unless such Receivable is subject to
Agent’s first priority perfected security interest and no other Lien (other than
Permitted Encumbrances), and is evidenced by an invoice or other documentary
evidence satisfactory to Agent in its Credit Judgment. In addition, no
Receivable shall be an Eligible Receivable if:

 

10



--------------------------------------------------------------------------------

(a) it arises out of a sale made by any Borrower to an Affiliate of any Borrower
or to a Person controlled by an Affiliate of any Borrower;

(b) it is due or unpaid more than (i) ninety (90) days after the original
invoice date, or (ii) sixty (60) days after its due date;

(c) fifty percent (50%) or more of the dollar amount of the Receivables from
such Customer are not deemed Eligible Receivables hereunder which percentage
may, in Agent’s Credit Judgment, be increased or decreased from time to time;

(d) any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e) the applicable Customer shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, any
petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing;

(f) the sale is to a Customer outside the continental United States of America,
unless the sale is on letter of credit, guaranty or acceptance terms, in each
case acceptable to Agent in its Credit Judgment;

(g) the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(h) Agent believes, in its Credit Judgment, that collection of such Receivable
is insecure or that such Receivable may not be paid by reason of the Customer’s
financial inability to pay;

(i) the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless the applicable Borrower assigns
its right to payment of such Receivable to Agent pursuant to the Assignment of
Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C.
Sub-Section 15 et seq.) or has otherwise complied with other applicable statutes
or ordinances;

(j) the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale;

 

11



--------------------------------------------------------------------------------

(k) the Receivables of the Customer exceed a credit limit determined by Agent,
in its Credit Judgment, to the extent such Receivable exceeds such limit;

(l) the Receivable is subject to any offset, deduction, defense, dispute, or
counterclaim, the Customer is also a creditor or supplier of a Borrower or the
Receivable is contingent in any respect or for any reason;

(m) the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(n) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed, but only as it relates to such
rejection, return, revocation or refusal;

(o) such Receivable is not payable to a Borrower; or

(p) such Receivable is not otherwise satisfactory to Agent as determined by
Agent in the exercise of its Credit Judgment.

“Eligible Spec Rig Inventory” means rigs that are manufactured by IDE to no
confirmed purchase order or contract of a specific customer, and which are
subject to approval by Agent on a case by case basis, in its sole discretion,
before inclusion in the Formula Amount.

“Eligible Unbilled Receivables” shall mean all unbilled revenue of IDE which is
included in the Receivables reported in IDE’s financial statements and is
recognized in excess of amounts billed so long as such unbilled revenue
(a) arises in the Ordinary Course of IDE’s business, and (b) is acceptable based
on such considerations as Agent may from time to time deem appropriate in
Agent’s Credit Judgment.

“Elm Park Agent” shall mean Elm Park Capital Management, LLC, and any successor
agent under the Elm Park Loan Agreement.

“Elm Park Indebtedness” shall mean Indebtedness owed by Borrowers to the Elm
Park Lenders under the Elm Park Loan Agreement in an aggregate principal amount
not to exceed at any time the sum of $25,000,000, plus all interest payable
under the Elm Park Loan Agreement that is paid in kind and added to the
principal balance of such Indebtedness in accordance with the Elm Park
Intercreditor Agreement, but less principal payments made under the Elm Park
Loan Agreement after the Closing Date.

“Elm Park Intercreditor Agreement” shall mean that certain Intercreditor
Agreement dated as of the date hereof, among Borrowers, Agent, and Elm Park
Agent, as amended, restated, or supplemented from time to time.

“Elm Park Lenders” shall mean those certain lending institutions and other
Persons from time to time party to the Elm Park Loan Agreement as lenders.

 

12



--------------------------------------------------------------------------------

“Elm Park Loan Agreement” shall mean that certain Term Loan and Security
Agreement dated as of the date hereof, among Borrowers, Elm Park Agent, and the
Elm Park Lenders, together with all annexes, exhibits, and schedules thereto, in
each case as amended, restated, or supplemented from time to time.

“Elm Park Loan Documents” shall mean the Elm Park Loan Agreement and the “Other
Documents” under, and as defined in, the Elm Park Loan Agreement.

“Empeiria” has the meaning set forth in the preamble to this Agreement.

“Empeiria Merger Agreement” shall mean that certain Agreement and Plan of Merger
dated as of October 19, 2012 (together with all annexes, exhibits, and schedules
thereto), by and among Empeiria, Holdings, Target, and Stephen Cope, in his
capacity as representative of the holders of Target’s common stock, pursuant to
which Empeiria will acquire Target in a transaction in which Target will merge
with and into Holdings and the holders of Target’s common stock will receive
cash and shares of the common stock of Empeiria as consideration for such
merger.

“Empeiria Merger Documents” shall mean the material documents executed in
connection with, and primarily related to, the Empeiria Merger Agreement.

“Environmental Complaint” shall have the meaning set forth in Section 4.19(d)
hereof.

“Environmental Laws” shall mean all federal, state provincial, foreign, and
local environmental, land use, zoning, health, chemical use, safety and
sanitation laws, statutes, ordinances and codes relating to the protection of
the environment and/or governing the use, storage, treatment, generation,
transportation, processing, handling, production or disposal of Hazardous
Substances and the rules, regulations, policies, guidelines, interpretations,
decisions, orders and directives of federal, state and local governmental
agencies and authorities with respect thereto.

“Equipment” shall mean and include as to each Borrower all of such Borrower’s
goods (other than Inventory) whether now owned or hereafter acquired and
wherever located including all “equipment” as defined in the UCC, machinery,
apparatus, motor vehicles, fittings, furniture, furnishings, fixtures, parts,
accessories and all replacements and substitutions therefor or accessions
thereto.

“Equity Interests” of any Person shall mean any and all shares, rights to
purchase, options, warrants, general, limited or limited liability partnership
interests, member interests, participation or other equivalents of or interest
in (regardless of how designated) equity of such Person, whether voting or
nonvoting, including common stock, preferred stock, convertible securities or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the SEC under the Exchange Act).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and the rules and regulations promulgated thereunder.

 

13



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean for any Eurodollar Rate Loan for the then current
Interest Period relating thereto the interest rate per annum (rounded upwards,
if necessary, to the nearest 1/100 of 1%) determined by Agent by dividing
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by Agent which has been approved by
the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (an “Alternative Source”), at
approximately 11:00 a.m., London time two (2) Business Days prior to the first
day of such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error)) for an amount
comparable to such Eurodollar Rate Loan and having a borrowing date and a
maturity comparable to such Interest Period by (ii) a number equal to 1.00 minus
the Reserve Percentage.

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate Loan
that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. The Agent shall give prompt notice to the
Borrowing Agent of the Eurodollar Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“Eurodollar Rate Loan” shall mean an Advance at any time that bears interest
based on the Eurodollar Rate.

“Event of Default” shall have the meaning set forth in Article X hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall have the meaning set forth in Section 3.10 hereof.

“Executive Order No. 13224” shall mean the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

“Existing Credit Agreement” shall mean that certain Revolving Credit, Term Loan
and Security Agreement dated as of October 31, 2011, among IDE, as borrower, and
PNC, as lender and as agent, together with all annexes, exhibits, and schedules
thereto, in each case as amended, supplemented, or otherwise modified prior to
the date hereof.

“Extraordinary Receipts” shall mean any proceeds, payments, or consideration
received by or paid to Empeiria or any of its Subsidiaries in cash not in the
Ordinary Course of Business (and not consisting of insurance proceeds or
proceeds of the nature described in Section 2.21(a) or (b)), including
(a) foreign, United States, state or local tax refunds, (b) pension plan
reversions, (c) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (d) indemnity payments, and (e) any
purchase price adjustment received in connection with any purchase agreement.

 

14



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” for any day shall mean the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
“Federal Funds Effective Rate” for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

“Federal Funds Open Rate” for any day shall mean the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by PNC at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to the Borrowers, effective on the date of any such change.

“Fee Letter” means that certain Fee Letter dated as of December 14, 2012, among
Borrowers and Agent, as the same may be amended, restated, or supplemented from
time to time.

“Fixed Charge Coverage Ratio” shall mean and include, with respect to any fiscal
period, the ratio of (a) EBITDA for such period, minus (i) Unfinanced Capital
Expenditures made during such period, minus (ii) cash taxes paid during such
period, minus (iii) all cash dividends and distributions made by Empeiria during
such period, to (b) all Senior Debt Payments made during such period.

“Foreign Subsidiary” of any Person, shall mean any Subsidiary of such Person
that is not organized or incorporated in the United States or any State or
territory thereof.

“Formula Amount” shall have the meaning set forth in Section 2.1(a).

 

15



--------------------------------------------------------------------------------

“Funded Debt” shall mean, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capitalized Lease Obligations,
current maturities of long-term debt, revolving credit and short term debt
extendible beyond one year at the option of the debtor, and also including, in
the case of Borrowers, the Elm Park Indebtedness, the Obligations and, without
duplication, Indebtedness consisting of guaranties of Funded Debt of other
Persons.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“General Intangibles” shall mean and include as to each Borrower all of such
Borrower’s general intangibles, whether now owned or hereafter acquired,
including all “general intangibles” as defined in the UCC, all payment
intangibles, all choses in action, causes of action, corporate or other business
records, inventions, designs, patents, patent applications, equipment
formulations, manufacturing procedures, quality control procedures, trademarks,
trademark applications, service marks, trade secrets, goodwill, copyrights,
design rights, software, computer information, source codes, codes, records and
updates, registrations, licenses, franchises, customer lists, tax refunds, tax
refund claims, computer programs, all claims under guaranties, security
interests or other security held by or granted to such Borrower to secure
payment of any of the Receivables by a Customer (other than to the extent
covered by Receivables) all rights of indemnification and all other intangible
property of every kind and nature (other than Receivables).

“Governmental Acts” shall have the meaning set forth in Section 2.17.

“Governmental Body” shall mean any nation or government, any federal, state,
foreign, provincial, local or other political subdivision thereof or any entity,
authority, agency, division or department exercising the legislative, judicial,
regulatory or administrative functions of or pertaining to a government.

“Guarantor” shall mean each Subsidiary of any Borrower (other than any Foreign
Subsidiary), and any other Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.

“Guarantor Security Agreement” shall mean any Security Agreement or Pledge
Agreement executed by any Guarantor in favor of Agent securing the Guaranty of
such Guarantor, in form and substance satisfactory to the Agent.

“Guaranty” shall mean any guaranty of the obligations of Borrowers executed by a
Guarantor in favor of Agent for its benefit and for the ratable benefit of
Lenders, in form and substance satisfactory to the Agent.

“Hazardous Discharge” shall have the meaning set forth in Section 4.19(d)
hereof.

 

16



--------------------------------------------------------------------------------

“Hazardous Substance” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos in any form or electrical equipment that
contains any oil or dielectric fluid containing levels of polychlorinated
biphenyls in excess of 50 parts per million, urea formaldehyde foam insulation,
polychlorinated biphenyls, oil, petroleum, petroleum derived substances and
petroleum products, methane, natural gas, natural gas liquids, synthetic gas,
drilling fluids, produced waters, and other wastes associated with the
exploration, development, or production of crude oil, natural gas, or geothermal
resources, hazardous materials, Hazardous Wastes, hazardous or Toxic Substances
or related materials as defined in CERCLA, the Hazardous Materials
Transportation Act, as amended (49 U.S.C. Sections 1801, et seq.), RCRA, or any
applicable Environmental Law and in the regulations adopted pursuant thereto, or
any other formulation intended to define, list, or classify substances by reason
of deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, or “EP toxicity”.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall have the meaning provided in the definition of
“Lender-Provided Interest Rate Hedge”.

“Holdings” has the meaning set forth in the preamble to this Agreement.

“IDE” has the meaning set forth in the preamble to this Agreement.

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or other
financial products, (c) all Capitalized Lease Obligations of such Person,
(d) all obligations or liabilities of others of the type described in clauses
(a), (b), (c), (e), (f), or (h) that are secured by a Lien on any asset of such
Person, irrespective of whether such obligation or liability is assumed;
provided that, if such Person has not assumed such obligations, then the amount
of Indebtedness of such Person for purposes of this clause (d) shall be equal to
the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii) the
fair market value of the assets of such Person which secure such Indebtedness,
(e) all obligations of such Person to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices and, for the avoidance of
doubt, other than royalty payments payable in the ordinary course of business in
respect of non-exclusive licenses), (f) all monetary obligations of such Person
owing under hedge agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the hedge agreement were
terminated on the date of determination), (g) any Disqualified Stock of such
Person, and (h) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount

 

17



--------------------------------------------------------------------------------

for which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Intellectual Property” shall mean property constituting under any Applicable
Law a patent, patent application, copyright, trademark, service mark, trade
name, mask work, trade secret or license or other right to use any of the
foregoing.

“Intellectual Property Claim” shall mean the assertion by any Person of a claim
(whether asserted in writing, by action, suit or proceeding or otherwise) that
any Borrower’s ownership, use, marketing, sale or distribution of any Inventory,
Equipment, Intellectual Property or other property or asset is violative of any
ownership of or right to use any Intellectual Property of such Person.

“Intellectual Property Security Agreement” shall mean that certain Intellectual
Property Security Agreement, dated as of even date with this Agreement, executed
and delivered by each Borrower and Agent, the form and substance of which is
reasonably satisfactory to Agent.

“Intercompany Subordination Agreement” shall mean an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Borrower and Agent, the form and substance of which is reasonably
satisfactory to Agent.

“Interest Period” shall mean the period provided for any Eurodollar Rate Loan
pursuant to Section 2.2(b).

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
adjustable strike cap, adjustable strike corridor or similar agreements entered
into by any Borrower or its Subsidiaries in order to provide protection to, or
minimize the impact upon, such Borrower, any Guarantor and/or their respective
Subsidiaries of increasing floating rates of interest applicable to
Indebtedness.

“Inventory” shall mean and include as to each Borrower all of such Borrower’s
now owned or hereafter acquired goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Borrower’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
documents of title or other documents representing them, including, all
“inventory” as defined in the UCC.

“Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(iii)(B)(3) hereof.

 

18



--------------------------------------------------------------------------------

“Investment Property” shall mean and include as to each Borrower, all of such
Borrower’s now owned or hereafter acquired securities (whether certificated or
uncertificated), securities entitlements, securities accounts, commodities
contracts and commodities accounts, including all Pledged Interests and all
“investment property” as defined in the UCC.

“Issuer” shall mean any Person who issues a Letter of Credit and/or accepts a
draft pursuant to the terms hereof.

“Leasehold Interests” shall mean all of each Borrower’s right, title and
interest in and to the leased premises listed on Schedule 4.5.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender or Affiliate thereof and with respect to which the Agent
confirms meets the following requirements: such Interest Rate Hedge (i) is
documented in a standard International Swap Dealer Association Agreement,
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (iii) is
entered into for hedging (rather than speculative) purposes. The liabilities of
any Borrower to the provider of any Lender-Provided Interest Rate Hedge (the
“Hedge Liabilities”) shall be “Obligations” hereunder, guaranteed obligations
under the Guaranty and secured obligations under each Guarantor Security
Agreement and otherwise treated as Obligations for purposes of each of the Other
Documents. The Liens securing the Hedge Liabilities shall be pari passu with the
Liens securing all other Obligations under this Agreement and the Other
Documents.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2.

“Letter of Credit Borrowing” shall have the meaning set forth in
Section 2.12(d).

“Letter of Credit Sublimit” shall mean $2,000,000.

“Letters of Credit” shall have the meaning set forth in Section 2.9.

“License Agreement” shall mean any agreement between any Borrower and a Licensor
pursuant to which such Borrower is authorized to use any Intellectual Property
in connection with the manufacturing, marketing, sale or other distribution of
any Inventory of such Borrower or otherwise in connection with such Borrower’s
business operations.

“Licensor” shall mean any Person from whom any Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with such Borrower’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Borrower’s
business operations.

 

19



--------------------------------------------------------------------------------

“Licensor/Agent Agreement” shall mean an agreement between Agent and a Licensor,
in form and content satisfactory to Agent, by which Agent is given the
unqualified right, vis-a-vis such Licensor, to enforce Agent’s Liens with
respect to and to dispose of any Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of such Borrower’s
default under any License Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, security interest, lien (whether statutory or otherwise), charge, or
similar claim or encumbrance, or preference, priority or other security
agreement or preferential arrangement held or asserted in respect of any asset
of any kind or nature whatsoever including any conditional sale or other title
retention agreement, and any lease having substantially the same economic effect
as any of the foregoing.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Agent by a Person who owns or occupies premises at which any Collateral may be
located from time to time and by which such Person shall waive any Lien that
such Person may ever have with respect to any of the Collateral and shall
authorize Agent from time to time to enter upon the premises to inspect or
remove the Collateral from such premises or to use such premises to store or
dispose of such Inventory.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business or
properties of Empeiria and its Subsidiaries, taken as a whole, (b) any
Borrower’s ability to duly and punctually pay or perform the Obligations in
accordance with the terms thereof, (c) the value, taken as a whole, of the
Collateral, or Agent’s Liens, taken as a whole, on the Collateral or the
priority of such Liens or (d) the practical realization of the benefits of
Agent’s and each Lender’s rights and remedies under this Agreement and the Other
Documents.

“Material Indebtedness” shall mean any Indebtedness (excluding Indebtedness
hereunder and trade payables not more than 60 days past due) having an aggregate
principal balance of $500,000 or more.

“Maximum Face Amount” shall mean, with respect to any outstanding Letter of
Credit, the face amount of such Letter of Credit including all automatic
increases provided for in such Letter of Credit, whether or not any such
automatic increase has become effective.

“Maximum Revolving Advance Amount” shall mean $20,000,000.

“Maximum Undrawn Amount” shall mean with respect to any outstanding Letter of
Credit, the amount of such Letter of Credit that is or may become available to
be drawn, including all automatic increases provided for in such Letter of
Credit, whether or not any such automatic increase has become effective.

“Merger” shall mean the merger described in the Empeiria Merger Agreement.

“Minimum Liquidity Test” means each of the financial covenants measured in
Section 6.5(c)(i) and (ii).

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d).

 

20



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Sections 3(37) and 4001(a)(3) of ERISA to which contributions are required to be
made by any Borrower or any member of the Controlled Group or to which any
Borrower or any member of the Controlled Group has or could have any liability
(direct, indirect, contingent or otherwise).

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Borrower or any member of the Controlled Group) at least
two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Negotiable Collateral” shall mean and include as to each Borrower, all of such
Borrower’s letters of credit, letter-of-credit rights, instruments, promissory
notes, drafts and documents (as each such term is defined in the Uniform
Commercial Code), whether now owned or hereafter acquired.

“Net Cash Proceeds” shall mean:

(a) with respect to any sale or disposition of assets by any Borrower or any of
their respective Subsidiaries, the amount of cash proceeds received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment of deferred consideration) by or on behalf of such Borrower or such
Subsidiary, in connection therewith after deducting therefrom only (i) the
amount of any Indebtedness secured by any Permitted Encumbrance on any asset
(other than (A) Indebtedness owing to Agent or any Lender under this Agreement
or the Other Documents and (B) Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection with such sale or
disposition, (ii) reasonable fees, commissions, and expenses related thereto and
required to be paid by such Borrower or such Subsidiary in connection with such
sale or disposition (including, reasonable brokers’ fees or commissions, legal,
accounting and other professional and transaction fees paid to an unaffiliated
third party), (iii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such sale or disposition or (y) any other liabilities retained by any
Borrower associated with the properties sold in such sale or disposition and
(iv) taxes paid or payable to any taxing authorities by such Borrower or such
Subsidiary in connection with such sale or disposition, in the case of clauses
(i) through (iii) to the extent, but only to the extent, that the amounts so
deducted are, at the time of receipt of such cash, actually paid or payable to a
Person that is not an Affiliate of any Borrower or any of their respective
Subsidiaries, and are properly attributable to such transaction; and

(b) with respect to the issuance or incurrence of any Indebtedness by any
Borrower or any of their respective Subsidiaries, or the issuance by Empeiria of
any Equity Interests, the aggregate amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such
Borrower or such Subsidiary in connection with such issuance or incurrence,
after deducting therefrom only (i) reasonable fees, commissions, and expenses
related thereto and required to be paid by such Borrower or such Subsidiary in
connection with such issuance or incurrence, and (ii) taxes paid or payable to
any taxing authorities by such Borrower or such Subsidiary in connection with
such issuance or incurrence, in each case to the extent, but only to the extent,
that the amounts so deducted are, at the time of receipt of such cash, actually
paid or payable to a Person that is not an Affiliate of any Borrower or any of
their respective Subsidiaries, and are properly attributable to such
transaction.

 

21



--------------------------------------------------------------------------------

“Net Worth” at a particular date, shall mean all amounts which would be included
under shareholders’ equity on a balance sheet of Borrowers on a Consolidated
Basis determined in accordance with GAAP as at such date.

“Note” shall mean the Revolving Credit Note.

“Obligations” shall mean and include any and all loans, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower to Lenders
or Agent or to any other direct or indirect subsidiary or affiliate of Agent or
any Lender of any kind or nature, present or future (including any interest or
other amounts accruing thereon after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Borrower, whether or not a claim for post-filing
or post-petition interest or other amounts is allowed in such proceeding),
whether or not evidenced by any note, guaranty or other instrument, whether
arising under any agreement, instrument or document, (including this Agreement
and the Other Documents) whether or not for the payment of money, whether
arising by reason of an extension of credit, opening of a letter of credit,
loan, equipment lease or guarantee, under any interest or currency swap, future,
option or other similar agreement, or in any other manner, whether arising out
of overdrafts or deposit or other accounts or electronic funds transfers
(whether through automated clearing houses or otherwise) or out of the Agent’s
or any Lenders non-receipt of or inability to collect funds or otherwise not
being made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including those acquired by assignment
or participation), absolute or contingent, joint or several, due or to become
due, now existing or hereafter arising, contractual or tortious, liquidated or
unliquidated, regardless of how such indebtedness or liabilities arise or by
what agreement or instrument they may be evidenced or whether evidenced by any
agreement or instrument, including, but not limited to, any and all of any
Borrower’s Indebtedness and/or liabilities under this Agreement, the Other
Documents or under any other agreement between Agent or Lenders and any Borrower
and any amendments, extensions, renewals or increases thereof and all costs and
expenses of Agent and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Borrower to Agent or Lenders to perform acts or
refrain from taking any action.

“Ordinary Course of Business” shall mean with respect to any Borrower, the
ordinary course of such Borrower’s business as conducted on the Closing Date.

“Other Documents” shall mean each Note, the Fee Letter, the Questionnaire, any
Guaranty, any Guarantor Security Agreement, any Lender-Provided Interest Rate
Hedge, the Lien Waiver Agreements, the Intercompany Subordination Agreement, the
Intellectual Property Security Agreement, and any and all other agreements,
instruments and documents, including guaranties, pledges, powers of attorney,
consents, interest or currency swap agreements or other similar agreements and
all other writings heretofore, now or hereafter executed by any Borrower or any
Guarantor and/or delivered to Agent or any Lender in respect of the transactions
contemplated by this Agreement.

 

22



--------------------------------------------------------------------------------

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(b).

“Overadvance Threshold Amount” shall have the meaning set forth in
Section 16.2(b) hereof.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly more than 50% of the shares of stock or other ownership interests
having ordinary voting power to elect a majority of the directors of the Person,
or other Persons performing similar functions for any such Person.

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participant Register” shall have the meaning set forth in Section 16.3(b).

“Participation Advance” shall have the meaning set forth in Section 2.12(d).

“Participation Commitment” shall mean each Lender’s obligation to buy a
participation of the Letters of Credit issued hereunder.

“Payee” shall have the meaning set forth in Section 3.10.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Agent, if any,
which it may designate by notice to Borrowing Agent and to each Lender to be the
Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any employee pension benefit plan
(including a Multiple Employer Plan, but not a Multiemployer Plan) which is
covered by Title IV of ERISA or is subject to the minimum required contributions
under the Pension Funding Rules and either (i) is maintained or contributed to
by any member of the Controlled Group for employees of any member of the
Controlled Group; or (ii) has at any time within the preceding five years been
maintained or contributed to by any entity which was at such time a member of
the Controlled Group for employees of any entity which was at such time a member
of the Controlled Group.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment thereof) to Pension Plans and
set forth in, with respect to plan years ending prior to the effective date of
the Pension Protection Act of 2006, Section 412 of the Code and Section 302 of
ERISA, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303 304 and 305 of ERISA.

 

23



--------------------------------------------------------------------------------

“Permitted Acquisition” shall mean an Acquisition by any Borrower (such Person
or division, line of business or other business unit of such Person shall be
referred to herein as the “PA Target”), in each case that is a type of business
(or assets used in a type of business) permitted to be engaged in by any
Borrower pursuant to the terms of this Agreement, in each case so long as:

(a) no Default or Event of Default shall then exist or would exist after giving
effect to such Acquisition, and such Acquisition is not hostile;

(b) Empeiria shall have provided Agent with written confirmation, supported by
reasonably detailed calculations, that after giving pro forma effect to the
Acquisition, Borrowers on a Consolidated Basis (i) shall have a minimum Fixed
Charge Coverage Ratio of not less than 1.25 to 1.00, (ii) would have been in
compliance with the other financial covenants set forth in Section 6.5 for the
four fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition, and (iii) are projected to be in
compliance with the financial covenants set forth in Section 6.5 for the four
fiscal quarter period ended one year after the proposed date of consummation of
such proposed Acquisition;

(c) Agent shall have received (or shall receive in connection with the closing
of such Acquisition) a first priority perfected security interest in all
Collateral (including, without limitation, Equity Interests) acquired with
respect to the PA Target in accordance with the terms of Section 4.1 and the PA
Target, if a Person, shall have become a Borrower hereunder;

(d) Agent shall have received not less than 15 days prior to the consummation of
any Permitted Acquisition (i) an investment memorandum, (ii) a copy of the
proposed agreement for such Acquisition, (iii) audited financial statements (or,
if unavailable, management-prepared financial statements) of the PA Target for
its two most recent fiscal years and for any fiscal quarters of the current
fiscal year ended at least 45 days prior to the consummation of such Permitted
Acquisition, (iv) consolidated projected income statements of Empeiria and its
Subsidiaries (giving effect to such Acquisition), together with appropriate
supporting details and a statement of underlying assumptions for the one year
period following the date of the proposed Acquisition, on a quarter by quarter
basis, and (v) a certificate executed by the President, Chief Financial Officer,
Chief Accounting Officer or Treasurer of Borrowing Agent certifying that such
Permitted Acquisition complies with the requirements of this Agreement, in each
case in form and substance (including as to scope and underlying assumptions)
reasonably satisfactory to Agent;

(e) Agent shall have received written notice of the proposed Permitted
Acquisition at least 15 Business Days prior to the consummation of the Permitted
Acquisition;

(f) Agent shall have received not less than five Business Days prior to the
consummation of any Permitted Acquisition substantially final copies of the
acquisition agreement and other material documents relative to the proposed
Acquisition;

(g) average Undrawn Availability for the 30 day period immediately preceding the
date of such Acquisition, after giving pro forma effect to such Acquisition and
any loans made in connection therewith, as if such Acquisition was made on the
first day of such 30 day period, shall be equal to or greater than $7,500,000;

 

24



--------------------------------------------------------------------------------

(h) the Acquisition Cost for all Permitted Acquisitions made by any Borrower
during the term of this Agreement shall not exceed $15,000,000; provided that
all Seller Notes, any Earn-Outs or similar deferred or contingent obligations of
any Borrower in connection with such Acquisition shall be fully subordinated to
the Obligations in writing on terms satisfactory to Agent in its sole
discretion;

(i) the PA Target did not have negative EBITDA during the 12 consecutive month
period most recently concluded prior to the date of the proposed Acquisition;

(j) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
Canada, or the PA Target is organized in a jurisdiction located within the
United States or Canada; and

(k) the subject assets or Equity Interests, as applicable, are being acquired
directly by a Borrower, and, in connection therewith, the applicable Borrower
shall have provided such documents and instruments as reasonably requested by
Agent to perfect Agent’s Lien therein, and in the case of an acquisition of
Equity Interests, Borrowers shall have demonstrated to Agent that the new
Borrowers have received consideration sufficient to make the joinder documents
binding and enforceable against such new Borrowers.

“Permitted Encumbrances” shall mean:

(a) Liens in favor of Agent for the benefit of Agent and Lenders;

(b) Liens for taxes, assessments or other governmental charges not delinquent or
being Properly Contested;

(c) Liens disclosed in the financial statements referred to in Section 5.5, the
existence of which Agent has consented to in writing;

(d) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance;

(e) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety and appeal
bonds and other obligations of like nature arising in the Ordinary Course of
Business;

(f) judgment Liens arising solely as a result of the existence of judgments,
orders, or awards that do not constitute an Event of Default under Section 10.6;

(g) mechanics’, workers’, materialmen’s or other like Liens arising in the
Ordinary Course of Business with respect to obligations which are not due or
which are being Properly Contested;

 

25



--------------------------------------------------------------------------------

(h) Liens placed upon fixed assets hereafter acquired to secure a portion of the
purchase price thereof, provided that (x) any such lien shall not encumber any
other property of any Borrower or any of their respective Subsidiaries, and
(y) the aggregate amount of Indebtedness secured by such Liens incurred as a
result of such purchases during any fiscal year shall not exceed the amount
permitted pursuant to Section 7.8(b);

(i) Liens disclosed on Schedule 1.2; provided that such Liens (A) shall secure
only those obligations which they secure on the Closing Date (and extensions,
renewals and refinancings of such obligations permitted by Section 7.8) and
shall not subsequently apply to any other property or assets of any Borrower or
any of their respective Subsidiaries;

(j) Liens in favor of a customer when required by written contract entered into
by any Borrower for the manufacture or construction of a rig in the ordinary
course of such Borrower’s business, so long as such Lien only encumbers the
specific rig being constructed for that particular customer and such Lien is
automatically released upon delivery of the finished rig to such customer;

(k) non-exclusive licenses of intellectual property and leases or subleases of
Equipment or Real Property, in each case granted to third Persons in the
Ordinary Course of Business and which do not interfere in any material respect
with the operations of the business of any Borrower; and

(l) Liens which secure Indebtedness permitted under Section 7.8(m) or any
refinancing of any such Indebtedness permitted under Section 7.8(g).

“Permitted Holders” means any Person listed on Schedule 1.1 as of the Closing
Date that is the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of more than ten percent (10%) of the
Equity Interests of Empeiria entitled to vote in the election of members of the
board of directors (or equivalent governing body) of Empeiria and any Affiliates
of any such Person.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited partnership,
institution, public benefit corporation, joint venture, entity or Governmental
Body (whether federal, state, county, city, municipal or otherwise, including
any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan, but excluding any Multiemployer
Plan) that is maintained by, or required to be contributed by, any Borrower or
any member of the Controlled Group.

“Pledged Cash” means the sum of (a) any and all cash balances of Borrowers on
deposit in an account at PNC, plus (b) any and all cash balances of Borrowers on
deposit in any Blocked Account that is subject to an enforceable and perfected
first lien security interest in favor of Agent.

 

26



--------------------------------------------------------------------------------

“Pledged Interests” shall mean all of each Borrower’s right, title and interest
in and to all Equity Interests now owned or hereafter acquired by such Person,
regardless of class or designation, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing such Equity Interests, the right to
receive any certificates representing any of such Equity Interests, all
warrants, options, share appreciation rights and other rights, contractual or
otherwise, in respect thereof and the right to receive all dividends,
distributions of income, profits, surplus, or other compensation by way of
income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

“Projected Net Availability” means, when determined as of the last day of each
month of Borrowers, the sum of (a) Costs to Complete minus (b) Sources of Funds.

“Properly Contested” shall mean, in the case of any Indebtedness or Lien, as
applicable, of any Person (including any taxes) that is not paid as and when due
and payable by reason of such Person’s bona fide dispute concerning its
liability to pay same or concerning the amount thereof, (i) such Indebtedness or
Lien, as applicable, is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted; (ii) such Person has established
appropriate reserves as shall be required in conformity with GAAP; (iii) the
non-payment of such Indebtedness will not have a Material Adverse Effect and
will not result in the forfeiture of any assets of such Person; (iv) no Lien is
imposed upon any of such Person’s assets with respect to such Indebtedness
unless such Lien is at all times junior and subordinate in priority to the Liens
in favor of the Agent (except only with respect to property taxes that have
priority as a matter of applicable state law) and enforcement of such Lien is
stayed during the period prior to the final resolution or disposition of such
dispute; (v) if such Indebtedness or Lien, as applicable, results from, or is
determined by the entry, rendition or issuance against a Person or any of its
assets of a judgment, writ, order or decree, enforcement of such judgment, writ,
order or decree is stayed pending a timely appeal or other judicial review; and
(vi) if such contest is abandoned, settled or determined adversely (in whole or
in part) to such Person, such Person forthwith pays such Indebtedness and all
penalties, interest and other amounts due in connection therewith.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“Qualified Equity Interests” shall mean and refers to any Equity Interests
issued by Empeiria (and not by one or more of its Subsidiaries) that are not
Disqualified Equity Interests.

“Questionnaire” shall mean the Documentation Information Questionnaire and the
responses thereto provided by Borrowing Agent and delivered to Agent.

 

27



--------------------------------------------------------------------------------

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of each Borrower’s right, title and interest in
and to the owned and leased real property identified on Schedule 4.5 hereto or
which is hereafter owned or leased by any Borrower.

“Receivables” shall mean and include, as to each Borrower, all of such
Borrower’s accounts, contract rights, instruments (including those evidencing
indebtedness owed to such Borrower by its Affiliates), documents, chattel paper
(including electronic chattel paper), general intangibles relating to accounts,
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Borrower arising out of or in connection with the sale
or lease of Inventory or the rendition of services, all supporting obligations,
guarantees and other security therefor, whether secured or unsecured, now
existing or hereafter created, and whether or not specifically sold or assigned
to Agent hereunder.

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(y)(i) hereof.

“Register” shall have the meaning set forth in Section 16.3(e).

“Reimbursement Obligation” shall have the meaning set forth in Section 2.12(b)
hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Event” shall mean a reportable event described in Section 4043(c) of
ERISA or the regulations promulgated thereunder for which the thirty (30) day
notice period has not been waived.

“Required Equity” shall mean the equity required pursuant to the terms of
Section 8.1(v).

“Required Equity Documents” shall mean any instruments or agreements entered
into by Empeiria in connection with the obtaining by Empeiria of the Required
Equity.

“Required Lenders” shall mean Lenders holding at least 66.666% of the Advances
and, if no Advances are outstanding, shall mean Lenders holding at least 66.666%
of the Commitment Percentages; provided, however, if there are fewer than
three (3) Lenders, Required Lenders shall mean all Lenders.

“Reserve Percentage” shall mean as of any day the maximum percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
supplemental, marginal and emergency reserve requirements) with respect to
eurocurrency funding (currently referred to as “Eurocurrency Liabilities”.

“Revolving Advances” shall mean Advances made other than Letters of Credit.

 

28



--------------------------------------------------------------------------------

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.

“Revolving Interest Rate” shall mean an interest rate per annum equal to (a) the
sum of the Alternate Base Rate plus the Applicable Margin with respect to
Domestic Rate Loans that are Revolving Advances and (b) the sum of the
Eurodollar Rate plus the Applicable Margin with respect to Eurodollar Rate Loans
that are Revolving Advances.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Section 20 Subsidiary” shall mean the Subsidiary of the bank holding company
controlling PNC, which Subsidiary has been granted authority by the Federal
Reserve Board to underwrite and deal in certain Ineligible Securities.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller Note” shall mean each unsecured subordinated promissory note executed by
Borrower in connection with any Permitted Acquisition, and to the extent
subordinated to the Obligations on terms acceptable to Agent in its sole
discretion.

“Senior Debt Payments” shall mean and include all cash actually expended by
Borrower to make (without duplication) (a) interest payments on any Advances
hereunder, (b) payments for all fees, commissions and charges set forth herein
and with respect to any Advances, (c) scheduled payments with respect to
Capitalized Lease Obligations, (d) scheduled payments with respect to any other
Indebtedness for borrowed money (other than interest paid in kind, amortization
of financing fees and other non-cash interest expenses), including, without
limitation, with respect to the Elm Park Indebtedness, (e) interest and
principal payments under each Seller Note, (f) any Earn-Outs or similar deferred
payments paid in cash by any Borrower in connection with and following the
consummation of each Permitted Acquisition, and (g) any Earnout Amount (as
defined in the Empeiria Merger Agreement) payable to the Holders (as defined in
the Empeiria Merger Agreement) pursuant to the terms of the Empeiria Merger
Agreement as in effect on the date of this Agreement.

“Settlement Date” shall mean the Closing Date and thereafter Wednesday or
Thursday of each week or more frequently if Agent deems appropriate unless such
day is not a Business Day in which case it shall be the next succeeding Business
Day.

“Solvent” shall mean, with respect to any Person as of any date of
determination, that (a) at fair valuations, the sum of such Person’s debts
(including contingent liabilities) is less than all of such Person’s assets,
(b) such Person is not engaged or about to engage in a business or transaction
for which the remaining assets of such Person are unreasonably small in relation
to the business or transaction or for which the property remaining with such
Person is an unreasonably small capital, (c) such Person is generally paying its
debts as they become due (whether at maturity or otherwise), and (d) such Person
has not incurred and does not intend to incur, or reasonably believe that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise). For purposes of this definition, the amount
of any contingent liability at any time shall be computed as the amount that, in
light of all of the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).

 

29



--------------------------------------------------------------------------------

“Sources of Funds” means, when determined as of the last day of each month of
Borrowers, the sum of (a) Pledged Cash, plus (b) Undrawn Availability, plus
(c) all of Borrowers’ consolidated unbilled backlog.

“Subsidiary” of any Person shall mean a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

“Subsidiary Stock” shall mean all of the issued and outstanding Equity Interests
of any Subsidiary of any Borrower owned by any Borrower.

“Target” shall mean Integrated Drilling Equipment Company Holdings, Inc., a
Delaware corporation.

“Tender Offer” shall have the meaning set forth in Section 8.1(u).

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Termination Event” shall mean (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of any Borrower or any member of the Controlled Group from a
Pension Benefit Plan during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA; (iii) the providing of
notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Plan; (v) any event involving, or condition of, any Borrower or any
member of the Controlled Group (a) that would be reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (vi) the determination
that any Pension Benefit Plan is an at-risk plan or a plan endangered or in
critical status within the meaning of the Pension Funding Rules; (vii) the
failure of a Borrower or any member of the Controlled Group to meet any funding
obligation with respect to a Multiemployer Plan; or (viii) the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
any Borrower or any member of the Controlled Group from a Multiemployer Plan or
the notification that a Multiemployer Plan is or expected to be in
reorganization, insolvent or endangered.

“Total Leverage Ratio” shall mean, as of any date of determination, the result
of (a) the amount of Funded Debt of Borrowers on a Consolidated Basis as of such
date, to (b) TTM EBITDA.

“Toxic Substance” shall mean and include any material present on the Real
Property or the Leasehold Interests which has been shown to have significant
adverse effect on human health or which is subject to regulation under the Toxic
Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq., applicable state law,
or any other applicable Federal or state laws now in force or hereafter enacted
relating to toxic substances. “Toxic Substance” includes but is not limited to
asbestos, polychlorinated biphenyls (PCBs) and lead-based paints.

 

30



--------------------------------------------------------------------------------

“Trading with the Enemy Act” shall mean the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) and any enabling legislation or executive order relating thereto.

“Transactions” shall mean, collectively, the consummation of the transactions
contemplated by this Agreement, the Empeiria Merger Agreement, and the Elm Park
Loan Agreement.

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

“TTM EBITDA” shall mean, as of any date of determination, EBITDA of Borrowers on
a Consolidated Basis, for the 12 month period most recently ended.

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount, minus (b) the sum of (i) the outstanding amount of Advances plus
(ii) all amounts due and owing to any Borrower’s trade creditors which are
outstanding sixty (60) days or more past the original due date, plus (iii) fees
and expenses due hereunder or under the Fee Letter and for which Borrowers are
liable but which have not been paid or charged to Borrowers’ Account.

“Unfinanced Capital Expenditures” shall mean all Capital Expenditures of
Borrowers other than those made utilizing (i) financing provided by the
applicable seller or third party lenders, (ii) proceeds from the issuance of
Equity Interests by Empeiria that are permitted to be used to make, and are in
fact used to make, Capital Expenditures, and (iii) proceeds of fixed assets
(excluding Inventory) sold or disposed of by Borrowers in accordance with
Section 7.1. For the avoidance of doubt, Capital Expenditures made by a Borrower
utilizing Revolving Advances shall be deemed Unfinanced Capital Expenditures.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Week” shall mean the time period commencing with the opening of business on a
Wednesday and ending on the end of business the following Tuesday.

1.3 Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of Texas from time to time (the
“Uniform Commercial Code”) shall have the meaning given therein unless otherwise
defined herein. Without limiting the foregoing, the terms “accounts”, “chattel
paper”, “commercial tort claims”, “instruments”, “general intangibles”, “goods”,
“payment intangibles”, “proceeds”, “supporting obligations”, “securities”,
“investment property”, “documents”, “deposit accounts”, “securities accounts”,
“software”, “letter of credit rights”, “inventory”, “equipment” and “fixtures”,
as and when used in the description of Collateral shall have the meanings given
to such terms in

 

31



--------------------------------------------------------------------------------

Articles 8 or 9 of the Uniform Commercial Code. To the extent the definition of
any category or type of collateral is expanded by any amendment, modification or
revision to the Uniform Commercial Code, such expanded definition will apply
automatically as of the date of such amendment, modification or revision.

1.4 Certain Matters of Construction. The terms “herein”, “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement. Any
pronoun used shall be deemed to cover all genders. Wherever appropriate in the
context, terms used herein in the singular also include the plural and vice
versa. All references to statutes and related regulations shall include any
amendments of same and any successor statutes and regulations. Unless otherwise
provided, all references to any instruments or agreements, including references
to any of the Other Documents, shall include any and all modifications or
amendments thereto and any and all extensions or renewals thereof provided that
nothing in this Section 1.4 shall be deemed to authorize any such amendment,
modification, or renewal not otherwise permitted under this Agreement. All
references herein to the time of day shall mean the time in New York, New York,
unless otherwise specified. Unless otherwise provided, all financial
calculations shall be performed with Inventory valued on a first-in, first-out
basis. Whenever the words “including” or “include” shall be used, such words
shall be understood to mean “including, without limitation” or “include, without
limitation”. A Default or Event of Default shall be deemed to exist at all times
during the period commencing on the date that such Default or Event of Default
occurs to the date on which such Default or Event of Default is waived in
writing pursuant to this Agreement or, in the case of a Default, is cured within
any period of cure expressly provided for in this Agreement; and an Event of
Default shall “continue” or be “continuing” until such Event of Default has been
waived in writing by the Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Agent, any agreement entered into by Agent pursuant to this Agreement or any of
the Other Documents, any payment made by or to or funds received by Agent
pursuant to or as contemplated by this Agreement or any of the Other Documents,
or any act taken or omitted to be taken by Agent, shall, unless otherwise
expressly provided, be created, entered into, made or received, or taken or
omitted, for the benefit or account of Agent and Lenders. Wherever the phrase
“to the best of Borrowers’ knowledge” or words of similar import relating to the
knowledge or the awareness of any Borrower are used in this Agreement or Other
Documents, such phrase shall mean and refer to (i) the actual knowledge of any
of the President, Chief Financial Officer, Chief Accounting Officer or Treasurer
of any Borrower or (ii) the knowledge that the President, Chief Financial
Officer or Chief Accounting Officer of any Borrower would have obtained if he
had engaged in good faith and diligent performance of his duties, including the
making of such reasonably specific inquiries as may be necessary of the
employees or agents of such Borrower and a good faith attempt to ascertain the
existence or accuracy of the matter to which such phrase relates. All covenants
hereunder shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 

32



--------------------------------------------------------------------------------

II. ADVANCES, PAYMENTS.

2.1 Revolving Advances.

(a) Amount of Revolving Advances. Subject to the terms and conditions set forth
in this Agreement including Sections 2.1(b), each Lender, severally and not
jointly, will make Revolving Advances to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Commitment Percentage of the
lesser of (x) the Maximum Revolving Advance Amount less the aggregate Maximum
Undrawn Amount of all outstanding Letters of Credit or (y) an amount equal to
the sum of:

(i) subject to the provisions of Section 2.1(b) hereof, up to 85% of Eligible
Receivables (“Receivables Advance Rate”), plus

(ii) the lesser of (A) up to 75% of Eligible Unbilled Receivables (“Unbilled
Receivables Advance Rate”), and (B) $5,000,000, plus

(iii) the lesser of (A) 15,000,000 and (B) the sum of

(1) the lesser of (a) up to 50% of Eligible Parts Inventory at cost, or (b) up
to 85% of the appraised net orderly liquidation value percentage (as evidenced
by an Inventory appraisal satisfactory to Agent in its Credit Judgment) of
Eligible Parts Inventory, plus

(2) the lesser of (a) up to 50% of Eligible Spec Rig Inventory at cost, or
(b) up to 85% of the appraised net orderly liquidation value percentage (as
evidenced by an Inventory appraisal satisfactory to Agent in its Credit
Judgment) of Eligible Spec Rig Inventory, or (c) $1,000,000, plus

(3) the lesser of (a) up to 50% of Eligible IDE WIP Inventory at cost, or (b) up
to 85% of the appraised net orderly liquidation value percentage (as evidenced
by an Inventory appraisal satisfactory to Agent in its Credit Judgment) of
Eligible IDE WIP Inventory (such amount calculated pursuant to this
Section 2.1(a)(y)(iii), the “Inventory Advance Rate”, and together with the
Receivables Advance Rate and Unbilled Receivables Advance Rate, collectively,
the “Advance Rates”), minus

(iv) the aggregate Maximum Undrawn Amount of all outstanding Letters of Credit,
minus

(v) such reserves as Agent may reasonably deem proper and necessary from time to
time in its Credit Judgment.

 

33



--------------------------------------------------------------------------------

The amount derived from the sum of (x) Sections 2.1(a)(y)(i) through (iii),
minus (y) Section 2.1(a)(y)(v) at any time and from time to time shall be
referred to as the “Formula Amount”. The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).

(b) Discretionary Rights. The Advance Rates may be increased or decreased by
Agent at any time and from time to time in the exercise of its Credit Judgment,
provided that any decrease in the Advance Rate shall be effective either (i) on
the third Business Day following notice from Agent to Borrowing Agent of such
decrease, or (ii) on the date Agent invokes such decrease, provided that
Borrowers shall have until the third Business Day following such date to prepay
any excess Advances, if necessitated by such decrease in the Advance Rate. Each
Borrower consents to any such increases or decreases and acknowledges that
decreasing any of the Advance Rates or increasing or imposing reserves may limit
or restrict Advances requested by Borrowing Agent. The rights of Agent under
this subsection are subject to the provisions of Section 16.2(b).

2.2 Procedure for Revolving Advances Borrowing.

(a) Borrowing Agent on behalf of any Borrower may notify Agent prior to
12:00 p.m. Dallas, Texas time on a Business Day of a Borrower’s request to
incur, on that day, a Revolving Advance hereunder. Should any amount required to
be paid as interest hereunder, or as fees or other charges under this Agreement
or any other agreement with Agent or Lenders, or with respect to any other
Obligation, become due, same shall be deemed a request for a Revolving Advance
maintained as a Domestic Rate Loan as of the date such payment is due, in the
amount required to pay in full such interest, fee, charge or Obligation under
this Agreement or any other agreement with Agent or Lenders, and such request
shall be irrevocable.

(b) Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a Eurodollar Rate Loan, Borrowing Agent shall give
Agent written notice by no later than 10:00 a.m. on the day which is three (3)
Business Days prior to the date such Eurodollar Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount on the date of such Advance to
be borrowed, which amount shall be in an aggregate principal amount that is not
less than $1,000,000 and integral multiples of $100,000 in excess thereof, and
(iii) the duration of the first Interest Period therefor. Interest Periods for
Eurodollar Rate Loans shall be for one, two, or three months; provided, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day. No Eurodollar Rate Loan shall be made available to any Borrower
during the continuance of a Default or an Event of Default. After giving effect
to each requested Eurodollar Rate Loan, including those which are converted from
a Domestic Rate Loan under Section 2.2(d), there shall not be outstanding more
than five (5) Eurodollar Rate Loans, in the aggregate.

(c) Each Interest Period of a Eurodollar Rate Loan shall commence on the date
such Eurodollar Rate Loan is made and shall end on such date as Borrowing Agent
may elect as set forth in subsection (b)(iii) above provided that the exact
length of each Interest Period shall be determined in accordance with the
practice of the interbank market for offshore Dollar deposits and no Interest
Period shall end after the last day of the Term.

 

34



--------------------------------------------------------------------------------

Borrowing Agent shall elect the initial Interest Period applicable to a
Eurodollar Rate Loan by its notice of borrowing given to Agent pursuant to
Section 2.2(b) or by its notice of conversion given to Agent pursuant to
Section 2.2(d), as the case may be. Borrowing Agent shall elect the duration of
each succeeding Interest Period by giving irrevocable written notice to Agent of
such duration not later than 10:00 a.m. on the day which is three (3) Business
Days prior to the last day of the then current Interest Period applicable to
such Eurodollar Rate Loan. If Agent does not receive timely notice of the
Interest Period elected by Borrowing Agent, Borrowing Agent shall be deemed to
have elected to convert to a Domestic Rate Loan subject to Section 2.2(d)
hereinbelow.

(d) Provided that no Event of Default shall have occurred and be continuing,
Borrowing Agent may, on the last Business Day of the then current Interest
Period applicable to any outstanding Eurodollar Rate Loan, or on any Business
Day with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a Eurodollar Rate Loan shall be made only on the last Business Day of the
then current Interest Period applicable to such Eurodollar Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give Agent
written notice by no later than 10:00 a.m. (i) on the day which is three (3)
Business Days’ prior to the date on which such conversion is to occur with
respect to a conversion from a Domestic Rate Loan to a Eurodollar Rate Loan, or
(ii) on the day which is one (1) Business Day prior to the date on which such
conversion is to occur with respect to a conversion from a Eurodollar Rate Loan
to a Domestic Rate Loan, specifying, in each case, the date of such conversion,
the loans to be converted and if the conversion is from a Domestic Rate Loan to
any other type of loan, the duration of the first Interest Period therefor.

(e) At its option and upon written notice given prior to 10:00 a.m. (New York
time) at least three (3) Business Days’ prior to the date of such prepayment,
any Borrower may prepay the Eurodollar Rate Loans in whole at any time or in
part from time to time with accrued interest on the principal being prepaid to
the date of such repayment. Such Borrower shall specify the date of prepayment
of Advances which are Eurodollar Rate Loans and the amount of such prepayment.
In the event that any prepayment of a Eurodollar Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify Agent and
Lenders therefor in accordance with Section 2.2(f) hereof.

(f) Each Borrower shall indemnify Agent and Lenders and hold Agent and Lenders
harmless from and against any and all losses or expenses that Agent and Lenders
may sustain or incur as a consequence of any prepayment, conversion of or any
default by any Borrower in the payment of the principal of or interest on any
Eurodollar Rate Loan or failure by any Borrower to complete a borrowing of, a
prepayment of or conversion of or to a Eurodollar Rate Loan after notice thereof
has been given, including, but not limited to, any interest payable by Agent or
Lenders to lenders of funds obtained by it in order to make or maintain its
Eurodollar Rate Loans hereunder. A certificate as to any additional amounts
payable pursuant to the foregoing sentence submitted by Agent or any Lender to
Borrowing Agent shall be conclusive absent manifest error.

 

35



--------------------------------------------------------------------------------

(g) Notwithstanding any other provision hereof, if any Applicable Law, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection (g), the term “Lender”
shall include any Lender and the office or branch where any Lender or any
corporation or bank controlling such Lender makes or maintains any Eurodollar
Rate Loans) to make or maintain its Eurodollar Rate Loans, the obligation of
Lenders to make Eurodollar Rate Loans hereunder shall forthwith be cancelled and
Borrowers shall, if any affected Eurodollar Rate Loans are then outstanding,
promptly upon request from Agent, either pay all such affected Eurodollar Rate
Loans or convert such affected Eurodollar Rate Loans into loans of another type.
If any such payment or conversion of any Eurodollar Rate Loan is made on a day
that is not the last day of the Interest Period applicable to such Eurodollar
Rate Loan, Borrowers shall pay Agent, upon Agent’s request, such amount or
amounts as may be necessary to compensate Lenders for any loss or expense
sustained or incurred by Lenders in respect of such Eurodollar Rate Loan as a
result of such payment or conversion, including (but not limited to) any
interest or other amounts payable by Lenders to lenders of funds obtained by
Lenders in order to make or maintain such Eurodollar Rate Loan. A certificate as
to any additional amounts payable pursuant to the foregoing sentence submitted
by Lenders to Borrowing Agent shall be conclusive absent manifest error.

2.3 Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Agent may designate from time to time and,
together with any and all other Obligations of Borrowers to Agent or Lenders,
shall be charged to Borrowers’ Account on Agent’s books. During the Term,
Borrowers may use the Revolving Advances by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof. The
proceeds of each Revolving Advance requested by Borrowing Agent on behalf of any
Borrower or deemed to have been requested by any Borrower under Section 2.2(a)
hereof shall, with respect to requested Revolving Advances to the extent Lenders
make such Revolving Advances, be made available to the applicable Borrower on
the day so requested by way of credit to such Borrower’s operating account at
PNC, or such other bank as Borrowing Agent may designate following notification
to Agent, in immediately available federal funds or other immediately available
funds or, with respect to Revolving Advances deemed to have been requested by
any Borrower, be disbursed to Agent to be applied to the outstanding Obligations
giving rise to such deemed request.

2.4 [Intentionally Omitted].

2.5 Maximum Advances. The aggregate balance of Revolving Advances outstanding at
any time shall not exceed the lesser of (a) the Maximum Revolving Advance Amount
or (b) the Formula Amount less, in each case, the aggregate Maximum Undrawn
Amount of all issued and outstanding Letters of Credit.

2.6 Repayment of Advances.

(a) The Revolving Advances shall be due and payable in full on the last day of
the Term subject to earlier prepayment as herein provided.

 

36



--------------------------------------------------------------------------------

(b) Each Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Agent on the date received. In consideration of Agent’s
agreement to conditionally credit Borrowers’ Account as of the next Business Day
following the Agent’s receipt of those items of payment, each Borrower agrees
that, in computing the charges under this Agreement, all items of payment shall
be deemed applied by Agent on account of the Obligations one (1) Business Day
after (i) the Business Day following the Agent’s receipt of such payments via
wire transfer or electronic depository check or (ii) in the case of payments
received by Agent in any other form, the Business Day such payment constitutes
good funds in Agent’s account. Agent is not, however, required to credit
Borrowers’ Account for the amount of any item of payment which is unsatisfactory
to Agent and Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned to Agent unpaid.

(c) All payments of principal, interest and other amounts payable hereunder, or
under any of the Other Documents shall be made to Agent at the Payment Office
not later than 1:00 P.M. (New York time) on the due date therefor in lawful
money of the United States of America in federal funds or other funds
immediately available to Agent. Agent shall have the right to effectuate payment
on any and all Obligations due and owing hereunder by charging Borrowers’
Account or by making Advances as provided in Section 2.2 hereof.

(d) Borrowers shall pay principal, interest, and all other amounts payable
hereunder, or under any related agreement, without any deduction whatsoever,
including, but not limited to, any deduction for any setoff or counterclaim,
subject to Section 3.10 hereof.

2.7 Repayment of Excess Advances. The aggregate balance of Advances outstanding
at any time in excess of the maximum amount of Advances permitted hereunder
shall be immediately due and payable without the necessity of any demand, at the
Payment Office, whether or not a Default or Event of Default has occurred and is
continuing.

2.8 Statement of Account. Agent shall maintain, in accordance with its customary
procedures, a loan account (“Borrowers’ Account”) in the name of Borrowers in
which shall be recorded the date and amount of each Advance made by Agent and
the date and amount of each payment in respect thereof; provided, however, the
failure by Agent to record the date and amount of any Advance shall not
adversely affect Agent or any Lender. Each month, Agent shall send to Borrowing
Agent a statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Agent and Borrowers
during such month. The monthly statements shall be deemed correct and binding
upon Borrowers in the absence of manifest error and shall constitute an account
stated between Lenders and Borrowers unless Agent receives a written statement
of Borrowers’ specific exceptions thereto within thirty (30) days after such
statement is received by Borrowing Agent. The records of Agent with respect to
the loan account shall be conclusive evidence absent manifest error of the
amounts of Advances and other charges thereto and of payments applicable
thereto.

 

37



--------------------------------------------------------------------------------

2.9 Letters of Credit. Subject to the terms and conditions hereof, Agent shall
issue or cause the issuance of standby and/or trade letters of credit (“Letters
of Credit”) for the account of any Borrower; provided, however, that Agent will
not be required to issue or cause to be issued any Letters of Credit to the
extent that the issuance thereof would then cause the sum of (i) the outstanding
Revolving Advances plus (ii) the Maximum Undrawn Amount of all outstanding
Letters of Credit to exceed the lesser of (x) the Maximum Revolving Advance
Amount or (y) the Formula Amount. The Maximum Undrawn Amount of outstanding
Letters of Credit shall not exceed in the aggregate at any time the Letter of
Credit Sublimit. All disbursements or payments related to Letters of Credit
shall be deemed to be Domestic Rate Loans consisting of Revolving Advances and
shall bear interest at the Revolving Interest Rate for Domestic Rate Loans.
Letters of Credit that have not been drawn upon shall not bear interest.

2.10 Issuance of Letters of Credit.

(a) Borrowing Agent, on behalf of Borrowers, may request Agent to issue or cause
the issuance of a Letter of Credit by delivering to Agent at the Payment Office,
prior to 10:00 a.m. (New York time), at least five (5) Business Days’ prior to
the proposed date of issuance, Agent’s form of Letter of Credit Application (the
“Letter of Credit Application”) completed to the satisfaction of Agent; and,
such other certificates, documents and other papers and information as Agent may
reasonably request. Borrowing Agent, on behalf of Borrowers, also has the right
to give instructions and make agreements with respect to any application, any
applicable letter of credit and security agreement, any applicable letter of
credit reimbursement agreement and/or any other applicable agreement, any letter
of credit and the disposition of documents, disposition of any unutilized funds,
and to agree with Agent upon any amendment, extension or renewal of any Letter
of Credit.

(b) Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts, other written demands for payment, or acceptances of usance
drafts when presented for honor thereunder in accordance with the terms thereof
and when accompanied by the documents described therein and (ii) have an expiry
date not later than twenty-four (24) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (ISP98 International Chamber of Commerce
Publication Number 590) (the “ISP98 Rules”), and any subsequent revision thereof
at the time a standby Letter of Credit is issued, as determined by Agent, and
each trade Letter of Credit shall be subject to the UCP.

(c) Agent shall use its reasonable efforts to notify Lenders of the request by
Borrowing Agent for a Letter of Credit hereunder.

2.11 Requirements for Issuance of Letters of Credit.

(a) Borrowing Agent shall authorize and direct any Issuer to name the applicable
Borrower as the “Applicant” or “Account Party” of each Letter of Credit. If
Agent is not the Issuer of any Letter of Credit, Borrowing Agent shall authorize
and direct the Issuer to deliver to Agent all instruments, documents, and other
writings and property received by the Issuer pursuant to the Letter of Credit
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit, the application
therefor.

 

38



--------------------------------------------------------------------------------

(b) In connection with all Letters of Credit issued or caused to be issued by
Agent under this Agreement, each Borrower hereby appoints Agent, or its
designee, as its attorney, with full power and authority if an Event of Default
shall have occurred and is continuing, (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, letter of credit
applications and acceptances, (ii) to sign such Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of such Borrower or Agent or Agent’s
designee, and to sign and deliver to Customs officials powers of attorney in the
name of such Borrower for such purpose; and (iv) to complete in such Borrower’s
name or Agent’s, or in the name of Agent’s designee, any order, sale or
transaction, obtain the necessary documents in connection therewith, and collect
the proceeds thereof. Neither Agent nor its attorneys will be liable for any
acts or omissions nor for any error of judgment or mistakes of fact or law,
except for Agent’s or its attorney’s willful misconduct or gross negligence (as
determined by a court of competent jurisdiction in a final non-appealable
judgment). This power, being coupled with an interest, is irrevocable as long as
any Letters of Credit remain outstanding.

2.12 Disbursements, Reimbursement.

(a) Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
Agent a participation in such Letter of Credit and each drawing thereunder in an
amount equal to such Lender’s Commitment Percentage of the Maximum Face Amount
of such Letter of Credit and the amount of such drawing, respectively.

(b) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Agent will promptly notify Borrowing Agent.
Provided that Borrowing Agent shall have received such notice, the Borrowers
shall reimburse (such obligation to reimburse Agent shall sometimes be referred
to as a “Reimbursement Obligation”) Agent prior to 12:00 Noon, New York time on
each date that an amount is paid by Agent under any Letter of Credit (each such
date, a “Drawing Date”) in an amount equal to the amount so paid by Agent. In
the event Borrowers fail to reimburse Agent for the full amount of any drawing
under any Letter of Credit by 12:00 Noon, New York time, on the Drawing Date,
Agent will promptly notify each Lender thereof, and Borrowers shall be deemed to
have requested that a Revolving Advance maintained as a Domestic Rate Loan be
made by the Lenders to be disbursed on the Drawing Date under such Letter of
Credit, subject to the amount of the unutilized portion of the lesser of Maximum
Revolving Advance Amount or the Formula Amount and subject to Section 8.2
hereof. Any notice given by Agent pursuant to this Section 2.12(b) may be oral
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(c) Each Lender shall upon any notice pursuant to Section 2.12(b) make available
to Agent an amount in immediately available funds equal to its Commitment
Percentage of the amount of the drawing, whereupon the participating Lenders
shall (subject to Section 2.12(d)) each be deemed to have made a Revolving
Advance maintained as a Domestic Rate Loan to Borrowers in that amount. If any
Lender so notified fails to make available to Agent the amount of such Lender’s
Commitment Percentage of such amount by no later than 2:00 p.m., New York time
on the Drawing Date, then interest shall accrue on such Lender’s

 

39



--------------------------------------------------------------------------------

obligation to make such payment, from the Drawing Date to the date on which such
Lender makes such payment (i) at a rate per annum equal to the Federal Funds
Effective Rate during the first three days following the Drawing Date and
(ii) at a rate per annum equal to the rate applicable to Revolving Advances
maintained as a Domestic Rate Loans on and after the fourth day following the
Drawing Date. Agent will promptly give notice of the occurrence of the Drawing
Date, but failure of Agent to give any such notice on the Drawing Date or in
sufficient time to enable any Lender to effect such payment on such date shall
not relieve such Lender from its obligation under this Section 2.12(c), provided
that such Lender shall not be obligated to pay interest as provided in
Section 2.12(c)(i) and (ii) until and commencing from the date of receipt of
notice from Agent of a drawing.

(d) With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.12(b), because of Borrowers’ failure to
satisfy the conditions set forth in Section 8.2 (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Agent a borrowing (each a “Letter of Credit Borrowing”) in the
amount of such drawing. Such Letter of Credit Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the rate per annum
applicable to a Revolving Advance maintained as a Domestic Rate Loan. Each
Lender’s payment to Agent pursuant to Section 2.12(c) shall be deemed to be a
payment in respect of its participation in such Letter of Credit Borrowing and
shall constitute a “Participation Advance” from such Lender in satisfaction of
its Participation Commitment under this Section 2.12.

(e) Each Lender’s Participation Commitment shall continue until the last to
occur of any of the following events: (x) Agent ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder; (y) no Letter of Credit
issued or created hereunder remains outstanding and uncancelled and (z) all
Persons (other than the Borrowers) have been fully reimbursed for all payments
made under or relating to Letters of Credit.

2.13 Repayment of Participation Advances.

(a) Upon (and only upon) receipt by Agent for its account of immediately
available funds from Borrowers (i) in reimbursement of any payment made by the
Agent under the Letter of Credit with respect to which any Lender has made a
Participation Advance to Agent, or (ii) in payment of interest on such a payment
made by Agent under such a Letter of Credit, Agent will pay to each Lender, in
the same funds as those received by Agent, the amount of such Lender’s
Commitment Percentage of such funds, except Agent shall retain the amount of the
Commitment Percentage of such funds of any Lender that did not make a
Participation Advance in respect of such payment by Agent.

(b) If Agent is required at any time to return to any Borrower, or to a trustee,
receiver, liquidator, custodian, or any official in any insolvency proceeding,
any portion of the payments made by Borrowers to Agent pursuant to
Section 2.13(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each Lender shall, on demand of Agent, forthwith return
to Agent the amount of its Commitment Percentage of any amounts so returned by
Agent plus interest at the Federal Funds Effective Rate.

 

40



--------------------------------------------------------------------------------

2.14 Documentation. Each Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Agent’s interpretations of any Letter of Credit
issued on behalf of such Borrower and by Agent’s written regulations and
customary practices relating to letters of credit, though Agent’s
interpretations may be different from such Borrower’s own. In the event of a
conflict between the Letter of Credit Application and this Agreement, this
Agreement shall govern. It is understood and agreed that, except in the case of
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment), Agent shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following the Borrowing Agent’s or any Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments or
supplements thereto.

2.15 Determination to Honor Drawing Request. In determining whether to honor any
request for drawing under any Letter of Credit by the beneficiary thereof, Agent
shall be responsible only to determine that the documents and certificates
required to be delivered under such Letter of Credit have been delivered and
that they comply on their face with the requirements of such Letter of Credit
and that any other drawing condition appearing on the face of such Letter of
Credit has been satisfied in the manner so set forth.

2.16 Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Advances or
Participation Advances as a result of a drawing under a Letter of Credit, and
the obligations of Borrowers to reimburse Agent upon a draw under a Letter of
Credit, shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.16 under all
circumstances, including the following circumstances:

(a) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against Agent, any Borrower or any other Person for any reason
whatsoever;

(b) the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of the Lenders to make Participation Advances under Section 2.12;

(c) any lack of validity or enforceability of any Letter of Credit;

(d) any claim of breach of warranty that might be made by Borrower or any Lender
against the beneficiary of a Letter of Credit, or the existence of any claim,
set-off, recoupment, counterclaim, cross-claim, defense or other right which any
Borrower or any Lender may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or the proceeds thereof
(or any Persons for whom any such transferee may be acting), Agent or any Lender
or any other Person, whether in connection with this Agreement, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between any Borrower or any Subsidiaries of such Borrower and the
beneficiary for which any Letter of Credit was procured);

 

41



--------------------------------------------------------------------------------

(e) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provisions of services
relating to a Letter of Credit, in each case even if Agent or any of Agent’s
Affiliates has been notified thereof;

(f) payment by Agent under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(g) the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(h) any failure by the Agent or any of Agent’s Affiliates to issue any Letter of
Credit in the form requested by Borrowing Agent, unless the Agent has received
written notice from Borrowing Agent of such failure within three (3) Business
Days after the Agent shall have furnished Borrowing Agent a copy of such Letter
of Credit and such error is material and no drawing has been made thereon prior
to receipt of such notice;

(i) any Material Adverse Effect on any Borrower or any Guarantor;

(j) any breach of this Agreement or any Other Document by any party thereto;

(k) the occurrence or continuance of an insolvency proceeding with respect to
any Borrower or any Guarantor;

(l) the fact that a Default or Event of Default shall have occurred and be
continuing;

(m) the fact that the Term shall have expired or this Agreement or the
Obligations hereunder shall have been terminated; and

(n) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

2.17 Indemnity. In addition to amounts payable as provided in Section 16.5, each
Borrower hereby agrees to protect, indemnify, pay and save harmless Agent and
any of Agent’s Affiliates that have issued a Letter of Credit from and against
any and all claims, demands, liabilities, damages, taxes, penalties, interest,
judgments, losses, costs, charges and expenses (including reasonable fees,
expenses and disbursements of counsel and allocated costs of internal counsel)
which the Agent or any of Agent’s Affiliates may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit, other
than as a result of (A) the gross negligence or willful misconduct of the Agent
(as determined by a final and non-

 

42



--------------------------------------------------------------------------------

appealable judgment of a court of competent jurisdiction), or (b) the wrongful
dishonor by the Agent or any of Agent’s Affiliates of a proper demand for
payment made under any Letter of Credit, except if such dishonor resulted from
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto Governmental Body (all such acts or omissions herein called
“Governmental Acts”).

2.18 Liability for Acts and Omissions. As between Borrowers and Agent and
Lenders, each Borrower assumes all risks of the acts and omissions of, or misuse
of the Letters of Credit by, the respective beneficiaries of such Letters of
Credit. In furtherance and not in limitation of the respective foregoing, Agent
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Agent shall have been notified
thereof); (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any such Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) the failure of the
beneficiary of any such Letter of Credit, or any other party to which such
Letter of Credit may be transferred, to comply fully with any conditions
required in order to draw upon such Letter of Credit or any other claim of any
Borrower against any beneficiary of such Letter of Credit, or any such
transferee, or any dispute between or among any Borrower and any beneficiary of
any Letter of Credit or any such transferee; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Agent, including any governmental acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Agent’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Agent from liability for Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final non-appealable
judgment) in connection with actions or omissions described in such clauses (i)
through (viii) of such sentence. In no event shall Agent or Agent’s Affiliates
be liable to any Borrower for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

Without limiting the generality of the foregoing, Agent and each of its
Affiliates (i) may rely on any oral or other communication believed in good
faith by Agent or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit, (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Agent or its Affiliates; (iv) may honor any drawing that is
payable upon presentation of a statement advising negotiation or payment, upon
receipt of such statement

 

43



--------------------------------------------------------------------------------

(even if such statement indicates that a draft or other document is being
delivered separately), and shall not be liable for any failure of any such draft
or other document to arrive, or to conform in any way with the relevant Letter
of Credit; (v) may pay any paying or negotiating bank claiming that it
rightfully honored under the laws or practices of the place where such bank is
located; and (vi) may settle or adjust any claim or demand made on Agent or its
Affiliate in any way related to any order issued at the applicant’s request to
an air carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by Agent under or in connection
with the Letters of Credit issued by it or any documents and certificates
delivered thereunder, if taken or omitted in good faith and without gross
negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Agent under any resulting liability to
any Borrower or any Lender.

2.19 Additional Payments. Any sums expended by Agent or any Lender due to any
Borrower’s failure to perform or comply with its obligations under this
Agreement or any Other Document including any Borrower’s obligations under
Sections 4.2, 4.4, 4.12, 4.13, 4.14 and 6.1 hereof, may be charged to Borrowers’
Account as a Revolving Advance and added to the Obligations.

2.20 Manner of Borrowing and Payment.

(a) Each borrowing of Revolving Advances shall be advanced according to the
applicable Commitment Percentages of Lenders.

(b) Each payment (including each prepayment) by any Borrower on account of the
principal of and interest on the Revolving Advances, shall be applied to the
Revolving Advances pro rata according to the applicable Commitment Percentages
of Lenders. Except as expressly provided herein, all payments (including
prepayments) to be made by any Borrower on account of principal, interest and
fees shall be made without set off or counterclaim and shall be made to Agent on
behalf of the Lenders to the Payment Office, in each case on or prior to 1:00
P.M., New York time, in Dollars and in immediately available funds.

(c) (i) Notwithstanding anything to the contrary contained in Sections 2.20(a)
and (b) hereof, commencing with the first Business Day following the Closing
Date, each borrowing of Revolving Advances shall be advanced by Agent and each
payment by any Borrower on account of Revolving Advances shall be applied first
to those Revolving Advances advanced by Agent. On or before 1:00 P.M., New York
time, on each Settlement Date commencing with the first Settlement Date
following the Closing Date, Agent and Lenders shall make certain payments as
follows: (I) if the aggregate amount of new Revolving Advances made by Agent
during the preceding Week (if any) exceeds the aggregate amount of repayments
applied to outstanding Revolving Advances during such preceding Week, then each
Lender shall provide Agent with funds in an amount equal to its applicable
Commitment Percentage of the

 

44



--------------------------------------------------------------------------------

difference between (w) such Revolving Advances and (x) such repayments and
(II) if the aggregate amount of repayments applied to outstanding Revolving
Advances during such Week exceeds the aggregate amount of new Revolving Advances
made during such Week, then Agent shall provide each Lender with funds in an
amount equal to its applicable Commitment Percentage of the difference between
(y) such repayments and (z) such Revolving Advances.

(ii) Each Lender shall be entitled to earn interest at the applicable Contract
Rate on outstanding Advances which it has funded.

(iii) Promptly following each Settlement Date, Agent shall submit to each Lender
a certificate with respect to payments received and Advances made during the
Week immediately preceding such Settlement Date. Such certificate of Agent shall
be conclusive in the absence of manifest error.

(d) If any Lender or Participant (a “benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Lender so purchasing a portion of another
Lender’s Advances may exercise all rights of payment (including rights of
set-off) with respect to such portion as fully as if such Lender were the direct
holder of such portion.

(e) Unless Agent shall have been notified by telephone, confirmed in writing, by
any Lender that such Lender will not make the amount which would constitute its
applicable Commitment Percentage of the Advances available to Agent, Agent may
(but shall not be obligated to) assume that such Lender shall make such amount
available to Agent on the next Settlement Date and, in reliance upon such
assumption, make available to Borrowers a corresponding amount. Agent will
promptly notify Borrowing Agent of its receipt of any such notice from a Lender.
If such amount is made available to Agent on a date after such next Settlement
Date, such Lender shall pay to Agent on demand an amount equal to the product of
(i) the daily average Federal Funds Rate (computed on the basis of a year of
360 days) during such period as quoted by Agent, times (ii) such amount, times
(iii) the number of days from and including such Settlement Date to the date on
which such amount becomes immediately available to Agent. A certificate of Agent
submitted to any Lender with respect to any amounts owing under this
paragraph (e) shall be conclusive, in the absence of manifest error. If such
amount is not in fact made available to Agent by such Lender within three (3)
Business Days after such Settlement Date, Agent shall be entitled to recover
such an amount, with interest thereon at the rate per annum then applicable to
such Revolving Advances hereunder, on demand from Borrowers; provided, however,
that Agent’s right to such recovery shall not prejudice or otherwise adversely
affect Borrowers’ rights (if any) against such Lender.

 

45



--------------------------------------------------------------------------------

2.21 Mandatory Prepayments.

(a) Subject to Section 4.3 hereof, when any Borrower sells or otherwise disposes
of any Collateral other than Inventory in the Ordinary Course of Business,
Borrowers shall repay the Advances in an amount equal to the Net Cash Proceeds
of such sale or disposition, such repayments to be made promptly but in no event
more than three (3) Business Days following receipt of such Net Cash Proceeds,
and until the date of payment, such Net Cash Proceeds shall be held in trust for
Agent. The foregoing shall not be deemed to be implied consent to any such sale
otherwise prohibited by the terms and conditions hereof. Such repayments
required under this Section 2.21(a) shall be applied to the Advances in such
order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.

(b) In the event of any issuance or other incurrence of Indebtedness or Equity
Interests (excluding non-cash equity transactions resulting from employee stock
option or other incentive plans of Empeiria and Indebtedness or Equity Interests
issued by a Borrower to another Borrower) by any Borrower or any of its
Subsidiaries, including any capital contributions to Empeiria by any of
Empeiria’s shareholders, Borrowers shall, if an Event of Default exists at the
time of issuance or incurrence, repay the Advances in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received by such Borrowers or
Subsidiaries (or any of them) in connection therewith no later than one
(1) Business Day after such receipt. Nothing in this Section 2.21(b) shall be
deemed or construed to permit any such issuance or incurrence of Indebtedness or
Equity Interests that is prohibited under the terms of this Agreement or any of
the Other Documents.

(c) If any of the Borrowers or any of their respective Subsidiaries receives any
Extraordinary Receipts, Borrowers shall, if an Event or Default exists at the
time of such receipt, repay the Advances in an amount equal to one hundred
percent (100%) of such Extraordinary Receipts (net of any reasonable fees, costs
and expenses incurred in collecting such Extraordinary Receipts) no later than
three (3) Business Days after such receipt.

(d) Subject to Section 4.11, when any Borrower receives cash proceeds of any
insurance (including business interruption and key man insurance), Borrowers
shall repay the Advances in an amount equal to such cash proceeds (net of any
reasonable fees, costs and expenses incurred in collecting such cash proceeds)
no later than three (3) Business Days after such receipt, and until the date of
payment, such proceeds shall be held in trust for Agent. Such repayments
required under this Section 2.21(d) shall be applied to the Advances in such
order as Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.

2.22 Use of Proceeds.

(a) Borrowers shall apply the proceeds of Advances to (i) pay fees and expenses
relating to the Transactions, and (iii) provide for its working capital needs
and to reimburse drawings under Letters of Credit.

 

46



--------------------------------------------------------------------------------

(b) Without limiting the generality of Section 2.22(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of the Trading with the
Enemy Act.

2.23 Defaulting Lender.

(a) Notwithstanding anything to the contrary contained herein, in the event any
Lender (x) has refused (which refusal constitutes a breach by such Lender of its
obligations under this Agreement) to make available its portion of any Advance
or (y) notifies either Agent or Borrowing Agent that it does not intend to make
available its portion of any Advance (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this
Section 2.23 while such Lender Default remains in effect.

(b) Advances shall be incurred pro rata from Lenders (the “Non-Defaulting
Lenders”) which are not Defaulting Lenders based on their respective Commitment
Percentages, and no Commitment Percentage of any Lender or any pro rata share of
any Advances required to be advanced by any Lender shall be increased as a
result of such Lender Default. Amounts received in respect of principal of any
type of Advances shall be applied to reduce the applicable Advances of each
Lender (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Advances of that type of all Lenders at the time of such
application; provided, that, Agent shall not be obligated to transfer to a
Defaulting Lender any payments received by Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by Agent. Agent may
hold and, in its discretion, re-lend to a Borrower the amount of such payments
received or retained by it for the account of such Defaulting Lender.

(c) A Defaulting Lender shall not be entitled to give instructions to Agent or
to approve, disapprove, consent to or vote on any matters relating to this
Agreement and the Other Documents. All amendments, waivers and other
modifications of this Agreement and the Other Documents may be made without
regard to a Defaulting Lender and, for purposes of the definition of “Required
Lenders”, a Defaulting Lender shall be deemed not to be a Lender and not to have
either Advances outstanding or a Commitment Percentage.

(d) Other than as expressly set forth in this Section 2.23, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify Agent)
and the other parties hereto shall remain unchanged. Nothing in this
Section 2.23 shall be deemed to release any Defaulting Lender from its
obligations under this Agreement and the Other Documents, shall alter such
obligations, shall operate as a waiver of any default by such Defaulting Lender
hereunder, or shall prejudice any rights which any Borrower, Agent or any Lender
may have against any Defaulting Lender as a result of any default by such
Defaulting Lender hereunder.

 

47



--------------------------------------------------------------------------------

(e) In the event a Defaulting Lender retroactively cures to the satisfaction of
Agent the breach which caused a Lender to become a Defaulting Lender, such
Defaulting Lender shall no longer be a Defaulting Lender and shall be treated as
a Lender under this Agreement.

III. INTEREST AND FEES.

3.1 Interest. Interest on Advances shall be payable in arrears on the first day
of each month with respect to Domestic Rate Loans and, with respect to
Eurodollar Rate Loans, at the end of each Interest Period or, for Eurodollar
Rate Loans with an Interest Period in excess of three months, at the earlier of
(a) each three months from the commencement of such Eurodollar Rate Loan or
(b) the end of the Interest Period. Interest charges shall be computed on the
actual principal amount of Advances outstanding during the month at a rate per
annum equal to the applicable Revolving Interest Rate (as applicable, the
“Contract Rate”). Whenever, subsequent to the date of this Agreement, the
Alternate Base Rate is increased or decreased, the applicable Contract Rate for
Domestic Rate Loans shall be similarly changed without notice or demand of any
kind by an amount equal to the amount of such change in the Alternate Base Rate
during the time such change or changes remain in effect. The Eurodollar Rate
shall be adjusted with respect to Eurodollar Rate Loans without notice or demand
of any kind on the effective date of any change in the Reserve Percentage as of
such effective date. Upon the occurrence and during the continuation of an Event
of Default (i) at the option of Agent or at the direction of Required Lenders,
the Obligations, other than Eurodollar Rate Loans, shall bear interest at the
applicable Contract Rate for Domestic Rate Loans plus two (2%) percent per
annum, and (ii) Eurodollar Rate Loans shall bear interest at the Revolving
Interest Rate for Eurodollar Rate Loans plus two percent (2%) per annum (as
applicable, the “Default Rate”).

3.2 Letter of Credit Fees.

(a) Borrowers shall pay (x) to Agent, for the ratable benefit of Lenders, fees
for each Letter of Credit for the period from and excluding the date of issuance
of same to and including the date of expiration or termination, equal to the
average daily face amount of each outstanding Letter of Credit multiplied by
2.50% per annum, such fees to be calculated on the basis of a 360-day year for
the actual number of days elapsed and to be payable quarterly in arrears on the
first day of each quarter and on the last day of the Term, and (y) to the
Issuer, a fronting fee of  1/4 of one percent (0.25%) per annum, together with
any and all administrative, issuance, amendment, payment and negotiation charges
with respect to Letters of Credit and all fees and expenses as agreed upon by
the Issuer and the Borrowing Agent in connection with any Letter of Credit,
including in connection with the opening, amendment or renewal of any such
Letter of Credit and any acceptances created thereunder and shall reimburse
Agent for any and all fees and expenses, if any, paid by Agent to the Issuer
(all of the foregoing fees, the “Letter of Credit Fees”). All such charges shall
be deemed earned in full on the date when the same are due and payable hereunder
and shall not be subject to rebate or pro-ration upon the termination of this
Agreement for any reason. Any such charge in effect at the time of a particular
transaction shall be the charge for that transaction, notwithstanding any
subsequent change in the Issuer’s prevailing charges for that type of
transaction. All Letter of Credit Fees payable

 

48



--------------------------------------------------------------------------------

hereunder shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason. Upon and after the occurrence of
an Event of Default, and during the continuation thereof, at the option of Agent
or at the direction of Required Lenders, the Letter of Credit Fees described in
clause (x) of this Section 3.2(a) shall be increased by an additional two
percent (2%) per annum.

(b) On demand (which may be made at any time following the occurrence and during
the continuation of an Event of Default or of a Default or at such other time as
Agent in its Credit Judgment determines it is necessary or appropriate),
Borrowers will cause cash to be deposited and maintained in an account with
Agent, as cash collateral, in an amount equal to one hundred and five
percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit, and each Borrower hereby irrevocably authorizes Agent, in its
discretion, on such Borrower’s behalf and in such Borrower’s name, to open such
an account and to make and maintain deposits therein, or in an account opened by
such Borrower, in the amounts required to be made by such Borrower, out of the
proceeds of Receivables or other Collateral or out of any other funds of such
Borrower coming into any Lender’s possession at any time. Agent will invest such
cash collateral (less applicable reserves) in such short-term money-market items
as to which Agent and such Borrower mutually agree and the net return on such
investments shall be credited to such account and constitute additional cash
collateral. No Borrower may withdraw amounts credited to any such account except
upon the occurrence of all of the following: (x) payment and performance in full
of all Obligations (other than contingent indemnification obligations),
(y) expiration or termination of all Letters of Credit and (z) termination of
this Agreement.

3.3 Fee Letter. Borrowers shall pay to Agent the fees required to be paid in the
Fee Letter in the manner and at the times required by the Fee Letter.

3.4 [Intentionally Omitted].

3.5 Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.

3.6 Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law, such excess amount shall
be first applied to any unpaid principal balance owed by Borrowers, and if the
then remaining excess amount is greater than the previously unpaid principal
balance, Lenders shall promptly refund such excess amount to Borrowers and the
provisions hereof shall be deemed amended to provide for such permissible rate.

 

49



--------------------------------------------------------------------------------

3.7 Increased Costs. In the event that any Applicable Law, or any change therein
or in the interpretation or application thereof, or compliance by any Lender
(for purposes of this Section 3.7, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive (whether or not having
the force of law) from any central bank or other financial, monetary or other
authority, shall:

(a) subject Agent or any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Other Document or change the basis of taxation of
payments to Agent or any Lender of principal, fees, interest or any other amount
payable hereunder or under any Other Documents (except for Excluded Taxes,
changes in the rate of tax on the overall net income of Agent or any Lender by
the jurisdiction in which it maintains its principal office, and taxes included
in a Gross-Up Payment, which shall be covered exclusively by Section 3.10);

(b) impose, modify or hold applicable any reserve, special deposit, assessment
or similar requirement against assets held by, or deposits in or for the account
of, advances or loans by, or other credit extended by, any office of Agent or
any Lender, including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or

(c) impose on Agent or any Lender or the London interbank Eurodollar market any
other condition with respect to this Agreement or any Other Document;

and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing or maintaining its Advances hereunder by an amount
that Agent or such Lender deems to be material or to reduce the amount of any
payment (whether of principal, interest or otherwise) in respect of any of the
Advances by an amount that Agent or such Lender deems to be material, then, in
any case Borrowers shall promptly pay Agent or such Lender, upon its demand,
such additional amount as will compensate Agent or such Lender for such
additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the
Eurodollar Rate, as the case may be. Agent or such Lender shall certify the
amount of such additional cost or reduced amount to Borrowing Agent, and such
certification shall be conclusive absent manifest error.

3.8 Basis For Determining Interest Rate Inadequate or Unfair. In the event that
Agent or any Lender shall have determined that:

(a) reasonable means do not exist for ascertaining the Eurodollar Rate
applicable pursuant to Section 2.2 hereof for any Interest Period; or

(b) Dollar deposits in the relevant amount and for the relevant maturity are not
available in the London interbank Eurodollar market, with respect to an
outstanding Eurodollar Rate Loan, a proposed Eurodollar Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a Eurodollar Rate Loan,

then Agent shall give Borrowing Agent prompt written or telephonic of such
determination. If such notice is given, (i) any such requested Eurodollar Rate
Loan shall be made as a Domestic Rate Loan, unless Borrowing Agent shall notify
Agent no later than 10:00 a.m. (New York City time) two (2) Business Days prior
to the date of such proposed borrowing, that its request for such borrowing
shall be cancelled or made as an unaffected type of Eurodollar Rate Loan,

 

50



--------------------------------------------------------------------------------

(ii) any Domestic Rate Loan or Eurodollar Rate Loan which was to have been
converted to an affected type of Eurodollar Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of Eurodollar
Rate Loan, and (iii) any outstanding affected Eurodollar Rate Loans shall be
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 10:00 a.m. (New York City time) two (2) Business Days prior to the
last Business Day of the then current Interest Period applicable to such
affected Eurodollar Rate Loan, shall be converted into an unaffected type of
Eurodollar Rate Loan, on the last Business Day of the then current Interest
Period for such affected Eurodollar Rate Loans. Until such notice has been
withdrawn, Lenders shall have no obligation to make an affected type of
Eurodollar Rate Loan or maintain outstanding affected Eurodollar Rate Loans and
no Borrower shall have the right to convert a Domestic Rate Loan or an
unaffected type of Eurodollar Rate Loan into an affected type of Eurodollar Rate
Loan.

3.9 Capital Adequacy.

(a) In the event that Agent or any Lender shall have determined that any
Applicable Law or guideline regarding capital adequacy, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Body, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by Agent or any Lender
(for purposes of this Section 3.9, the term “Lender” shall include Agent or any
Lender and any corporation or bank controlling Agent or any Lender) and the
office or branch where Agent or any Lender (as so defined) makes or maintains
any Eurodollar Rate Loans with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on Agent or any Lender’s capital as a consequence of its obligations
hereunder to a level below that which Agent or such Lender could have achieved
but for such adoption, change or compliance (taking into consideration Agent’s
and each Lender’s policies with respect to capital adequacy) by an amount deemed
by Agent or any Lender to be material, then, from time to time, Borrowers shall
pay upon demand to Agent or such Lender such additional amount or amounts as
will compensate Agent or such Lender for such reduction. In determining such
amount or amounts, Agent or such Lender may use any reasonable averaging or
attribution methods. The protection of this Section 3.9 shall be available to
Agent and each Lender regardless of any possible contention of invalidity or
inapplicability with respect to the Applicable Law or condition.

(b) A certificate of Agent or such Lender setting forth such amount or amounts
as shall be necessary to compensate Agent or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

(c) Notwithstanding anything herein to the contrary, the issuance of any rules,
regulations or directions under (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith, or (ii) all requests, rules,
guidelines or directives concerning capital adequacy promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case

 

51



--------------------------------------------------------------------------------

after the date of this Agreement, shall be deemed to be a change in law, rule,
regulation or guideline for purposes of Sections 3.7 through 3.9 and the
protection of Sections 3.7 through 3.9 shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the law, rule, regulation, guideline or other change or condition which shall
have occurred or been imposed, so long as it shall be customary for lenders or
issuing banks affected thereby to comply therewith.

3.10 Gross Up for Taxes. If any Borrower shall be required by Applicable Law to
withhold or deduct any taxes from or in respect of any sum payable under this
Agreement or any of the Other Documents to Agent, or any Lender, assignee of any
Lender, or Participant (each, individually, a “Payee” and collectively, the
“Payees”), (a) the sum payable to such Payee or Payees, as the case may be,
shall be increased as may be necessary so that, after making all required
withholding or deductions, the applicable Payee or Payees receives an amount
equal to the sum it would have received had no such withholding or deductions
been made (the “Gross-Up Payment”), (b) such Borrower shall make such
withholding or deductions, and (c) such Borrower shall pay the full amount
withheld or deducted to the relevant taxation authority or other authority in
accordance with Applicable Law. Notwithstanding the foregoing, no Borrower shall
be obligated to make any portion of the Gross-Up Payment to or for the account
of a Payee that is attributable to (a) income or franchise taxes imposed on (or
measured by) its net income by the jurisdiction under the laws of which such
Payee is organized or in which its principal office is located or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) any Tax imposed by
FATCA, (d) in the case of a Lender, any withholding Tax that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office), and (e) the applicable Payee’s
failure to properly claim a complete exemption pursuant to Section 3.11
(collectively, “Excluded Taxes”).

3.11 Withholding Tax Exemption.

(a) Each Payee that is not incorporated under the Laws of the United States of
America or a state thereof (and, upon the written request of Agent, each other
Payee) agrees that it will deliver to Borrowing Agent and Agent two (2) duly
completed appropriate valid Withholding Certificates (as defined under
§1.1441-1(c)(16) of the Income Tax Regulations (“Regulations”)) certifying its
status (i.e., U.S. or foreign person) and, if appropriate, making a claim of
reduced, or exemption from, U.S. withholding tax on the basis of an income tax
treaty or an exemption provided by the Code. The term “Withholding Certificate”
means a Form W-9; a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related
statements and certifications as required under §1.1441-1(e)(2) and/or (3) of
the Regulations; a statement described in §1.871-14(c)(2)(v) of the Regulations;
or any other certificates under the Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.

(b) Each Payee required to deliver to Borrowing Agent and Agent a valid
Withholding Certificate pursuant to Section 3.11(a) hereof shall deliver such
valid Withholding Certificate as follows: (A) each Payee which is a party hereto
on the Closing Date shall deliver such valid Withholding Certificate at least
five (5) Business Days prior to the first date on which

 

52



--------------------------------------------------------------------------------

any interest or fees are payable by any Borrower hereunder for the account of
such Payee; (B) each Payee shall deliver such valid Withholding Certificate at
least five (5) Business Days before the effective date of such assignment or
participation (unless Agent in its sole discretion shall permit such Payee to
deliver such Withholding Certificate less than five (5) Business Days before
such date in which case it shall be due on the date specified by Agent). Each
Payee which so delivers a valid Withholding Certificate further undertakes to
deliver to Borrowing Agent and Agent two (2) additional copies of such
Withholding Certificate (or a successor form) on or before the date that such
Withholding Certificate expires or becomes obsolete or after the occurrence of
any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by Borrowing Agent or Agent.

(c) Notwithstanding the submission of a Withholding Certificate claiming a
reduced rate of or exemption from U.S. withholding tax required under
Section 3.11(b) hereof, Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under §1.1441-7(b) of the Regulations. Further, Agent
is indemnified under §1.1461-1(e) of the Regulations against any claims and
demands of any Payee for the amount of any tax it deducts and withholds in
accordance with regulations under §1441 of the Code.

(d) If a payment made to a Payee hereunder or under any of the Other Documents
would be subject to U.S. federal withholding tax imposed by FATCA if such Payee
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Payee shall deliver to Borrowing Agent and Agent, at the time
or times prescribed by law and at such time or times reasonably requested by
Borrowing Agent or Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Borrowing Agent or Agent as may
be necessary for Borrowers and Agent to comply with their obligations under
FATCA, to determine that such Payee has or has not complied with such Payee’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this section, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

IV. COLLATERAL: GENERAL TERMS.

4.1 Security Interest in the Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
assigns, pledges and grants to Agent for its benefit and for the ratable benefit
of each Lender a continuing security interest in and to and Lien on all of its
Collateral, whether now owned or existing or hereafter acquired or arising and
wheresoever located. Each Borrower shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Agent’s security
interest and shall cause its financial statements to reflect such security
interest. Each Borrower shall promptly provide Agent with written notice of all
commercial tort claims, such notice to contain the case title together with the
applicable court and a brief description of the claim(s). Upon delivery of each
such notice, such Borrower shall be deemed to hereby grant to Agent a security
interest and lien in and to such commercial tort claims and all proceeds
thereof.

 

53



--------------------------------------------------------------------------------

4.2 Perfection of Security Interest. Each Borrower shall take all action that
may be necessary or desirable, or that Agent may request, so as at all times to
maintain the validity, perfection, enforceability and priority of Agent’s
security interest in and Lien on the Collateral or to enable Agent to protect,
exercise or enforce its rights hereunder and in the Collateral, including, but
not limited to, (i) promptly discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements, unless in the alternative
Agent elects in its sole discretion, to establish reserves therefor,
(iii) delivering to Agent, endorsed or accompanied by such instruments of
assignment as Agent may specify, and stamping or marking, in such manner as
Agent may specify, any and all chattel paper, instruments, letters of credits
and advices thereof and documents evidencing or forming a part of the
Collateral, (iv) entering into warehousing, lockbox and other custodial
arrangements satisfactory to Agent, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to Agent, relating
to the creation, validity, perfection, maintenance or continuation of Agent’s
security interest and Lien under the Uniform Commercial Code or other Applicable
Law. By its signature hereto, each Borrower hereby authorizes Agent to file
against such Borrower, one or more financing, continuation or amendment
statements pursuant to the Uniform Commercial Code in form and substance
satisfactory to Agent (which statements may have a description of collateral
which is broader than that set forth herein). All charges, expenses and fees
Agent may incur in doing any of the foregoing, and any local taxes relating
thereto, shall be charged to Borrowers’ Account as a Revolving Advance of a
Domestic Rate Loan and added to the Obligations, or, at Agent’s option, shall be
paid to Agent for its benefit and for the ratable benefit of Lenders immediately
upon demand. Notwithstanding anything in this Section 4.2 to the contrary,
Borrowers will not be required to have the Agent’s Lien noted on the
certificates of title for its rolling stock unless an Event of Default has
occurred and is continuing.

4.3 Disposition of Collateral. Each Borrower will safeguard and protect all
Collateral for Agent’s general account and make no disposition thereof whether
by sale, lease or otherwise except (a) the sale of Inventory in the Ordinary
Course of Business, (b) the sale, disposition or transfer of obsolete and
worn-out Equipment and other similar assets in the Ordinary Course of Business
or assets no longer used or useful in the conduct of the Borrowers’ business,
during any fiscal year having an aggregate fair market value of not more than
$500,000 and only to the extent that (i) the proceeds of any such disposition
are used to acquire replacement Equipment or assets which are subject to Agent’s
first priority security interest or (ii) the proceeds of which are, to the
extent not prohibited under the Elm Park Intercreditor Agreement, remitted to
the Elm Park Agent to be applied against the Elm Park Indebtedness (or any
Indebtedness that has refinanced or replaced the Elm Park Indebtedness), and
(c) the sale, lease, transfer or other disposition of any Borrower’s assets to
another Borrower or Guarantor.

4.4 Preservation of Collateral. In addition to the rights and remedies set forth
in Section 11.1 hereof, at any time following the occurrence and during the
continuation of an Event of Default or of a Default, Agent: (a) may at any time
take such steps as Agent deems necessary to protect Agent’s interest in and to
preserve the Collateral, including the hiring of such security guards or the
placing of other security protection measures as Agent may deem

 

54



--------------------------------------------------------------------------------

appropriate; (b) may employ and maintain at any of any Borrower’s premises a
custodian who shall have full authority to do all acts necessary to protect
Agent’s interests in the Collateral; (c) may lease warehouse facilities to which
Agent may move all or part of the Collateral; (d) may use any Borrower’s owned
or leased lifts, hoists, trucks and other facilities or equipment for handling
or removing the Collateral; and (e) shall have, and is hereby granted, a right
of ingress and egress to the places where the Collateral is located, and may
proceed over and through any of Borrower’s owned or leased property. Each
Borrower shall cooperate fully with all of Agent’s efforts to preserve the
Collateral and will take such actions to preserve the Collateral as Agent may
reasonably direct. All of Agent’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Borrowers’ Account as a Revolving Advance maintained as a Domestic Rate Loan
and added to the Obligations.

4.5 Ownership of Collateral.

(a) With respect to the Collateral, at the time the Collateral becomes subject
to Agent’s security interest: (i) each Borrower shall be the sole owner of and
fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest (subject only to Permitted Encumbrances) in each and
every item of the its respective Collateral to Agent; and, except for Permitted
Encumbrances the Collateral shall be free and clear of all Liens and
encumbrances whatsoever; (ii) each document and agreement executed by each
Borrower or delivered to Agent or any Lender in connection with this Agreement
shall be true and correct in all material respects; (iii) all signatures and
endorsements of each Borrower that appear on such documents and agreements shall
be genuine and each Borrower shall have full capacity to execute same; and
(iv) each Borrower’s Equipment and Inventory shall be located as set forth on
Schedule 4.5 and shall not be removed from such location(s) without the prior
written consent of Agent except (A) with respect to the sale or other
disposition of Inventory in the Ordinary Course of Business and Equipment to the
extent permitted in Section 4.3 hereof, (B) Equipment or Inventory may be moved
to a location where the owner or occupier of such location has executed in favor
of Agent a Lien Waiver Agreement, and (C) Equipment or Inventory may be moved to
a location where the fair market value of all Collateral at such location is
less than $50,000.

(b) (i) There is no location at which any Borrower has any Inventory (except for
Inventory in transit) other than those locations listed on Schedule 4.5
(provided that such Schedule may be updated from time to time by the Borrowers
by written notice to the Agent so long as Borrowers have complied with the other
provisions of this Agreement relating to the existence of any new location);
(ii) Schedule 4.5 hereto contains a correct and complete list, as of the Closing
Date, of the legal names and addresses of each warehouse at which Inventory of
any Borrower is stored; none of the receipts received by any Borrower from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns; (iii) Schedule 4.5 hereto sets forth a correct and complete list as of
the Closing Date of (A) each place of business of each Borrower and (B) the
chief executive office of each Borrower; and (iv) Schedule 4.5 hereto sets forth
a correct and complete list as of the Closing Date of the location, by state and
street address, of all Real Property owned or leased by each Borrower, together
with the names and addresses of any landlords.

 

55



--------------------------------------------------------------------------------

4.6 Defense of Agent’s and Lenders’ Interests. Until (a) payment and performance
in full of all of the Obligations (other than contingent indemnification
obligations) and (b) termination of this Agreement, Agent’s interests in the
Collateral shall continue in full force and effect. During such period no
Borrower shall, without Agent’s prior written consent, pledge, sell (except to
the extent permitted in Section 4.3 hereof), assign, transfer, create or suffer
to exist a Lien upon or encumber or allow or suffer to be encumbered in any way
except for Permitted Encumbrances, any part of the Collateral. Each Borrower
shall defend Agent’s interests in the Collateral against any and all Persons
whatsoever. After the occurrence and during the continuance of an Event of
Default, Agent shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including:
labels, stationery, documents, instruments and advertising materials. If Agent
exercises this right to take possession of the Collateral, Borrowers shall, upon
demand, assemble it in the best manner possible and make it available to Agent
at a place reasonably convenient to Agent. In addition, with respect to all
Collateral, Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law. Each Borrower shall, and Agent may, at its option,
instruct all suppliers, carriers, forwarders, warehousers or others receiving or
holding cash, checks, Inventory, documents or instruments in which Agent holds a
security interest to deliver same to Agent and/or subject to Agent’s order and
if they shall come into any Borrower’s possession, they, and each of them, shall
be held by such Borrower in trust as Agent’s trustee, and such Borrower will
immediately deliver them to Agent in their original form together with any
necessary endorsement.

4.7 Books and Records. Each Borrower shall (a) keep proper books of record and
account in which full, true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs; (b) set up on its
books accruals with respect to all taxes, assessments, charges, levies and
claims; and (c) on a reasonably current basis set up on its books, from its
earnings, allowances against doubtful Receivables, advances and investments and
all other proper accruals (including by reason of enumeration, accruals for
premiums, if any, due on required payments and accruals for depreciation,
obsolescence, or amortization of properties), which should be set aside from
such earnings in connection with its business. All determinations pursuant to
this subsection shall be made in accordance with, or as required by, GAAP
consistently applied in the opinion of such independent public accountant as
shall then be regularly engaged by Borrowers.

4.8 Financial Disclosure. Each Borrower hereby irrevocably authorizes and
directs all accountants and auditors employed by such Borrower at any time
during the Term to exhibit and deliver to Agent and each Lender copies of any of
such Borrower’s financial statements, trial balances or other accounting records
of any sort in the accountant’s or auditor’s possession, and to disclose to
Agent and each Lender any information such accountants may have concerning such
Borrower’s financial status and business operations. Each Borrower hereby
authorizes all Governmental Bodies to furnish to Agent and each Lender copies of
reports or examinations relating to such Borrower, whether made by such Borrower
or otherwise; however, Agent and each Lender will attempt to obtain such
information or materials directly from such Borrower prior to obtaining such
information or materials from such accountants or Governmental Bodies.

 

56



--------------------------------------------------------------------------------

4.9 Compliance with Laws. Each Borrower shall comply with all Applicable Laws
with respect to the Collateral or any part thereof or to the operation of such
Borrower’s business the non-compliance with which could reasonably be expected
to have a Material Adverse Effect. Each Borrower may, however, contest or
dispute any Applicable Laws in any reasonable manner, provided that any related
Lien is inchoate or stayed and sufficient reserves are established to the
reasonable satisfaction of Agent to protect Agent’s Lien on or security interest
in the Collateral. The assets of Borrowers at all times shall be maintained in
accordance with the requirements of all insurance carriers which provide
insurance with respect to the assets of Borrowers so that such insurance shall
remain in full force and effect.

4.10 Inspection of Premises. Upon reasonable notice and at all reasonable times,
Agent shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Borrower’s books, records, audits, correspondence
and all other papers relating to the Collateral and the operation of each
Borrower’s business. Agent and its agents may enter upon any premises of any
Borrower at any time during business hours and at any other reasonable time, and
from time to time, for the purpose of inspecting the Collateral and any and all
records pertaining thereto and the operation of such Borrower’s business.

4.11 Insurance. The assets and properties of each Borrower at all times shall be
maintained in accordance with the requirements of all insurance carriers which
provide insurance with respect to the assets and properties of such Borrower so
that such insurance shall remain in full force and effect. Each Borrower shall
bear the full risk of any loss of any nature whatsoever with respect to the
Collateral. At each Borrower’s own cost and expense in amounts and with carriers
reasonably acceptable to Agent, each Borrower shall (a) keep all its insurable
properties and properties in which such Borrower has an interest insured against
the hazards of fire, flood, sprinkler leakage, those hazards covered by extended
coverage insurance and such other hazards, and for such amounts, as is customary
in the case of companies engaged in businesses similar to such Borrower’s,
including business interruption insurance; (b) maintain a bond in such amounts
as is customary in the case of companies engaged in businesses similar to such
Borrower insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with others at any time have access to the assets or funds of such
Borrower either directly or through authority to draw upon such funds or to
direct generally the disposition of such assets; (c) maintain public and product
liability insurance against claims for personal injury, death or property damage
suffered by others; (d) maintain all such worker’s compensation or similar
insurance as may be required under the laws of any state or jurisdiction in
which such Borrower is engaged in business; and (e) furnish Agent with
(i) copies of all policies and evidence of the maintenance of such policies by
the renewal thereof at least thirty (30) days before any expiration date, and
(ii) appropriate loss payable endorsements in form and substance satisfactory to
Agent, naming Agent as a co-insured and loss payee as its interests may appear
with respect to all insurance coverage referred to in clauses (a) and (c) above,
and providing (A) that all proceeds thereunder shall be payable to Agent, (B) no
such insurance shall be affected by any act or neglect of the insured or owner
of the property described in such policy, and (C) that such policy and loss
payable clauses may not be cancelled, amended or terminated unless at least
thirty (30) days’ prior written notice is given to Agent (or such shorter period
as Agent may approve in its Credit Judgment). In the event of any loss
thereunder, in excess of $200,000 the carriers named therein hereby are directed
by Agent and the applicable Borrower to make payment for such loss to Agent and
not to such

 

57



--------------------------------------------------------------------------------

Borrower and Agent jointly, and in the event any loss is less than $200,000,
payment shall be made directly to such Borrower. If any insurance losses are
paid by check, draft or other instrument payable to any Borrower and Agent
jointly in excess of $200,000, Agent may endorse such Borrower’s name thereon
and do such other things as Agent may deem advisable to reduce the same to cash.
At any time following the occurrence and during the continuation of an Event of
Default or of a Default or if any such loss is in excess of $200,000, Agent is
hereby authorized to adjust and compromise claims under insurance coverage
referred to in clauses (a) and (b) above. All loss recoveries received by Agent
upon any such insurance shall be delivered to Agent and Agent shall make
available to Borrowers such proceeds which Borrowers shall reinvest or commit to
reinvest such proceeds in assets useful in the business of the Borrowers within
180 days after the date after Agent’s receipt of such proceeds and any amount
not so invested (or committed to be invested) within such 180 day period shall
be applied to the Obligations, in such order as Agent in its Credit Judgment
shall determine. Any surplus shall be paid by Agent to Borrowers or applied as
may be otherwise required by Applicable Law. Any deficiency thereon shall be
paid by Borrowers to Agent, on demand.

4.12 Failure to Pay Insurance. If any Borrower fails to obtain insurance as
hereinabove provided, or to keep the same in force, Agent, if Agent so elects,
may obtain such insurance and pay the premium therefor on behalf of such
Borrower, and charge Borrowers’ Account therefor as a Revolving Advance of a
Domestic Rate Loan and such expenses so paid shall be part of the Obligations.

4.13 Payment of Taxes. Each Borrower will pay, when due, all taxes, assessments
and other Charges lawfully levied or assessed upon such Borrower or any of the
Collateral including real and personal property taxes, assessments and charges
and all franchise, income, employment, social security benefits, withholding,
and sales taxes, unless being Properly Contested. If any tax by any Governmental
Body is or may be imposed on or as a result of any transaction between any
Borrower and Agent or any Lender which Agent or any Lender may be required to
withhold or pay or if any taxes, assessments, or other Charges remain unpaid
after the date fixed for their payment, or if any claim shall be made which, in
Agent’s or any Lender’s reasonable opinion, may possibly create a valid Lien on
the Collateral, Agent may without notice to Borrowers pay the taxes, assessments
or other Charges and each Borrower hereby indemnifies and holds Agent and each
Lender harmless in respect thereof except with respect to Excluded Taxes. Unless
an Event of Default has occurred and is continuing, Agent will not pay any
taxes, assessments or Charges to the extent Agent knows they are being Properly
Contested, provided that the enforcement of any related tax lien is effectively
stayed and sufficient reserves have been established in accordance with GAAP to
the satisfaction of Agent to protect Agent’s security interest in or Lien on the
applicable Collateral. The amount of any payment by Agent under this
Section 4.13 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until
Borrowers shall furnish Agent with an indemnity therefor (or supply Agent with
evidence satisfactory to Agent that due provision for the payment thereof has
been made), Agent may hold without interest any balance standing to Borrowers’
credit and Agent shall retain its security interest in and Lien on any and all
Collateral held by Agent.

 

58



--------------------------------------------------------------------------------

4.14 Payment of Leasehold Obligations. Each Borrower shall at all times pay,
when and as due, its rental obligations under all leases under which it is a
tenant, and shall otherwise comply, in all material respects, with all other
terms of such leases and keep them in full force and effect and, at Agent’s
request will provide evidence of having done so.

4.15 Receivables.

(a) Nature of Receivables. Each of the Receivables shall be a bona fide and
valid account representing a bona fide indebtedness incurred by the Customer
therein named, for a fixed sum as set forth in the invoice relating thereto
(provided, that immaterial or unintentional invoice errors shall not be deemed
to be a breach hereof) with respect to an absolute sale or lease and delivery of
goods upon stated terms of any Borrower, or work, labor or services theretofore
rendered by any Borrower as of the date each Receivable is created. Same shall
be due and owing in accordance with the applicable Borrower’s standard terms of
sale without dispute, setoff or counterclaim except as may be stated on the
accounts receivable schedules delivered by Borrowers to Agent.

(b) Solvency of Customers. Each Customer, to the best knowledge of each
Borrower, as of the date each Receivable is created, is and will be Solvent and
able to pay all Receivables on which the Customer is obligated in full when due
or with respect to such Customers of any Borrower who are not Solvent such
Borrower has set up on its books and in its financial records bad debt reserves
adequate to cover such Receivables.

(c) Location of Borrowers. The chief executive office of IDE and Holdings is
located at 25311 I-45 North, Woodpark Business Center, Bldg. No. 6, Spring,
Texas 77380, or such other location for which Agent has received at least 30
days’ prior written notice in accordance with this Agreement. Empeiria’s chief
executive office is located at 142 W. 57th Street, 11th Floor, New York, New
York 10019, or such other location for which Agent has received at least 30
days’ prior written notice in accordance with this Agreement. Until written
notice is given to Agent by Borrowing Agent of any other office at which any
Borrower keeps its records pertaining to Receivables, all such records shall be
kept at such executive office.

(d) Collection of Receivables. Until any Borrower’s authority to do so is
terminated by Agent (which notice Agent may give at any time following the
occurrence and during the continuance of an Event of Default), each Borrower
will, at such Borrower’s sole cost and expense, but on Agent’s behalf and for
Agent’s account, collect as Agent’s property and in trust for Agent all amounts
received on Receivables, and shall not commingle such collections with any
Borrower’s funds or use the same except to pay Obligations. Each Borrower shall
deposit in the Blocked Account or, upon request by Agent in its Credit Judgment,
deliver to Agent, in original form and on the date of receipt thereof, all
checks, drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness.

(e) Notification of Assignment of Receivables. At any time following the
occurrence and during the continuance of an Event of Default, Agent shall have
the right to send notice of the assignment of, and Agent’s security interest in
and Lien on, the Receivables to any and all Customers or any third party holding
or otherwise concerned with any of the Collateral. Thereafter, Agent shall have
the sole right to collect the Receivables, take possession of the Collateral, or
both. Agent’s actual collection expenses, including, but not limited to,
stationery and postage, telephone and telegraph, secretarial and clerical
expenses and the salaries of any collection personnel used for collection, may
be charged to Borrowers’ Account and added to the Obligations.

 

59



--------------------------------------------------------------------------------

(f) Power of Agent to Act on Borrowers’ Behalf. At any time following the
occurrence and during the continuation of an Event of Default, Agent shall have
the right to receive, endorse, assign and/or deliver in the name of Agent or any
Borrower any and all checks, drafts and other instruments for the payment of
money relating to the Receivables, and each Borrower hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each
Borrower hereby constitutes Agent or Agent’s designee as such Borrower’s
attorney with power (i) to endorse such Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) to sign such Borrower’s name on any invoice or bill of lading
relating to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) to send verifications of Receivables to any
Customer; (iv) to sign such Borrower’s name on all financing statements or any
other documents or instruments deemed necessary or appropriate by Agent to
preserve, protect, or perfect Agent’s interest in the Collateral and to file
same; (v) to demand payment of the Receivables; (vi) to enforce payment of the
Receivables by legal proceedings or otherwise; (vii) to exercise all of such
Borrower’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (viii) to settle, adjust, compromise, extend or renew
the Receivables; (ix) to settle, adjust or compromise any legal proceedings
brought to collect Receivables or any other Collateral; (x) to prepare, file and
sign such Borrower’s name on a proof of claim in bankruptcy or similar document
against any Customer; (xi) to prepare, file and sign such Borrower’s name on any
notice of Lien, assignment or satisfaction of Lien or similar document in
connection with the Receivables; (xii) to file any other claims or take any
other action or institute any other proceedings which Agent may deem necessary
or desirable for the collection of any of the Collateral of such Borrower or
otherwise to enforce the rights of Agent with respect to any of the Collateral;
(xiii) to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Borrower obligated to such Borrower in
respect of any Receivable of such Borrower; (xiv) to assert or retain any rights
under any license agreement for any of the Collateral, including any rights of
any Borrower arising under Section 365(n) of the Bankruptcy Code; (xv) to
execute any and all applications, documents, papers and instruments for Agent to
use the Collateral, to grant or issue any exclusive or non-exclusive license
with respect to any Collateral, and to assign, convey or otherwise transfer
title in or dispose of the Collateral; (xvi) to modify, amend or supplement the
schedules to the Intellectual Property Security Agreement and to re-execute the
Intellectual Property Security Agreement from time to time as its
attorney-in-fact on each Borrower’s behalf without first obtaining any
Borrower’s approval of or signature to include any future Intellectual Property
which are or become Collateral, to include a reference to any right, title or
interest in any existing Collateral, or to delete any reference to any right,
title or interest in any Collateral in which such Borrower no longer has or
claims any right, title or interest and to cause such re-executed Intellectual
Property Security Agreement or such modified, amended or supplemented schedules
thereto to be filed with the United States Patent and Trademark Office or United
States Copyright Office; (xvii) to endorse such Borrower’s name on all
applications, documents, papers and instruments necessary for Agent or any
Lender to use any of the Collateral; and (xviii) do all other acts and things
necessary to carry out this Agreement and the Other Documents. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law,

 

60



--------------------------------------------------------------------------------

unless resulting from the willful misconduct or gross negligence of such
attorney or designee (as determined by a court of competent jurisdiction in a
final non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. Agent shall have the
right at any time following the occurrence and during the continuance of an
Event of Default to change the address for delivery of mail addressed to any
Borrower to such address as Agent may designate and to receive, open and dispose
of all mail addressed to any Borrower.

(g) No Liability. Neither Agent nor any Lender shall, under any circumstances or
in any event whatsoever, have any liability for any error or omission or delay
of any kind occurring in the settlement, collection or payment of any of the
Receivables or any instrument received in payment thereof, or for any damage
resulting therefrom. At any time following the occurrence and during the
continuation of an Event of Default or of a Default, Agent may, without notice
or consent from any Borrower, sue upon or otherwise collect, extend the time of
payment of, compromise or settle for cash, credit or upon any terms any of the
Receivables or any other securities, instruments or insurance applicable thereto
and/or release any obligor thereof. At any time following the occurrence and
during the continuance of an Event of Default, Agent is authorized and empowered
to accept the return of the goods represented by any of the Receivables, without
notice to or consent by any Borrower, all without discharging or in any way
affecting any Borrower’s liability hereunder.

(h) Establishment of a Lockbox Account, Dominion Account. All proceeds of
Collateral shall be deposited by Borrowers into either (i) a lockbox account,
dominion account or such other “blocked account” (“Blocked Accounts”)
established at a bank or banks (each such bank, a “Blocked Account Bank”)
pursuant to an arrangement with such Blocked Account Bank as may be selected by
Borrowing Agent and be acceptable to Agent or (ii) depository accounts
(“Depository Accounts”) established at the Agent for the deposit of such
proceeds. Each applicable Borrower, Agent and each Blocked Account Bank shall
enter into a deposit account control agreement in form and substance reasonably
satisfactory to Agent which shall, among other things, direct such Blocked
Account Bank to transfer such funds so deposited to Agent, either to any account
maintained by Agent at said Blocked Account Bank or by wire transfer to
appropriate account(s) of Agent. All funds deposited in such Blocked Accounts
shall immediately become the property of Agent and Borrowing Agent shall obtain
the agreement by such Blocked Account Bank to waive any offset rights against
the funds so deposited. Neither Agent nor any Lender assumes any responsibility
for such blocked account arrangement, including any claim of accord and
satisfaction or release with respect to deposits accepted by any Blocked Account
Bank thereunder. All deposit accounts and investment accounts of each Borrower
and its Subsidiaries are set forth on Schedule 4.15(h).

(i) Adjustments. No Borrower will, without Agent’s consent, compromise or adjust
any Receivables (or extend the time for payment thereof) or accept any returns
of merchandise or grant any additional discounts, allowances or credits thereon
except for those compromises, adjustments, returns, discounts, credits and
allowances as have been heretofore customary in the business of such Borrower.

4.16 Inventory. To the extent Inventory held for sale or lease has been produced
by any Borrower, it has been and will be produced by such Borrower in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

 

61



--------------------------------------------------------------------------------

4.17 Maintenance of Equipment. The Equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted). No Borrower
shall use or operate the Equipment in material violation of any Applicable Law.
Each Borrower shall have the right to sell Equipment to the extent set forth in
Section 4.3 hereof.

4.18 Exculpation of Liability. Nothing herein contained shall be construed to
constitute Agent or any Lender as any Borrower’s agent for any purpose
whatsoever, nor shall Agent or any Lender be responsible or liable for any
shortage, discrepancy, damage, loss or destruction of any part of the Collateral
wherever the same may be located and regardless of the cause thereof. Neither
Agent nor any Lender, whether by anything herein or in any assignment or
otherwise, assume any of any Borrower’s obligations under any contract or
agreement assigned to Agent or such Lender, and neither Agent nor any Lender
shall be responsible in any way for the performance by any Borrower of any of
the terms and conditions thereof. Each Borrower shall remain liable under the
contracts and agreements included in the Collateral to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, and the exercise by Agent or any Lender of any of the rights hereunder
shall not release any Borrower from any of its duties or obligations under such
contracts and agreements included in the Collateral.

4.19 Environmental Matters.

(a) Except with respect to conditions existing on the Closing Date that are
described on Schedule 5.7, Borrowers shall ensure that (i) the Real Property
owned or leased by them and all operations and businesses conducted thereon
remains in substantial compliance with all Environmental Laws in all material
respects and (ii) they shall not place or permit to be placed any Hazardous
Substances on any Real Property except as permitted by Applicable Law or the
appropriate Governmental Body.

(b) Borrowers shall establish and maintain a system to assure and monitor
continued compliance with all applicable Environmental Laws which system shall
include periodic reviews of such compliance.

(c) Borrowers shall (i) dispose of Hazardous Waste generated at the Real
Property only at facilities and with carriers that maintain valid permits
required under applicable Environmental Laws. Borrowers shall use their best
efforts to obtain certificates of disposal, such as hazardous waste manifest
receipts, in connection with the transport or disposal of any Hazardous Waste
generated at the Real Property.

(d) In the event any Borrower gives or receives notice of any Release or threat
of Release of a reportable quantity of Hazardous Substances at the Real Property
(any such event being hereinafter referred to as a “Hazardous Discharge”) or
receives any notice of a material violation, complaint, request for information
or notification that it is potentially responsible for investigation or cleanup
of environmental conditions at the Real Property, or becomes subject to an order
or decree, in each case with regard to any Hazardous Discharge or violation of
Environmental Laws affecting the Real Property or any Borrower’s interest
therein (any of the foregoing is referred to herein as an “Environmental
Complaint”) from any Person, including any state agency responsible in whole or
in part for environmental matters in the state in which the

 

62



--------------------------------------------------------------------------------

Real Property is located or the United States Environmental Protection Agency
(any such person or entity hereinafter the “Authority”), then Borrowing Agent
shall, within five (5) Business Days, give written notice of same to Agent
detailing facts and circumstances of which any Borrower is aware giving rise to
the Hazardous Discharge or Environmental Complaint. Such information is to be
provided to allow Agent to protect its security interest in and Lien on the Real
Property and the Collateral and is not intended to create nor shall it create
any obligation upon Agent or any Lender with respect thereto.

(e) Borrowing Agent shall promptly forward to Agent copies of any request for
information, notification of potential liability, and demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Substances at any other site owned, operated or used by any Borrower
to dispose of Hazardous Substances and shall continue to forward copies of
correspondence between any Borrower and the Authority regarding such claims to
Agent until the claim is settled. Borrowing Agent shall promptly forward to
Agent copies of all documents and reports concerning a Hazardous Discharge at
the Real Property that any Borrower is required to report under applicable
Environmental Laws. Such information is to be provided solely to allow Agent to
protect Agent’s security interest in and Lien on the Real Property and the
Collateral.

(f) Borrowers shall respond in a timely manner to any Hazardous Discharge or
Environmental Complaint and take all necessary action in order to safeguard the
health of any Person to which it is obligated pursuant to Applicable Law and to
avoid subjecting the Collateral or Real Property to any Lien. If any Borrower
shall fail to respond in a timely manner to any Hazardous Discharge or
Environmental Complaint or any Borrower shall fail to comply in any material
respect with any of the requirements of any applicable Environmental Law, Agent
on behalf of Lenders may, but without the obligation to do so and after
notifying Borrowers, for the sole purpose of protecting Agent’s interest in the
Collateral: enter onto the Real Property (or authorize third parties to enter
onto the Real Property) and take such actions as are reasonably necessary to
clean up, remove, mitigate or otherwise address any such Hazardous Discharge or
Environmental Complaint. All reasonable costs and expenses incurred by Agent and
Lenders (or such third parties) in the exercise of any such rights, including
any sums paid in connection with any judicial or administrative investigation or
proceedings, fines and penalties, together with interest thereon from the date
expended at the Default Rate for Domestic Rate Loans constituting Revolving
Advances shall be paid upon demand by Borrowers, and until paid shall be added
to and become a part of the Obligations secured by the Liens created by the
terms of this Agreement or any other agreement between Agent, any Lender and any
Borrower.

(g) Upon the reasonable written request of Agent from time to time, Borrowers
shall provide Agent, at Borrowers’ expense, with an environmental site
assessment or environmental audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Agent, to assess with a
reasonable degree of certainty the existence of a Hazardous Discharge and the
potential costs in connection with abatement, cleanup and removal of any
Hazardous Substances found on, under, at or within the Real Property in
violation of any applicable Environmental Law. Any report or investigation
regarding any such Hazardous Discharge that is acceptable to an appropriate
Authority charged to oversee the clean-up of any such Hazardous Discharge shall
be acceptable to Agent. If such estimates, individually or in the aggregate,
exceed $100,000, Agent shall have the right to require Borrowers to post a bond,
letter of credit or other security reasonably satisfactory to Agent to secure
payment of these costs and expenses.

 

63



--------------------------------------------------------------------------------

(h) Borrowers shall defend and indemnify Agent and Lenders and hold Agent,
Lenders and their respective employees, agents, directors and officers harmless
from and against all loss, liability, damage and expense, claims, costs, fines
and penalties, including reasonable attorney’s fees, suffered or incurred by
Agent or Lenders under any Environmental Laws, including the assertion of any
Lien thereunder, with respect to any Hazardous Discharge or the presence of any
Hazardous Substances affecting the Real Property, whether or not the same
originates or emerges from the Real Property or any contiguous real estate,
including any loss of value of the Real Property as a result of the foregoing
except to the extent such loss, liability, damage and expense is attributable to
any Hazardous Discharge resulting from actions on the part of Agent or any
Lender. Borrowers’ obligations under this Section 4.19 shall arise upon the
discovery of the presence of any Hazardous Substances at the Real Property,
whether or not any federal, state, or local environmental agency has taken or
threatened any action in connection with the presence of any Hazardous
Substances. Borrowers’ obligations and the indemnifications hereunder shall
survive the termination of this Agreement.

(i) For purposes of Section 4.19 and 5.7, all references to Real Property shall
be deemed to include all of each Borrower’s right, title and interest in and to
its owned and leased premises.

4.20 Financing Statements. Except with respect to the financing statements filed
by Agent and the financing statements described on Schedule 1.2, no active
financing statement covering any of the Collateral or any proceeds thereof is on
file in any public office other than those related to Permitted Encumbrances and
financing statements that constitute notice filings and do not evidence or
relate to any security interest or other Lien on any Collateral.

4.21 Possession of Collateral. In the event that any Collateral, including
proceeds thereof, is evidenced by or consists of Negotiable Collateral or
investment property, or chattel paper having an aggregate value or face amount
of $500,000 or more for all such Negotiable Collateral, investment Property, or
chattel paper, each Borrower shall promptly (and in any event within five
Business Days), notify Agent thereof, and if and to the extent that perfection
or priority of Agent’s Lien is dependent on or enhanced by possession, the
applicable Person, promptly after request by Agent, shall execute such other
documents and instruments as shall be reasonably requested by Agent or, if
applicable, endorse and deliver physical possession of such Negotiable
Collateral, investment property, or chattel paper to Agent (or its bailee, agent
or designee), together with such undated powers (or other relevant document of
transfer acceptable to Agent) endorsed in blank as shall be reasonably requested
by Agent.

4.22 Chattel Paper.

(a) Promptly (and in any event within five Business Days) after request by
Agent, each Borrower shall take all steps reasonably necessary to grant Agent
control of all electronic chattel paper in accordance with the Uniform
Commercial Code and all “transferable records” as that term is defined in
Section 16 of the Uniform Electronic Transaction Act and Section 201 of the
federal Electronic Signatures in Global and National Commerce Act as in effect
in any relevant jurisdiction, to the extent that the aggregate value or face
amount of such electronic chattel paper equals or exceeds $500,000.

 

64



--------------------------------------------------------------------------------

(b) If any Borrower retains possession of any chattel paper or instruments
(which retention of possession shall be subject to the extent permitted hereby),
promptly upon the request of Agent, such chattel paper and instruments shall be
marked with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the Lien of PNC Bank, National Association, as
Agent for the benefit of certain lenders”.

4.23 Letter-of-Credit Rights. If any Borrower is or becomes the beneficiary of
letters of credit having a face amount or value of $500,000 or more in the
aggregate, then such Person shall promptly (and in any event within five
Business Days after becoming a beneficiary), notify Agent thereof and, promptly
after request by Agent, use commercially reasonable efforts to enter into a
tri-party agreement with Agent and the issuer or confirming bank with respect to
the letter-of-credit rights with respect to such letter of credit assigning such
letter-of-credit rights (including the right to receive the proceeds of such
letter of credit) to Agent and directing all payments thereunder to Agent, all
in form and substance reasonably satisfactory to Agent.

4.24 Commercial Tort Claims. If any Borrower obtains a commercial tort claim
having a value, or involving an asserted claim, in the amount of $500,000 or
more, then such Person shall promptly (and in any event within five Business
Days of obtaining such commercial tort claim), notify Agent upon incurring or
otherwise obtaining such commercial tort claim and, promptly (and in any event
within five Business Days) after request by Agent, describe such commercial tort
claim to Agent in writing in a manner that reasonably identifies such commercial
tort claim and which is otherwise reasonably satisfactory to Agent, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such commercial tort claim, and agrees
to do such other acts or things deemed necessary or desirable by Agent to give
Agent a first priority, perfected security interest in any such commercial tort
claim. As of the Closing Date, no Borrower holds any commercial tort claims
other than those commercial tort claims described on Schedule 1.2-C.

4.25 Investment Property.

(a) None of the Pledged Interests existing as of the date of this Agreement are,
and none of the Pledged Interests hereafter acquired on the date of acquisition
thereof will be, registered or qualified under the various federal or state
securities laws of the United States and disposition thereof after an Event of
Default may be restricted to one or more private (instead of public) sales in
view of the lack of such registration. Each Borrower understands that in
connection with such disposition, Agent may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Interests than if the
Pledged Interests were registered and qualified pursuant to federal and state
securities laws and sold on the open market. Each Borrower, therefore, agrees
that: (i) if Agent shall, pursuant to the terms of this Agreement, sell or cause
the Pledged Interests or any portion thereof to be sold at a private sale, Agent
shall have the right to rely upon the advice and opinion of any nationally
recognized brokerage or investment firm (but shall not be obligated to seek such
advice and the failure to do so shall not be considered in determining the
commercial reasonableness of such action) as to the best manner in which to
offer the Pledged Interest or any portion thereof for sale and as to the best
price reasonably obtainable at the private sale thereof; and (ii) such reliance
shall be conclusive evidence that Agent has handled the disposition in a
commercially reasonable manner.

 

65



--------------------------------------------------------------------------------

(b) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two Business Days prior notice to any
Borrower, as applicable, and in addition to all rights and remedies available to
Agent under any other agreement, at law, in equity, or otherwise, exercise all
voting rights, or any other ownership or consensual rights (including any
dividend or distribution rights) in respect of the Pledged Interests owned by
such Person, but under no circumstances is Agent obligated by the terms of this
Agreement to exercise such rights, and (ii) if Agent duly exercises its right to
vote any of such Pledged Interests, each Borrower hereby appoints Agent as such
Person’s true and lawful attorney-in-fact and IRREVOCABLE PROXY to vote such
Pledged Interests in any manner Agent deems advisable for or against all matters
submitted or which may be submitted to a vote of shareholders, partners or
members, as the case may be. The power-of-attorney and proxy granted hereby is
coupled with an interest and shall be irrevocable.

(c) For so long as any Borrower shall have the right to vote the Pledged
Interests owned by it, such Person covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially and adversely
affect the rights of Agent or the Lenders or which would have the effect of
materially impairing the position or interests of the Agent or any Lender in the
Pledged Interests.

(d) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Borrower shall be held by such Person in trust for the benefit of Agent
segregated from such Person’s other property, and such Person shall deliver it
forthwith to Agent in the exact form received.

(e) No Borrower shall make or consent to any amendment or other modification of
any document evidencing or governing any Pledged Interests, or enter into any
agreement or permit to exist any restriction with respect to any Pledged
Interests if the same is prohibited pursuant to this Agreement or any Other
Document.

(f) Each Borrower agrees that if an Event of Default has occurred and is
continuing, it will cooperate with Agent in obtaining all necessary approvals
and making all necessary filings under federal, state, local, or foreign law to
effect any sale or transfer of any Pledged Interest.

(g) Each Borrower hereby covenants that the Pledged Interests issued pursuant to
any limited liability company agreement or partnership agreement (i) are not and
shall not be dealt in or traded on securities exchanges or in securities
markets, (ii) do not and will not constitute investment company securities, and
(iii) are not and will not be held by such Person in a securities account. In
addition, none of the agreements governing any of the Pledged Interests provide
or shall provide that such Pledged Interests are securities governed by Article
8 of the Uniform Commercial Code as in effect in any relevant jurisdiction.

 

66



--------------------------------------------------------------------------------

V. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants as follows:

5.1 Authority. Each Borrower has full power, authority and legal right to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into this Agreement and the Other Documents
and to perform all its respective Obligations hereunder and thereunder. This
Agreement and the Other Documents have been duly executed and delivered by each
Borrower, and this Agreement and the Other Documents constitute the legal, valid
and binding obligation of such Borrower enforceable in accordance with their
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally. The execution, delivery and performance of this Agreement and of the
Other Documents and the granting of the Liens to Agent pursuant hereto and
thereto (a) are within each Borrower’s limited liability company or corporate
powers, as applicable, have been duly authorized by all necessary company or
corporate action, as applicable, are not in contravention of law or the terms of
such Borrower’s operating agreement, certificate of formation, bylaws,
certificate of incorporation or other applicable documents relating to such
Borrower’s formation or organization (as applicable) or to the conduct of such
Borrower’s business or of any material agreement or undertaking to which such
Borrower is a party or by which such Borrower is bound, (b) will not conflict
with or violate any Applicable Law, (c) will not require the Consent of any
Governmental Body or any other Person, except (i) filings required under the
Exchange Act, (ii) filings required to create or perfect security interests in
the Collateral, and (iii) those Consents set forth on Schedule 5.1 hereto, all
of which will have been duly obtained, made or compiled prior to the Closing
Date (or are not required prior to the Closing Date) and which are in full force
and effect and (d) will not conflict with, nor result in any material breach in
any of the provisions of or constitute a default under or result in the creation
of any Lien except Permitted Encumbrances upon any asset of any Borrower under
the provisions of any agreement, charter document, instrument, operating
agreement or other instrument to which such Borrower is a party or by which it
or its property is a party or by which it may be bound.

5.2 Formation and Qualification.

(a) Each Borrower is duly formed and in good standing under the laws of the
state listed on Schedule 5.2(a) (as updated by Borrowers from time to time
pursuant to written correspondence delivered to Agent in accordance with
Section 16.6 of this Agreement) and is qualified to do business and is in good
standing in the states listed on Schedule 5.2(a) which constitute all states in
which qualification and good standing are necessary for such Borrower to conduct
its business and own its property and where the failure to so qualify could
reasonably be expected to have a Material Adverse Effect on such Borrower. Each
Borrower has delivered to Agent true and complete copies of its certificate of
formation, operating agreement, bylaws, certificate of incorporation or other
applicable governing documents relating to such Borrower’s formation or
organization (as applicable) and will promptly notify Agent of any amendment or
changes thereto.

 

67



--------------------------------------------------------------------------------

(b) Set forth on Schedule 5.2(b) (as updated by Borrowers from time to time
pursuant to written correspondence delivered to Agent in accordance with
Section 16.6) is a complete and accurate description of the authorized capital
Equity Interests of Empeiria, by class, and, as of the Closing Date, a
description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 5.2(b), there are no
subscriptions, options, warrants, or calls relating to any shares of Empeiria’s
capital Equity Interests, including any right of conversion or exchange under
any outstanding security or other instrument. Except as described on Schedule
5.2(b), Empeiria is not subject to any obligation (contingent or otherwise) to
repurchase or otherwise acquire or retire any shares of its capital Equity
Interests or any security convertible into or exchangeable for any of its
capital Equity Interests.

(c) Set forth on Schedule 5.2(c) (as updated by Borrowers from time to time
pursuant to written correspondence delivered to Agent in accordance with
Section 16.6) is a complete and accurate list of Empeiria’s direct and indirect
Subsidiaries, showing: (i) the number of shares of each class of common and
preferred Equity Interests authorized for each of such Subsidiaries, and
(ii) the number and the percentage of the outstanding shares of each such class
owned directly or indirectly by such Borrower. All of the outstanding capital
Equity Interests of each such Subsidiary has been validly issued and, to the
extent comprised of stock, is fully paid and non-assessable.

(d) Except as set forth on Schedule 5.2(d) (as updated by Borrowers from time to
time pursuant to written correspondence delivered to Agent in accordance with
Section 16.6), there are no subscriptions, options, warrants, or calls relating
to any shares of Empeiria’s direct or indirect Subsidiaries’ capital Equity
Interests, including any right of conversion or exchange under any outstanding
security or other instrument. No direct or indirect Subsidiary of Empeiria is
subject to any obligation (contingent or otherwise) to repurchase or otherwise
acquire or retire any shares of its capital Equity Interests or any security
convertible into or exchangeable for any of its capital Equity Interests.

5.3 Survival of Representations and Warranties. All representations and
warranties of each Borrower contained in this Agreement and the Other Documents
and in the certificates or other instruments delivered in connection therewith
or pursuant thereto (a) shall be true at the time of such Borrower’s execution
of this Agreement and the Other Documents, (b) shall be considered to have been
relied upon by the other parties hereto, and (c) shall survive the execution,
delivery and acceptance thereof by the parties thereto and the closing of the
transactions described therein or related thereto regardless of any
investigation made by any other party or on its behalf and notwithstanding that
Agent or any Lender may have had notice or knowledge of any Default or Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder.

5.4 Tax Returns. Each Borrower’s federal tax identification number is set forth
on Schedule 5.4. Each Borrower and each of their respective Subsidiaries has
filed or caused to be filed all income, payroll, property and sales tax returns
and other material federal, state and local tax returns and other reports each
is required by Applicable Law to file and has paid all income, sales, use,
withholding, payroll, and other material taxes, assessments, fees and other
governmental charges that are due and payable except those being Properly
Contested. Federal, state and local income tax returns of each Borrower and each
of their respective Subsidiaries have been examined and reported upon by the
appropriate taxing authority or closed by

 

68



--------------------------------------------------------------------------------

applicable statute and satisfied for all fiscal years prior to and including the
fiscal year ending December 31, 2007. The provision for taxes on the books of
each Borrower and each of their respective Subsidiaries is adequate for all
years not closed by applicable statutes, and for its current fiscal year, and no
Borrower has any knowledge of any material deficiency or additional assessment
in connection therewith not provided for on its books.

5.5 Financial Statements.

(a) The opening balance sheet prepared by Empeiria and showing the pro forma
effect of the Transactions on Borrowers on a Consolidated Basis, after giving
effect to certain assumptions provided therein (the “Pro Forma Balance Sheet”)
furnished to Agent on the Closing Date, is accurate, complete and correct based
on the assumptions provided therein.

(b) The consolidated and consolidating balance sheets of IDE, its Subsidiaries,
and such other Persons described therein (including the accounts of all
Subsidiaries for the respective periods during which a subsidiary relationship
existed) as of December 31, 2011, and the related statements of income, changes
in stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing unqualified opinions by
independent certified public accountants, copies of which have been delivered to
Agent, have been prepared in accordance with GAAP, consistently applied (except
for changes in application in which such accountants concur and present fairly
the financial position of IDE and its Subsidiaries at such date and the results
of their operations for such period. Since December 31, 2011, there has been no
change in the condition, financial or otherwise, of IDE or its Subsidiaries as
shown on the consolidated balance sheet as of such date and no change in the
aggregate value of machinery, equipment and Real Property owned by IDE and its
Subsidiaries, except changes in the Ordinary Course of Business, none of which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

5.6 Entity Names. No Borrower has been known by any other corporate name in the
past five years and does not sell Inventory under any other name nor has any
Borrower been the surviving company of a merger or consolidation or acquired all
or substantially all of the assets of any Person during the preceding five (5)
years except as set forth on Schedule 5.6.

5.7 O.S.H.A. and Environmental Compliance.

(a) (i) Each Borrower and each of their respective Subsidiaries has duly
complied with, and its facilities, business, assets, property, leaseholds, Real
Property and Equipment are in compliance in all material respects with, the
provisions of the Federal Occupational Safety and Health Act, and, except with
respect to conditions existing on the Closing Date that are described on
Schedule 5.7, all applicable Environmental Laws; (ii) there are no outstanding
citations, notices or orders of non-compliance issued to any Borrower or any of
their respective Subsidiaries or relating to their respective businesses under
any such laws, rules or regulations; (iii) no Borrower nor any of their
respective Subsidiaries has received notice that a Lien arising under any
Environmental Law has attached to any revenues or to any Real Property owned or
operated by a Borrower or its Subsidiaries; and (iv) no Borrower nor any of
their respective Subsidiaries nor any of their respective facilities or
operations is subject to any outstanding written order, consent decree, or
settlement agreement with any Person relating to any Environmental Law.

 

69



--------------------------------------------------------------------------------

(b) Each Borrower and each of their respective Subsidiaries has been issued, or
has timely applied for, all licenses, certificates or permits required under
applicable Environmental Laws.

(c) (i) Except with respect to conditions existing on the Closing Date that are
described on Schedule 5.7, there are no visible signs of releases, spills,
discharges, leaks or disposal (collectively referred to as “Releases”) of
Hazardous Substances in any material quantity and, to the knowledge of Borrowers
no such Hazardous Substances are present, at, upon, under or within any Real
Property or any premises leased by any Borrower or any of their respective
Subsidiaries in violation of any applicable Environmental Law; (ii) there are no
underground storage tanks or polychlorinated biphenyls on the Real Property or
any premises leased by any Borrower or any of their respective Subsidiaries; and
(iii) to the knowledge of any Borrower, neither the Real Property nor any other
premises leased by any Borrower or any of their respective Subsidiaries has ever
been used for the treatment, storage, production, transportation or disposal of
Hazardous Waste or been designated or identified in any manner pursuant to any
environmental protection statute as a Hazardous Substances disposal site.

5.8 Solvency; No Litigation, Violation, Indebtedness or Default.

(a) After giving effect to the Transactions, each Borrower will be Solvent. No
transfer of property is being made by any Borrower and no obligation is being
incurred by any Borrower in connection with the Transactions with the intent to
hinder, delay, or defraud either present or future creditors of such Borrower.

(b) Except as disclosed in Schedule 5.8(b), no Borrower nor any of their
respective Subsidiaries has (i) any pending or, to any Borrower’s knowledge
after due inquiry, threatened litigation, arbitration, actions or proceedings
which could reasonably be expected to have a Material Adverse Effect, and
(ii) any liabilities or indebtedness for borrowed money other than Indebtedness
permitted under Section 7.8.

(c) No Borrower nor any of their respective Subsidiaries is in violation of any
Applicable Law in any respect which could reasonably be expected to have a
Material Adverse Effect, nor is any Borrower nor any of their respective
Subsidiaries in violation of any material order of any court, Governmental Body
or arbitration board or tribunal.

(d) No Borrower nor any member of the Controlled Group maintains or contributes
to any Pension Benefit Plan or Multiemployer Plan other than those listed on
Schedule 5.8(d). Except as would not reasonably be expected to have a Material
Adverse Effect: (i) each Borrower and each member of the Controlled Group has
met all applicable minimum funding requirements under the Pension Funding Rules
in respect of each Pension Benefit Plan and, to the extent applicable, with
respect to Multiemployer Plan; (ii) each Plan which is intended to be a
qualified plan under Section 401(a) of the Code as currently in effect has been
determined by the Internal Revenue Service to be qualified under Section 401(a)
of the Code and the trust related thereto has been determined to be exempt from
federal income tax under Section 501(a) of the Code; (iii) neither any Borrower
nor any member of the Controlled Group

 

70



--------------------------------------------------------------------------------

has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due which are unpaid;
(iv) no Plan has been terminated by the plan administrator thereof nor by the
PBGC, and there is no occurrence which would cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Plan; (v) at this time, the
current value of the assets of each Pension Benefit Plan exceeds the present
value of the accrued benefits and other liabilities of such Pension Benefit Plan
and neither any Borrower nor any member of the Controlled Group knows of any
facts or circumstances which would materially change the value of such assets
and accrued benefits and other liabilities; (vi) neither any Borrower nor any
member of the Controlled Group has breached any of the responsibilities,
obligations or duties imposed on it by ERISA with respect to any Plan;
(vii) neither any Borrower nor any member of a Controlled Group has incurred any
liability for any excise tax arising under Section 4972 or 4980B of the Code,
and no Borrower has knowledge of any fact that exists which could give rise to
any such liability; (viii) neither any Borrower nor any member of the Controlled
Group nor any fiduciary of, nor any trustee to, any Plan, has engaged in a
non-exempt “prohibited transaction” described in Section 406 of the ERISA or
Section 4975 of the Code; (ix) each Borrower and each member of the Controlled
Group has made all contributions due and payable with respect to each Pension
Benefit Plan; (x) except as listed on Schedule 5.8(d), neither any Borrower nor
any member of the Controlled Group maintains or contributes to any Plan which
provides health, accident or life insurance benefits to former employees, their
spouses or dependents, other than in accordance with Section 4980B of the Code
or similar state law; (xi) no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan; and
(xii) no Termination Event has occurred.

5.9 Patents, Trademarks, Copyrights and Licenses. All patents, patent
applications, trademarks, trademark applications, service marks, service mark
applications, copyrights, copyright applications, design rights, tradenames,
assumed names, trade secrets and licenses owned or utilized by any Borrower or
any of their respective Subsidiaries are set forth on Schedule 5.9 (as updated
by Borrowers from time to time pursuant to written correspondence delivered to
Agent in accordance with Section 16.6), are valid and where indicated on such
schedule have been duly registered or filed with all appropriate Governmental
Bodies and constitute all of the intellectual property rights which are
necessary for the operation of its respective business; there is no objection to
or pending challenge to the validity of any such patent, trademark, copyright,
design rights, tradename, trade secret or license and no Borrower is aware of
any grounds for any challenge, except as set forth in Schedule 5.9. Each patent,
patent application, patent license, trademark, trademark application, trademark
license, service mark, service mark application, service mark license, design
rights, copyright, copyright application and copyright license owned or held by
any Borrower or any of their respective Subsidiaries and all trade secrets used
by any Borrower or any of their respective Subsidiaries consist of original
material or property developed by such Person or was lawfully acquired by such
Person from the proper and lawful owner or creator thereof. Each of such items
has been maintained so as to preserve the value thereof from the date of
creation or acquisition thereof. With respect to all material, custom and
proprietary software owned or used by any Borrower or any of their respective
Subsidiaries, such Person is in possession of all source and object codes
related to each piece of software or is the beneficiary of a source code escrow
agreement, each such source code escrow agreement being listed on Schedule 5.9.
To each Borrower’s knowledge after

 

71



--------------------------------------------------------------------------------

reasonable inquiry, (a) such Borrower has never infringed or misappropriated and
is not currently infringing or misappropriating any Intellectual Property rights
of any Person, and (b) no product manufactured, used, distributed, licensed, or
sold by or service provided by such Borrower has ever infringed or
misappropriated or is currently infringing or misappropriating any Intellectual
Property rights of any Person, in each case, except where such infringement
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect.

5.10 Licenses and Permits. Except as set forth in Schedule 5.10, each Borrower
and each of their respective Subsidiaries (a) is in compliance with and (b) has
procured and is now in possession of, all material licenses or permits required
by any applicable federal, state, provincial or local law, rule or regulation
for the operation of its business in each jurisdiction wherein it is now
conducting or proposes to conduct business and where the failure to procure such
licenses or permits could reasonably be expected to have a Material Adverse
Effect.

5.11 Default of Material Indebtedness. No Borrower nor any of their respective
Subsidiaries is in default in the payment of the principal of or interest on any
Material Indebtedness or under any instrument or agreement under or subject to
which any Material Indebtedness has been issued and no event has occurred under
the provisions of any such instrument or agreement which with or without the
lapse of time or the giving of notice, or both, constitutes or would constitute
an event of default thereunder.

5.12 No Default. No Borrower nor any of their respective Subsidiaries is in
default in the payment or performance of any of its material contractual
obligations and no Default has occurred.

5.13 No Burdensome Restrictions. No Borrower nor any of their respective
Subsidiaries is party to any contract or agreement the performance of which
could reasonably be expected to have a Material Adverse Effect. Each Borrower
has heretofore delivered to Agent true and complete copies of all material
contracts to which it is a party or to which it or any of its properties is
subject as of the Closing Date. No Borrower nor any of their respective
Subsidiaries has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien which is not a Permitted
Encumbrance.

5.14 No Labor Disputes. No Borrower nor any of their respective Subsidiaries is
involved in any labor dispute; there are no strikes or walkouts or union
organization of any such Person’s employees in existence, or to any Borrower’s
knowledge, threatened, and no labor contract is scheduled to expire during the
Term other than as set forth on Schedule 5.14 No Borrower nor any of their
respective Subsidiaries has incurred any liability or obligation under the
Worker Adjustment and Retraining Notification Act or similar state law, which
remains unpaid or unsatisfied.

5.15 Margin Regulations. No Borrower nor any of their respective Subsidiaries is
engaged, nor will it engage, principally or as one of its important activities,
in the business of extending credit for the purpose of “purchasing” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U of the Board of Governors of the Federal Reserve
System as now and from time to time hereafter in effect. No part of the proceeds
of any Advance will be used for “purchasing” or “carrying” “margin stock” as
defined in Regulation U of such Board of Governors.

 

72



--------------------------------------------------------------------------------

5.16 Investment Company Act. No Borrower nor any of their respective
Subsidiaries is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.

5.17 Disclosure. No representation or warranty made by any Borrower or any of
their respective Subsidiaries in this Agreement, or in any financial statement,
report, certificate or any other document furnished in connection herewith or
therewith contains any untrue or inaccurate statement of fact or omits to state
any fact necessary to make the statements herein or therein not misleading in
any material respect. There is no fact known to any Borrower or which reasonably
should be known to such Borrower which such Borrower has not disclosed to Agent
in writing with respect to the transactions contemplated by this Agreement which
could reasonably be expected to have a Material Adverse Effect.

5.18 Swaps. No Borrower nor any of their respective Subsidiaries is a party to,
nor will it be a party to, any swap agreement whereby such Person has agreed or
will agree to swap interest rates or currencies unless same provides that
damages upon termination following an event of default thereunder are payable on
an unlimited “two-way basis” without regard to fault on the part of either
party.

5.19 Conflicting Agreements. No provision of any mortgage, indenture, contract,
agreement, judgment, decree or order binding on any Borrower or any of their
respective Subsidiaries or affecting the Collateral conflicts with, or requires
any Consent which has not already been obtained to, or would in any way prevent
the execution, delivery or performance of, the terms of this Agreement or the
Other Documents.

5.20 Application of Certain Laws and Regulations. Neither any Borrower nor any
of their respective Subsidiaries is subject to any law, statute, rule or
regulation which regulates the incurrence of any Indebtedness, including laws,
statutes, rules or regulations relative to common or interstate carriers or to
the sale of electricity, gas, steam, water, telephone, telegraph or other public
utility services.

5.21 Business and Property of Borrowers. Upon and after the Closing Date, no
Borrower nor any of their respective Subsidiaries proposes to engage in any
business other than (a) the design, manufacture, installation and servicing of
rig electrical and control systems, and (b) the design, manufacture, and
servicing of land-based drilling rigs, and rig subsystems and parts, to the
domestics and international oil and gas industry, and activities necessary to
the conduct of the foregoing. On the Closing Date, each Borrower and each of
their respective Subsidiaries will own or lease all the property and possess all
of the rights and Consents necessary for the conduct of the business of such
Person.

5.22 Anti-Terrorism Laws.

(a) General. Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

 

73



--------------------------------------------------------------------------------

(b) Executive Order No. 13224. Neither any Borrower nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Advances or other transactions hereunder, is any of the
following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.

Neither any Borrower nor any Affiliate of any Borrower nor to the knowledge of
any Borrower, any of its agents acting in any capacity in connection with the
Advances or other transactions hereunder (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, or (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order No. 13224.

5.23 Trading with the Enemy. No Borrower nor any Affiliate of any Borrower has
engaged, nor does it intend to engage, in any business or activity prohibited by
the Trading with the Enemy Act.

5.24 Federal Securities Laws. Neither any Borrower nor any of its Subsidiaries
(i) is required to file periodic reports under the Exchange Act, (ii) has any
securities registered under the Exchange Act or (iii) has filed a registration
statement that has not yet become effective under the Securities Act.

 

74



--------------------------------------------------------------------------------

5.25 Collateral.

(a) This Agreement creates a valid security interest in the Collateral of each
Borrower, to the extent a security interest therein can be created under the
Uniform Commercial Code, securing the payment of the Obligations. Upon the
filing of a financing statement under the Uniform Commercial Code with respect
to each Borrower, Agent shall have a first priority perfected security interest
(subject only to Permitted Encumbrances) in the Collateral of each Borrower to
the extent such security interest can be perfected by the filing of a financing
statement.

(b) Each of the Borrowers has (i) good, sufficient and legal title to (in the
case of fee interests in Real Property), (ii) valid leasehold interests in (in
the case of leasehold interests in real or personal property), and (iii) good
and marketable title to (in the case of all other personal property), all of its
assets that are material to the conduct of its business. All of such assets are
free and clear of Liens except for Permitted Encumbrances.

(c) All of the Pledged Interests are duly authorized, validly issued and, to the
extent comprised of stock, fully paid and non-assessable.

(d) All actions necessary to perfect Agent’s Liens in the Investment Property,
and the proceeds thereof, have been duly taken, upon (i) the execution and
delivery of this Agreement; (ii) the taking of possession by Agent (or its
bailee, agent or designee) of any certificates representing the Pledged
Interests, together with undated powers (or other documents of transfer
reasonably acceptable to Agent) endorsed in blank by any Borrower, as
applicable; and (iii) the filing of financing statements for each Borrower with
respect to the Pledged Interests of such Person that are not represented by
certificates.

(e) Each Borrower has delivered to and deposited with Agent (or its bailee,
agent or designee) all certificates representing the Pledged Interests owned by
such Person to the extent such Pledged Interests are represented by
certificates, and undated powers (or other documents of transfer reasonably
acceptable to Agent) endorsed in blank with respect to such certificates. None
of the Pledged Interests owned or held by such Person have been issued or
transferred in violation of any securities registration, securities disclosure,
or similar laws of any jurisdiction to which such issuance or transfer may be
subject.

(f) No Consent of any Governmental Body or any other Person is required for the
exercise by Agent of the voting or other rights provided for in this Agreement
with respect to the Investment Property or the remedies in respect of the
Collateral pursuant to this Agreement, except as may be required in connection
with such disposition of Investment Property by laws affecting the offering and
sale of securities generally and except for Consents that have been obtained or
given (as applicable) and that are still in force.

5.26 Required Equity Documents. As of the Closing Date, Borrowers have delivered
to Agent true and correct copies of any material Required Equity Documents. As
of the Closing Date, no party thereto is in default in the performance or
compliance with any provisions thereof and the Required Equity Documents comply
in all material respects with all Applicable Laws. As of the Closing Date, the
Required Equity Documents are in full force and effect and have not been
terminated, rescinded or withdrawn as of such date. As of the Closing Date, the
execution, delivery and performance of the Required Equity Documents do not and
will not require any registration with, consent, or approval of, or notice to,
or other action with or by, any Governmental Body, other than consents or
approvals that have been obtained and that are still in full force and effect.

 

75



--------------------------------------------------------------------------------

5.27 Empeiria Merger Documents; Tender Offer. As of the Closing Date:

(a) Borrowers have delivered to Agent a complete and correct copy of the
Empeiria Merger Agreement and the Empeiria Merger Documents, including all
schedules and exhibits thereto. The execution, delivery and performance of each
of the Empeiria Merger Agreement and the Empeiria Merger Documents has been duly
authorized by all necessary action on the part of each of Empeiria and Holdings.
Each of the Empeiria Merger Agreement and the Empeiria Merger Documents is the
legal, valid and binding obligation of each of Empeiria and Holdings,
enforceable against each of Empeiria and Holdings in accordance with its terms,
in each case, except (i) as may be limited by equitable principles or applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting generally the enforcement of creditors’ rights and
(ii) the availability of the remedy of specific performance or injunctive or
other equitable relief is subject to the discretion of the court before which
any proceeding therefor may be brought. Neither Empeiria nor Holdings is in
default in any material respect in the performance or compliance with any
provisions thereof. All representations and warranties made by Empeiria and
Holdings in the Empeiria Merger Agreement and the Empeiria Merger Documents and
in the certificates delivered in connection therewith are true and correct in
all material respects.

(b) Each of the Merger and the Tender Offer, including all filings and other
actions taken in connection therewith, have been consummated in all material
respects, in accordance with all Applicable Laws. All requisite approvals by
Governmental Bodies having jurisdiction over Empeiria and Holdings and, to each
Borrower’s knowledge, Target, with respect to the Merger and the Tender Offer,
have been obtained (including filings or approvals required under the
Hart-Scott-Rodino Antitrust Improvements Act), except for any approval the
failure to obtain could not reasonably be expected to be materially adverse to
the interests of the Lenders.

5.28 Empeiria as a Holding Company. Empeiria is a holding company and has not
engaged in any activities or business or incurred any Indebtedness or other
liabilities, except as not prohibited by Section 7.23 and except in connection
with its formation, this Agreement, the Other Documents, and the Transactions.

5.29 Leases. Each Borrower and each of their respective Subsidiaries enjoys
peaceful and undisturbed possession under all leases material to its respective
business and to which it is a party or under which it is operating, and all of
such material leases are valid and subsisting and no material default by the
applicable Borrower or Subsidiary exists under any of them.

VI. AFFIRMATIVE COVENANTS.

Each Borrower shall, and shall cause each of their respective Subsidiaries to,
until payment in full of the Obligations (other than contingent indemnification
obligations) and termination of this Agreement:

 

76



--------------------------------------------------------------------------------

6.1 Payment of Fees. Pay to Agent on demand all usual and customary fees and
expenses which Agent incurs in connection with (a) the forwarding of Advance
proceeds and (b) the establishment and maintenance of any Blocked Accounts or
Depository Accounts as provided for in Section 4.15(h). Agent may, without
making demand, charge Borrowers’ Account for all such fees and expenses.

6.2 Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to good business
practices and maintain all of its properties useful or necessary in its business
in good working order and condition (reasonable wear and tear excepted and
except as may be disposed of in accordance with the terms of this Agreement),
including all material licenses, patents, copyrights, design rights, tradenames,
trade secrets and trademarks and take all actions reasonably necessary to
enforce and protect the validity of any material intellectual property right or
other right included in the Collateral; (b) keep in full force and effect its
valid existence and good standing in its jurisdiction of organization and comply
in all material respects with the laws and regulations governing the conduct of
its business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) except as otherwise permitted herein, make all
such reports and pay all such franchise and other taxes and license fees and do
all such other acts and things as may be lawfully required to maintain its
rights, licenses, leases, powers and franchises under the laws of the United
States or any political subdivision thereof.

6.3 Violations. Promptly notify Agent in writing of any violation of any law,
statute, regulation or ordinance of any Governmental Body, applicable to any
Borrower or any of their respective Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

6.4 Government Receivables. Take all steps necessary to protect Agent’s interest
in the Collateral under the Federal Assignment of Claims Act (to the extent
requested by Agent), the Uniform Commercial Code and all other applicable state
or local statutes or ordinances, in each case to the extent requested by Agent
and, at the request of Agent, deliver to Agent appropriately endorsed, any
instrument or chattel paper connected with any Receivable arising out of
contracts between any Borrower and the United States, any state or any
department, agency or instrumentality of any of them.

6.5 Financial Covenants.

(a) Net Worth. Cause to be maintained, as of the last day of each fiscal year of
Borrowers on a Consolidated Basis, a Net Worth at least equal to the applicable
amount set forth in the following table for each such period:

 

77



--------------------------------------------------------------------------------

Period

  

Minimum Net Worth

Fiscal year ending December 31, 2013    An amount equal to the Net Worth of
Borrowers as of December 31, 2012 (as evidenced by the audited financial
statements of Empeiria and its Subsidiaries for such fiscal year), plus 75% of
the positive net income of Borrowers on a Consolidated Basis for the fiscal year
ending December 31, 2013 Fiscal year ending December 31, 2014, and each fiscal
year ending thereafter    An amount equal to the minimum Net Worth of Borrowers
on a Consolidated Basis required hereunder for the immediately preceding fiscal
year end, plus 75% of the positive net income of Borrowers on a Consolidated
Basis for the fiscal year then ended

(b) Fixed Charge Coverage Ratio. Cause to be maintained for the twelve-month
period ended as of the last day of each fiscal quarter commencing with the
fiscal quarter ending December 31, 2012, and for each fiscal quarter ending
thereafter, a Fixed Charge Coverage Ratio of not less than 1.20 to 1.00.

(c) Minimum Liquidity Test. Subject to clause (iii) below, Borrowers shall

(i) cause as of the last day of each month of Borrowers, commencing with the
month ending December 31, 2012, Projected Net Availability to exceed $1.00; and

(ii) cause as of the last day of each month of Borrowers, commencing with the
month ending December 31, 2012, the sum of (A) Pledged Cash plus (B) Undrawn
Availability, to equal or exceed $5,000,000;

(iii) provided that, in the event that Borrowers fail to be in compliance with
either or both components of the Minimum Liquidity Test as of the last day of
any month, Borrowers shall have 30 days to cure their violation as of the last
day of the subsequent month. It shall constitute an Event of Default if any
violation of the Minimum Liquidity Test occurs for two consecutive months.

(c) Minimum EBITDA. Achieve EBITDA, measured on a quarter-end basis, of at least
the required amount set forth in the following table for the applicable period
set forth opposite thereto:

 

78



--------------------------------------------------------------------------------

Applicable Amount

  

Applicable Period

$11,000,000    For the twelve month period
ending March 31, 2013 $11,000,000    For the twelve month period
ending June 30, 2013 $11,000,000    For the twelve month period
ending September 30, 2013 $20,000,000    For the twelve month period
ending December 31, 2013 $24,200,000    For the twelve month period
ending March 31, 2014 $25,300,000    For the twelve month period
ending June 30, 2014 $26,400,000    For the twelve month period
ending September 30, 2014 $27,500,000    For the twelve month period
ending December 31, 2014 $29,700,000    For the twelve month period
ending March 31, 2015 $30,800,000    For the twelve month period
ending June 30, 2015 $31,900,000    For the twelve month period
ending September 30, 2015 $33,000,000    For the twelve month period
ending December 31, 2015 $35,200,000    For the twelve month period
ending March 31, 2016 $36,300,000    For the twelve month period
ending June 30, 2016 $37,400,000    For the twelve month period
ending September 30, 2016 $38,500,000    For the twelve month period
ending December 31, 2016 and for each twelve month period ending on the last day
of each fiscal quarter thereafter

 

79



--------------------------------------------------------------------------------

(d) Total Leverage Ratio. Have a Total Leverage Ratio, measured on a quarter-end
basis, of not greater than the applicable ratio set forth in the following table
for the applicable date set forth opposite thereto:

 

Applicable Ratio

  

Applicable Date

3.00:1.00    March 31, 2013 3.00:1.00    June 30, 2013 3.00:1.00   
September 30, 2013 2.00:1.00    December 31, 2013 1.75:1.00   

March 31, 2014 and on the last day of each

fiscal quarter thereafter

6.6 Execution of Supplemental Instruments. Execute and deliver to Agent from
time to time, upon demand, such supplemental agreements, statements, assignments
and transfers, or instructions or documents relating to the Collateral, and such
other instruments or documents as Agent may request in form and substance
reasonably satisfactory to Agent, in order (a) to create, perfect, and continue
perfected or to better perfect the Agent’s Liens in all of the properties and
assets of the Borrowers (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), (b) to create and perfect Liens in
favor of Agent in any Real Property acquired by any Borrower after the Closing
Date, and (c) that the full intent of this Agreement may be carried into effect.
In furtherance of, and not in limitation of, the foregoing, each Borrower shall
take such actions as Agent may reasonably request from time to time to ensure
that the Obligations are secured by substantially all of the assets of each
Borrower to the extent otherwise required under, and subject to the limitations
set forth in, this Agreement and the Other Documents, including all of the
outstanding Subsidiary Stock.

6.7 Payment of Indebtedness. Pay, discharge or otherwise satisfy at or before
maturity (subject, where applicable, to specified grace periods and, in the case
of the trade payables, to normal payment practices) all its obligations and
liabilities of whatever nature, except when the failure to do so could not
reasonably be expected to have a Material Adverse Effect or when the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and each Borrower shall have provided for such reserves as Agent may
reasonably deem proper and necessary, subject at all times to any applicable
subordination arrangement in favor of Lenders.

 

80



--------------------------------------------------------------------------------

6.8 Standards of Financial Statements. Cause all financial statements referred
to in Sections 9.7, 9.9, 9.10, 9.11, 9.12 and 9.13 as to which GAAP is
applicable to be complete and correct in all material respects (subject, in the
case of interim financial statements, to normal year-end and audit adjustments)
and to be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein (except as concurred in by
such reporting accountants or officer, as the case may be, and disclosed
therein).

6.9 Federal Securities Laws. Promptly notify Agent in writing if any Borrower or
any of their respective Subsidiaries (i) is required to file periodic reports
under the Exchange Act, (ii) registers any securities under the Exchange Act or
(iii) files a registration statement under the Securities Act.

VII. NEGATIVE COVENANTS.

No Borrower shall, nor shall it permit any of its Subsidiaries to, until
satisfaction in full of the Obligations (other than contingent indemnification
obligations) and termination of this Agreement:

7.1 Merger, Consolidation, Acquisition and Sale of Assets.

(a) Enter into any merger, consolidation, recapitalization or other
reorganization with or into any other Person, reclassify its Equity Interests,
or acquire all or a substantial portion of the assets or Equity Interests of any
Person or permit any other Person to consolidate with or merge with it, except
for (i) Permitted Acquisitions, and (ii) a Borrower may merge with another
Borrower, provided that, IDE shall be the surviving entity in any merger to
which it is a party.

(b) Sell, lease, transfer, license, assign, convey or otherwise dispose of (or
enter into an agreement to sell, lease, transfer, license, assign, convey or
otherwise dispose of) any of its properties or assets, except (i) dispositions
of Inventory and Equipment to the extent expressly permitted by Section 4.3 and
(ii) any other sales or dispositions expressly permitted by this Agreement.

(e) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution) unless all of such Borrower’s assets are distributed or sold to
another Borrower (other than Empeiria).

7.2 Creation of Liens. Create, incur, assume or suffer to exist, directly or
indirectly, any Lien or transfer upon or against any of its property or assets
now owned or hereafter acquired, except Permitted Encumbrances.

7.3 Guarantees. Become liable upon the obligations or liabilities of any Person
by assumption, endorsement or guaranty thereof or otherwise (other than to
Lenders) except (a) as disclosed on Schedule 7.3, (b) guarantees made in the
Ordinary Course of Business up to an aggregate amount of $200,000,
(c) guarantees of Indebtedness permitted by Section 7.8, and (d) the endorsement
of checks in the Ordinary Course of Business.

 

81



--------------------------------------------------------------------------------

7.4 Investments. Purchase or acquire obligations or Equity Interests of, or any
other interest in, any Person, or directly or indirectly make or acquire any
investment, except (a) obligations issued or guaranteed by the United States of
America or any agency thereof, (b) commercial paper with maturities of not more
than 180 days and a published rating of not less than A-1 or P-1 (or the
equivalent rating), (c) certificates of time deposit and bankers’ acceptances
having maturities of not more than 180 days and repurchase agreements backed by
United States government securities of a commercial bank if (i) such bank has a
combined capital and surplus of at least $500,000,000, or (ii) its debt
obligations, or those of a holding company of which it is a Subsidiary, are
rated not less than A (or the equivalent rating) by a nationally recognized
investment rating agency, (d) U.S. money market funds that invest solely in
obligations issued or guaranteed by the United States of America or an agency
thereof, (e) investments in Subsidiaries that are Borrowers, (f) investments
acquired by a Borrower (i) in exchange for any other investment held by such
Borrower in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment,
(ii) in securities or notes payable with respect to the settlement of an account
debtor’s accounts, or (iii) as a result of the foreclosure by such Borrower with
respect to any secured investment or other transfer of title with respect to any
secured investment in default, (g) Lender-Provided Interest Rate Hedges entered
into in the Ordinary Course of Business that are permitted under this Agreement,
(h) repurchases of capital stock held by current or former officers, directors,
or employees (or estates thereof) to the extent permitted under Section 7.7,
(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels in the Ordinary Course of Business,
(j) intercompany loans to the extent permitted under Section 7.5, (k) any
advance or loan to an officer or employee of a Credit Party permitted under
Section 7.5, and (l) Permitted Acquisitions.

7.5 Loans. Make advances, loans or extensions of credit to any Person, including
any Parent, Subsidiary or Affiliate except with respect to (a) the extension of
commercial trade credit in connection with the sale of Inventory in the Ordinary
Course of Business, (b) loans to its directors and employees in the Ordinary
Course of Business not to exceed the aggregate amount of $100,000 at any time
outstanding, provided that the term “loan” shall not include any travel or
business expense reimbursement or any benefit to be paid or provided with
respect to any Plan, and (c) intercompany loans among the parties signatory to
the Intercompany Subordination Agreement.

7.6 Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
for all Borrowers in excess of (a) for the three-month period ending March 31,
2013, $500,000, (b) for the six-month period ending June 30, 2013, $1,000,000,
(c) for the nine-month period ending September 30, 2013, $3,375,000, and (d) for
the fiscal year ending December 31, 2013, and for each fiscal year thereafter,
$7,500,000.

 

82



--------------------------------------------------------------------------------

7.7 Dividends. Pay or make any distribution on any Equity Interests of any
Borrower or apply any of its funds, property or assets to the purchase,
redemption or other retirement of any Equity Interests, or of any options to
purchase or acquire any such Equity Interests of any Borrower; provided, that
(a) a Borrower may make distributions or dividends to another Borrower,
(b) Empeiria may repurchase Empeiria stock owned by former officers, directors
or employees (or the estate thereof) of Empeiria or its Subsidiaries in
connection with their resignation, termination or severance of employment in an
aggregate amount not to exceed $250,000 during any fiscal year, (c) Empeiria may
redeem, repurchase, retire or otherwise acquire any of its Equity Interests upon
or in connection with the exercise or vesting of stock options or restricted
stock granted pursuant to any stock option plan or incentive compensation plan
of Empeiria, if such Equity Interests constitute all or a portion of the
exercise price or are surrendered (or deemed surrendered) in connection with
satisfying any income tax obligation incurred in connection with such exercise
or vesting and so long as no payments are made in cash or other property in
connection therewith, (d) Empeiria may redeem, repurchase, retire or otherwise
acquire any of its Equity Interests upon the exercise of warrants described on
Schedule 7.7 if such Equity Interests constitute all or a portion of the
exercise price or are surrendered (or deemed surrendered) in connection with
satisfying any income tax obligation incurred in connection with such exercise
and so long as no payments are made in cash or other property in connection
therewith, and (e) Empeiria may make cash payments solely in lieu of the
issuance of fractional shares in connection with the exercise of warrants, stock
options, restricted stock or other securities convertible into or exchangeable
for Equity Interests of Empeiria; provided that any such cash payment shall not
be for the purpose of evading the limitations of this Section 7.7 to officers,
directors and employees in respect of phantom stock.

7.8 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
(exclusive of trade debt that is not more than 90 days past due) except in
respect of (a) Indebtedness to Lenders, (b) Indebtedness incurred for Capital
Expenditures permitted under Section 7.6 hereof, (c) Indebtedness incurred under
each Seller Note which is permitted under Permitted Acquisitions, so long as
(i) such Indebtedness does not exceed $4,000,000 in the aggregate principal
amount outstanding at any time, and (ii) each Seller Note shall be fully
subordinated to the Obligations in writing on terms satisfactory to Agent in its
sole discretion, (d) Indebtedness under any Lender-Provided Interest Rate Hedge
entered into in the Ordinary Course of Business, (e) guaranty obligations
permitted pursuant to Section 7.3, (f) obligations in respect of performance
bonds or sureties in an aggregate amount not to exceed $100,000 incurred in the
Ordinary Course of Business, (g) Indebtedness under initial or successive
refinancings of any Indebtedness permitted by clauses (b) or (m) of this
Section 7.8, provided that such Indebtedness is no greater in amount, no shorter
in length and has other material terms taken as a whole, which are no less
favorable to Lenders than the Indebtedness being refinanced, (h) contingent
obligations arising with respect to guaranty obligations in favor of Real
Property lessors in connection with obligations under leases entered into by any
Borrower, (i) Indebtedness issued in lieu of cash payments to repurchase
Empeiria stock held by former officers, directors and employees of Empeiria and
its Subsidiaries to the extent permitted under Section 7.7(b) hereof,
(k) unsecured Indebtedness of not more than $500,000, (n) Indebtedness
constituting investments permitted pursuant to Section 7.4 or distributions,
dividends or other payments pursuant to Section 7.7, (l) intercompany
Indebtedness permitted pursuant to Section 7.5, (m) the Elm Park Indebtedness,
(n) Earn-Outs and obligations in respect of non-competition agreements incurred
in connection with Permitted Acquisitions to the extent that the aggregate
Acquisition Cost does not exceed the amount permitted to be incurred in
connection with Permitted Acquisitions, (o) any Earnout Amount (as defined in
the Empeiria Merger Agreement) payable to the Holders (as defined in the
Empeiria Merger Agreement) pursuant to the Empeiria Merger Agreement as in
effect on the date hereof, and (p) Indebtedness incurred to finance deferred
insurance premiums in the Ordinary Course of Business.

 

83



--------------------------------------------------------------------------------

7.9 Nature of Business. Make any change in the nature of the business in which
it is presently engaged (other than changes to businesses reasonably related or
incidental to the business of the Borrowers on the Closing Date), nor except as
specifically permitted hereby purchase or invest, directly or indirectly, in any
assets or property other than in the Ordinary Course of Business for assets or
property which are useful in, necessary for and are to be used in its business
as presently conducted.

7.10 Transactions with Affiliates. Directly or indirectly, purchase, acquire or
lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for
(a) as of the Closing Date, those transactions that are disclosed on Schedule
7.10 (which schedule shall list all payments to be made in connection with such
transactions), and (b) after the Closing Date, (i) transactions on an
arm’s-length basis on terms and conditions no less favorable than terms and
conditions which would have been obtainable from a Person other than an
Affiliate, (ii) the payment of customary and reasonable directors’ fees to
directors of Empeiria who are not employees of a Borrower as well as the payment
of their reasonable out-of-pocket expenses incurred in performing their
directoral duties and the payment of indemnities owing to them as directors,
(iii) transactions among Borrowers otherwise permitted under this Agreement,
(iv) employment agreements and other compensation arrangements with officers or
other employees of any Borrower entered into in the Ordinary Course of Business,
(vi) loans to employees and directors permitted pursuant to Section 7.5; and
(vii) any other distributions or dividends permitted by Section 7.7 and the
agreements pursuant to which such payments are made.

7.11 Leases.

(a) Incur any Capitalized Lease Obligation as a lessee if after giving effect
thereto, aggregate annual payments for all Capitalized Lease Obligations would
exceed in any fiscal year $1,800,000 in the aggregate for all Borrowers.

(b) Enter into any lease arrangement as a lessee for real or personal property
(other than in connection with Capitalized Lease Obligations, the obligations
for which are not prohibited by Section 7.8) if immediately after giving effect
thereto, aggregate annual rental payments for all such leased property would
exceed $5,000,000 in any one fiscal year in the aggregate for all Borrowers.

7.12 Subsidiaries.

(a) Form or acquire any Subsidiary unless (i) within ten days of such formation
or acquisition (or such later date as permitted by Agent in its sole
discretion), such Subsidiary expressly joins in this Agreement as a Borrower and
such Subsidiary becomes jointly and severally liable for the obligations of
Borrowers hereunder, under each Note, and under any Other Document, (ii) such
Subsidiary joins the Intercompany Subordination Agreement, the Intellectual
Property Security Agreement, the Fee Letter, and enters into any and all other
agreements, instruments and documents reasonably requested by Agent in
connection with such

 

84



--------------------------------------------------------------------------------

joinders (including pledges, powers of attorney, consents and appropriate
financing statements and fixture filings (as applicable)), all in form and
substance reasonably satisfactory to Agent (including being sufficient to grant
Agent a first priority Lien (subject to Permitted Encumbrances) in and to the
assets that would constitute Collateral of such newly formed or acquired
Subsidiary), (iii) the applicable Borrower provides to Agent a pledge agreement
and appropriate certificates and powers or financing statements, pledging all of
the direct or beneficial ownership interest in such new Subsidiary, in form and
substance reasonably satisfactory to Agent, and (iv) Agent shall have received
all other documents, including legal opinions, it may reasonably require to
establish compliance with each of the foregoing conditions. Any document,
agreement, or instrument executed or issued pursuant to this Section 7.12(a)
shall constitute an Other Document.

(b) Enter into any partnership, joint venture or similar arrangement.

7.13 Fiscal Year and Accounting Changes. Change its fiscal year from
December 31, or make any change (i) in accounting treatment and reporting
practices except as required by GAAP, or (ii) in tax reporting treatment except
as required by Applicable Law.

7.14 Pledge of Credit. Now or hereafter pledge Agent’s or any Lender’s credit on
any purchases or for any purpose whatsoever or use any portion of any Advance in
or for any business other than such Person’s business as conducted on the date
of this Agreement or business reasonably related or incidental thereto.

7.15 Amendment of Articles of Incorporation, Bylaws, Certificate of Formation,
Operating Agreement.

(a) Amend, modify or waive any material term or provision of its Certificate of
Incorporation, Bylaws, Certificate of Formation, Operating Agreement, or any
Certificate of Designation, unless (i) required by Applicable Law, or
(ii) Borrowing Agent provides prior written notice thereof to Agent and the
proposed amendment, modification or waiver is acceptable to Agent in its Credit
Judgment.

(b) Change its name, organizational identification number, state of organization
or organizational identity, unless Borrowing Agent provides at least 30 days
prior written notice thereof to Agent.

7.16 Compliance with ERISA. Except as would not reasonably be expected to result
in a Material Adverse Effect, (i) (x) maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d) or any other Plan for
which Agent has provided its prior written consent, (ii) engage, or permit any
member of the Controlled Group to engage, in any non-exempt “prohibited
transaction”, as that term is defined in Section 406 of ERISA and Section 4975
of the Code, (iii) terminate, or permit any member of the Controlled Group to
terminate, any Pension Benefit Plan or permit a Termination Event to occur,
(iv) incur, or permit any member of the Controlled Group to incur, any
withdrawal liability to any Multiemployer Plan; (v) fail to comply with the
requirements of ERISA or the code or other Applicable Laws in respect of any

 

85



--------------------------------------------------------------------------------

Pension Benefit Plan, (vi) fail to meet, or permit any member of the Controlled
Group to fail to meet, all minimum contribution and/or funding requirements
under ERISA or the Code with respect to each Pension Benefit Plan or postpone or
delay, allow any member of the Controlled Group to postpone or delay any funding
requirement with respect of any Pension Benefit Plan.

7.17 Prepayment of Indebtedness; Amendments. At any time, directly or
indirectly, (a) prepay any Indebtedness (other than (i) Indebtedness owing to
Agent or Lenders, (ii) subject to Section 7.21, the Elm Park Indebtedness, or
(iii) intercompany loans to other Borrowers unless prohibited pursuant to the
terms of the Intercompany Subordination Agreement), or repurchase or otherwise
acquire any Indebtedness of any Borrower; or (b) amend, modify, alter, or change
any of the terms or provisions of any agreement, instrument, document,
indenture, or other writing evidencing or concerning Funded Debt, other than
(i) the Obligations in accordance with this Agreement, and (ii) subject to
Section 7.22, the Elm Park Indebtedness.

7.18 Anti-Terrorism Laws. No Borrower shall, until satisfaction in full of the
Obligations (other than contingent indemnification obligations) and termination
of this Agreement, nor shall it permit any Affiliate or agent to:

(a) Conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person.

(b) Deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to the Executive Order No. 13224.

(c) Engage in or conspire to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in the Executive Order No. 13224, the USA PATRIOT Act or
any other Anti-Terrorism Law. Borrowing Agent shall deliver to Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming each Borrower’s and each of their Affiliate’s or
agent’s compliance with this Section.

7.19 Membership/Partnership Interests. Elect to treat or permit any of its
Subsidiaries to (x) treat its limited liability company membership interests or
partnership interests, as the case may be, as securities as contemplated by the
definition of “security” in Section 8-102(15) and by Section 8-103 of Article 8
of Uniform Commercial Code or (y) certificate its limited liability company
membership interests or partnership interests, as the case may be.

7.20 Trading with the Enemy Act. Engage in any business or activity in violation
of the Trading with the Enemy Act.

7.21 Elm Park Indebtedness. (a) Make any voluntary or optional prepayment in
respect of the Elm Park Indebtedness, or make any payment prohibited under the
Elm Park Intercreditor Agreement, or (b) use or apply any proceeds of the Elm
Park Indebtedness in violation of any of the terms or conditions of the Elm Park
Loan Documents.

 

86



--------------------------------------------------------------------------------

7.22 Elm Park Loan Documents. Enter into any amendment, waiver or modification
of the Elm Park Loan Agreement or any of the other Elm Park Loan Documents,
except as permitted by the Elm Park Intercreditor Agreement.

7.23 Empeiria as a Holding Company. Empeiria to (a) incur any liabilities (other
than liabilities arising under this Agreement, the Other Documents, the Elm Park
Loan Agreement, the Elm Park Loan Documents, the Empeiria Merger Agreement, the
Empeiria Merger Documents, and liabilities incurred in connection with the
operations and businesses described in clauses (i) through (vii) below), (b) own
or acquire any assets (other than the Equity Interests of Holdings and other
Subsidiaries), or (c) engage itself in any operations or business (other than
(i) the ownership of Holdings and other Subsidiaries, (ii) the performance of
its obligations under this Agreement, the Other Documents, the Elm Park Loan
Agreement, the Elm Park Loan Documents, the Empeiria Merger Agreement, and the
Empeiria Merger Documents, (iii) the maintenance of its existence and legal, tax
and accounting matters in connection with any activity not prohibited hereunder,
(iv) the receipt or making of dividends or distributions permitted under
Section 7.7 or investments permitted under Section 7.4 (including Permitted
Acquisitions) or the incurrence of Indebtedness permitted under Section 7.8 and
the performance of any of its obligations incurred in connection with any such
investment, dividend, distribution or Indebtedness, (v) the issuance and sale of
its Equity Interests permitted under Section 7.24, (vi) any activities required
by Applicable Law, and (vii) activities and properties incidental to the
foregoing clauses (i) through (vi) or in support of, relating to, or incidental
to the business of its Subsidiaries).

7.24 Limitation on Issuance of Equity Interests. Except for the issuance or sale
of Qualified Equity Interests by Empeiria and the issuance or sale of Equity
Interests by a Borrower to another Borrower, issue or sell or enter into any
agreement or arrangement for the issuance or sale of any of its Equity
Interests.

VIII. CONDITIONS PRECEDENT.

8.1 Conditions to Initial Advances. The agreement of Lenders to make the initial
Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Agent, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:

(a) Note. Agent shall have received each Note duly executed and delivered by an
authorized officer of each Borrower;

(b) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by this Agreement, any Other
Agreement or any related agreement or under Applicable Law or reasonably
requested by the Agent to be filed, registered or recorded in order to create,
in favor of Agent, a perfected security interest in or lien upon the Collateral
shall have been properly filed, registered or recorded in each jurisdiction (or
Agent shall have been authorized to file, register or record in each
jurisdiction) in which the filing, registration or recordation thereof is so
required or requested, and Agent shall have received an acknowledgment copy, or
other evidence reasonably satisfactory to it, of each such filing, registration
or recordation and reasonably satisfactory evidence of the payment of any
necessary fee, tax or expense relating thereto;

 

87



--------------------------------------------------------------------------------

(c) Corporate Proceedings of Borrowers. Agent shall have received a copy of the
resolutions in form and substance reasonably satisfactory to Agent, of the board
of directors, managers or members, as applicable, of each Borrower authorizing
(i) the execution, delivery and performance of this Agreement, each Note, any
Other Documents, and any related agreements, (each a “Document” and
collectively, the “Documents”), and (ii) the granting by each Borrower of the
security interests in and liens upon the Collateral in each case certified by
the Secretary or an Assistant Secretary of each Borrower as of the Closing Date;
and, such certificate shall state that the resolutions thereby certified have
not been amended, modified, revoked or rescinded as of the date of such
certificate;

(d) Incumbency Certificates of Borrowers. Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Borrower, dated
the Closing Date, as to the incumbency and signature of the officers of each
Borrower executing this Agreement, the Other Documents, any certificate or other
documents to be delivered by it pursuant hereto, together with evidence of the
incumbency of such Secretary or Assistant Secretary;

(e) Certificates. Agent shall have received a copy of the Certificate of
Incorporation or Certificate of Formation of each Borrower, and all amendments
thereto, certified by the Secretary of State or other appropriate official of
its jurisdiction of formation together with copies of the Bylaws or Operating
Agreement of each Borrower and all agreements of each Borrower’s board of
directors or members (as applicable), all certified as accurate and complete by
the Secretary or Assistant Secretary of each Borrower;

(f) Good Standing Certificates. Agent shall have received good standing
certificates for each Borrower dated not more than thirty (30) days prior to the
Closing Date, issued by the Secretary of State or other appropriate official of
each Borrower’s jurisdiction of formation and each jurisdiction where the
conduct of each Borrower’s business activities or the ownership of its
properties necessitates qualification;

(g) Legal Opinion. Agent shall have received the executed legal opinion of Jones
Day, in form and substance reasonably satisfactory to Agent which shall cover
such matters incident to the transactions contemplated by this Agreement, each
Note, the Other Documents, and related agreements as Agent may reasonably
require and each Borrower hereby authorizes and directs such counsel to deliver
such opinions to Agent and Lenders;

(h) No Litigation. (i) No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or, to any Borrower’s
knowledge, threatened against any Borrower or against the officers or managers
of any Borrower (A) in connection with this Agreement, the Other Documents, or
any of the transactions contemplated thereby and which, in the reasonable
opinion of Agent, is deemed material or (B) which could, in the reasonable
opinion of Agent, have a Material Adverse Effect; and (ii) no injunction, writ,
restraining order or other order of any nature materially adverse to any
Borrower or the conduct of its business or inconsistent with the due
consummation of the Transactions shall have been issued by any Governmental
Body;

 

88



--------------------------------------------------------------------------------

(i) Financial Condition Certificates. Agent shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(k);

(j) Fees. Agent shall have received all invoiced fees payable to Agent and
Lenders on or prior to the Closing Date hereunder, including pursuant to the Fee
Letter and Article III hereof;

(k) Pro Forma Balance Sheet. Agent shall have received a copy of the Pro Forma
Balance Sheet which shall be reasonably satisfactory in all respects to Lenders;

(l) Insurance. Agent shall have received in form and substance satisfactory to
Agent, copies of Borrowers’ casualty insurance policies, together with loss
payable endorsements on Agent’s standard form of loss payee endorsement naming
Agent as loss payee, and certified copies of Borrowers’ liability insurance
policies, together with endorsements naming Agent as a co-insured;

(m) Consents. Agent shall have received any and all Consents necessary to permit
the effectuation of the transactions contemplated by this Agreement and the
Other Documents; and, Agent shall have received such Consents and waivers of
such third parties as might assert claims with respect to the Collateral, as
Agent and its counsel shall deem necessary;

(n) No Adverse Material Change. (i) since December 31, 2011, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agent or Lenders by any Borrower shall have been proven
to be inaccurate or misleading in any material respect;

(o) Leasehold Agreements. Agent shall have received landlord, mortgagee or
warehouseman agreements reasonably satisfactory to Agent with respect to all
premises leased by Borrowers at which Inventory and books and records are
located, unless otherwise agreed by Agent in writing;

(p) Other Documents. Agent shall have received the executed Other Documents, all
in form and substance satisfactory to Agent;

(q) Contract Review. Agent shall have reviewed all material contracts of
Borrowers including leases, union contracts, labor contracts, vendor supply
contracts, license agreements and distributorship agreements and such contracts
and agreements shall be reasonably satisfactory to Agent;

(r) Closing Certificate. Agent shall have received a closing certificate signed
by the Chief Financial Officer, Chief Accounting Officer or Treasurer of each
Borrower dated as of the date hereof, stating that (i) all representations and
warranties set forth in this Agreement and the Other Documents are true and
correct in all material respects on and as of such date, (ii) Borrowers are on
such date in compliance with all the terms and provisions set forth in this
Agreement and the Other Documents, and (iii) on such date no Default or Event of
Default has occurred or is continuing;

 

89



--------------------------------------------------------------------------------

(s) Borrowing Base. Agent shall have received a Borrowing Base Certificate from
Borrowers showing that the aggregate amount of Eligible Receivables and Eligible
Inventory is sufficient in value and amount to support Advances in the amount
requested by Borrowers on the Closing Date;

(t) Compliance with Laws. Agent shall be reasonably satisfied that each Borrower
is in compliance in all material respects with all pertinent federal, state,
local or territorial regulations, including those with respect to the Federal
Occupational Safety and Health Act, the Environmental Protection Act, ERISA and
the Trading with the Enemy Act;

(u) Empeiria Merger Agreement and Tender Offer. Agent shall have received
evidence satisfactory to Agent (i) that all conditions precedent to the closing
of the transactions contemplated by the Empeiria Merger Agreement have been
satisfied or waived, (ii) that the Certificate of Merger contemplated by the
Empeiria Merger Agreement has been validly filed with, and accepted by, the
appropriate filing office of the Secretary of State of the State of Delaware,
(iii) confirming the total number of Parent Shares (as defined in the Empeiria
Merger Agreement) that were validly tendered pursuant to the tender offer
contemplated by the Empeiria Merger Agreement, (iv) that not more than a number
of Empeiria’s shares equal to ninety-two percent of the Offering Shares (as
defined in Empeiria’s certificate of incorporation, as amended) shall have been
validly tendered and not validly withdrawn prior to the expiration of the
self-tender offer by Empeiria occurring in connection with the Merger (the
“Tender Offer”), and (v) that not more than 5.0% of the aggregate outstanding
common Equity Interests of Target as of the Closing Date have elected to
exercise (and will not have withdrawn) dissenters’, appraisal or similar rights
under Delaware law with respect to such Equity Interests.

(v) Required Equity. Agent shall have received evidence reasonably satisfactory
to Agent that Empeiria Investors LLC shall have purchased preferred shares
(carrying no put options or mandatory redemption provisions that may be
triggered prior to the date that is the one year anniversary of the expiration
of the Term) of Empeiria which shall have generated net cash proceeds in an
aggregate amount equal to at least $2,500,000 (the “Required Equity”).

(w) Elm Park Loan Agreement. Agent shall have received, in each case in form and
substance reasonably satisfactory to Agent, (i) fully-executed copies of the Elm
Park Loan Agreement and the other Elm Park Loan Documents executed on the
Closing Date, and the fully-executed Elm Park Intercreditor Agreement, and
(ii) evidence that the closing of the Elm Park Loan Agreement has occurred and
the Elm Park Lenders have fully advanced the term loan contemplated therein to
the Borrowers (net of any original issue discount and any fees and expenses
payable in connection with the closing thereof).

(x) Undrawn Availability. After giving effect to the initial Advances hereunder,
Borrowers shall have Undrawn Availability plus Pledged Cash of at least
$5,000,000.

(y) Other. All corporate and other proceedings, and all documents, instruments
and other legal matters in connection with the Transactions shall be reasonably
satisfactory in form and substance to Agent and its counsel.

 

90



--------------------------------------------------------------------------------

8.2 Conditions to Each Advance. The agreement of Lenders to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:

(a) Representations and Warranties. Each of the representations and warranties
made by any Borrower in or pursuant to this Agreement, the Other Documents and
any related agreements to which it is a party, and each of the representations
and warranties contained in any certificate, document or financial or other
statement furnished at any time under or in connection with this Agreement, the
Other Documents or any related agreement shall be true and correct in all
material respects on and as of such date as if made on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date;

(b) No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Agent, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default; and

(c) Maximum Advances. In the case of any type of Advance requested to be made,
after giving effect thereto, the aggregate amount of such type of Advance shall
not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Borrower as of the date of such Advance that
the conditions contained in this Section 8.2 shall have been satisfied.

IX. INFORMATION AS TO BORROWERS.

Each Borrower shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
(other than contingent indemnification obligations) and the termination of this
Agreement:

9.1 Disclosure of Material Matters. Promptly upon learning thereof, (a) report
to Agent all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including any Borrower’s
reclamation or repossession of, or the return to any Borrower of, a material
amount of goods or claims or disputes asserted by any Customer or other obligor;
and (b) notify Agent if any written information, exhibit, or report furnished to
Agent or the Lenders contained, at the time it was furnished, any untrue
statement of a material fact or omitted to state any material fact necessary to
make the statements contained therein not misleading in light of the
circumstances in which made, when taken as a whole. The foregoing in clause
(b) to the contrary notwithstanding, any notification pursuant to the foregoing
clause (b) will not cure or remedy the effect of the prior untrue statement of a
material fact or omission of any material fact nor shall any such notification
have the effect of amending or modifying this Agreement or any of the Schedules
hereto.

 

91



--------------------------------------------------------------------------------

9.2 Schedules.

(a) Deliver to Agent on or before the twentieth (20th) day of each month as and
for the prior month (i) accounts receivable agings inclusive of reconciliations
to the general ledger, (ii) accounts payable schedules inclusive of
reconciliations to the general ledger, (iii) Inventory reports, and (iv) a
Borrowing Base Certificate in form and substance satisfactory to Agent (which
shall be calculated as of the last day of the prior month and which shall not be
binding upon Agent or restrictive of Agent’s rights under this Agreement).

(b) In addition, each Borrower will deliver to Agent at such intervals as Agent
may require: (i) confirmatory assignment schedules, (ii) copies of Customer’s
invoices, (iii) evidence of shipment or delivery, and (iv) such further
schedules, documents and/or information regarding the Collateral as Agent may
reasonably request including trial balances and test verifications.

(c) Agent shall have the right to confirm and verify all Receivables by any
manner and through any medium it considers advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder. The items to be
provided under this Section are to be in form satisfactory to Agent and executed
by each Borrower and delivered to Agent from time to time solely for Agent’s
convenience in maintaining records of the Collateral, and any Borrower’s failure
to deliver any of such items to Agent shall not affect, terminate, modify or
otherwise limit Agent’s Lien with respect to the Collateral.

9.3 Environmental Reports. Furnish Agent, concurrently with the delivery of the
financial statements referred to in Sections 9.7 and 9.9, with a Compliance
Certificate signed by the President of Borrowing Agent or IDE stating, to the
best of his knowledge, except with respect to conditions existing on the Closing
Date that are described on Schedule 5.7, that each Borrower is in compliance in
all material respects with all federal, state and local Environmental Laws or,
to the extent any Borrower is not in compliance with the foregoing laws, the
certificate shall set forth with specificity all areas of non-compliance and the
proposed action such Borrower will implement in order to achieve full
compliance.

9.4 Litigation. Promptly notify Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Borrower or any of their respective
Subsidiaries, whether or not the claim is covered by insurance, and of any
litigation, suit or administrative proceeding, which in any such case affects
the Collateral or which could reasonably be expected to have a Material Adverse
Effect.

9.5 Material Occurrences. Promptly notify Agent in writing upon the occurrence
of (a) any Event of Default or Default; (b) any event, development or
circumstance whereby any financial statements or other reports furnished to
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any
Borrower as of the date of such statements; (c) any accumulated retirement plan
funding deficiency which, if such deficiency continued for two plan years and
was not corrected as provided in Section 4971 of the Code, could subject any
Borrower to a tax imposed by Section 4971 of the Code; (d) each and every
default under documentation evidencing Material Indebtedness by any Borrower
which permit or, if such default remains uncured after any

 

92



--------------------------------------------------------------------------------

applicable grace or cure periods, would permit, the acceleration of the maturity
of such Material Indebtedness, including the names and addresses of the holders
of such Material Indebtedness and the amount of such Material Indebtedness; and
(e) any other development in the business or affairs of any Borrower or any
Guarantor which could reasonably be expected to have a Material Adverse Effect;
in each case describing the nature thereof and the action Borrowers propose to
take with respect thereto.

9.6 Government Receivables. Notify Agent promptly if any of its Receivables
arise out of contracts between any Borrower and the United States, any state, or
any department, agency or instrumentality of any of them.

9.7 Annual Financial Statements. Furnish Agent and Lenders within one hundred
twenty (120) days after the end of each fiscal year of Empeiria, financial
statements of Empeiria and its Subsidiaries (including Borrowers) on a
consolidating and consolidated basis including, but not limited to, statements
of income and stockholders’ equity and cash flow from the beginning of the
current fiscal year to the end of such fiscal year and the balance sheet as at
the end of such fiscal year, all prepared in accordance with GAAP consistently
applied and in reasonable detail and reported upon without qualification by an
independent certified public accounting firm selected by Empeiria and
satisfactory to Agent (the “Accountants”). In addition, the reports shall be
accompanied by a Compliance Certificate.

9.8 Reserved.

9.9 Monthly Financial Statements. Furnish Agent and Lenders within thirty (30)
days after the end of each month an unaudited balance sheet of Empeiria and its
Subsidiaries on a consolidated and consolidating basis and unaudited statements
of income and stockholders’ equity and cash flow of Borrowers and their
Subsidiaries on a consolidated and consolidating basis reflecting results of
operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a consistent basis consistent with prior practices
and complete and correct in all material respects, subject to normal and
recurring year end and audit adjustments that individually and in the aggregate
are not material to Borrowers’ business. The reports shall be accompanied by a
Compliance Certificate.

9.10 Other Reports. Furnish Agent promptly, but in any event within ten (10)
days after the issuance thereof, with copies of such financial statements,
reports and returns as Empeiria shall send to its shareholders.

9.11 Additional Information. Furnish Agent with such additional information as
Agent shall reasonably request in order to enable Agent to determine whether the
terms, covenants, provisions and conditions of this Agreement and each Note have
been complied with by Borrowers and each Guarantor including, without the
necessity of any request by Agent, (a) copies of all environmental audits and
reviews, (b) at least thirty (30) days prior thereto, notice of any Borrower’s
opening of any new office or place of business or any Borrower’s closing of any
existing office or place of business, and (c) promptly upon any Borrower’s
learning thereof, notice of any material labor dispute to which any Borrower may
become a party, any strikes or walkouts relating to any of its plants or other
facilities that materially and adversely affect the operation of such plant or
facility, and the expiration of any labor contract to which any Borrower is a
party or by which any Borrower is bound.

 

93



--------------------------------------------------------------------------------

9.12 Projected Operating Budget. Furnish Agent and Lenders, no later than
thirty (30) days after the beginning of Borrowers’ fiscal year, a month by month
projected operating budget and cash flow of Borrowers and their Subsidiaries on
a consolidated and consolidating basis for such fiscal year (including an income
statement for each month and a balance sheet as at the end of the last month in
each fiscal quarter), such projections to be accompanied by a certificate signed
by the President, Chief Financial Officer, Chief Accounting Officer or Treasurer
of Borrowing Agent to the effect that such projections have been prepared on the
basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared.

9.13 Variances From Operating Budget. Upon Agent’s request, furnish Agent,
concurrently with the delivery of the financial statements referred to in
Section 9.7 and each monthly report, a written report summarizing all material
variances from budgets submitted by Borrowers pursuant to Section 9.12 and a
discussion and analysis by management with respect to such variances.

9.14 Notice of Suits, Adverse Events. Furnish Agent with prompt written notice
of (i) any lapse or other termination of any Consent issued to any Borrower by
any Governmental Body or any other Person that is material to the operation of
any Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent, (iii) copies of any periodic or
special reports filed by Empeiria, any Borrower or any Guarantor with any
Governmental Body or Person, if such reports indicate any material change in the
business, operations, affairs or condition of Empeiria, any Borrower or any
Guarantor, or if copies thereof are requested by Lender, and (iv) copies of any
material notices and other communications from any Governmental Body or Person
which specifically relate to any Borrower or any Guarantor.

9.15 ERISA Notices and Requests. Furnish Agent with reasonably prompt written
notice in the event that (i) any Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, (ii) any
Borrower or any member of the Controlled Group knows or has reason to know of a
violation of Section 5.8(d) or Section 7.16 or (iii) any member of the
Controlled Group shall receive any unfavorable determination letter from the
Internal Revenue Service regarding the qualification of a Plan under
Section 401(a) of the Code, in each case, together with a written statement
describing such Termination Event, violation or receipt, as applicable, and the
action, if any, which such Borrower or any member of the Controlled Group has
taken, is taking, or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, Department of Labor
or PBGC with respect thereto.

9.16 Additional Documents. Execute and deliver to Agent, upon request, such
documents and agreements as Agent may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.

 

94



--------------------------------------------------------------------------------

9.17 Inventory Appraisals and Field Examinations. Permit Agent or Agent’s
representatives to (a) perform net orderly liquidation value appraisals,
including, without limitation, desktop Collateral appraisals and full Collateral
appraisals, in each case, as Agent deems appropriate in Agent’s Credit Judgment,
and (b) conduct field examinations at Borrowers’ cost and expense as Agent deems
appropriate in Agent’s Credit Judgment. The full Collateral appraisals under
Section 9.17(a) will be performed on an annual basis at such time as Agent
elects, provided that at any time after the occurrence and during the
continuation of any Event of Default, Agent or Agent’s representatives may
perform such appraisals at any time and as many times per year as Agent may
request in its sole discretion. No Receivables or Inventory acquired pursuant to
or in connection with a Permitted Acquisition (including Receivables or
Inventory of a Subsidiary acquired in connection with a Permitted Acquisition)
may be included in the calculation of the Formula Amount unless and until Agent
has received the results of a field examination, collateral audit or appraisal
in respect of such Receivables or Inventory, which is in form and substance
acceptable to Agent.

X. EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1 Nonpayment. Failure by any Borrower to pay any principal or interest on the
Obligations when due, whether at maturity or by reason of acceleration pursuant
to the terms of this Agreement or by notice of intention to prepay, or by
required prepayment or failure to pay any other liabilities or make any other
payment, fee or charge provided for herein when due or in any Other Document
when due;

10.2 Breach of Representation. Any representation or warranty made or deemed
made by any Borrower or any Guarantor in this Agreement, any Other Document or
any related agreement or in any certificate, document or financial or other
statement furnished at any time in connection herewith or therewith shall prove
to have been inaccurate or misleading in any material respect on the date when
made or deemed to have been made;

10.3 Financial Information. Failure by any Borrower to (i) furnish financial
information (x) when due under Sections 9.7, 9.9, 9.12, or 9.13, or (y) when
otherwise required or requested in accordance with this Agreement or the Other
Documents which, with respect to financial information under this clause (y), is
unremedied for a period of ten (10) days from the date when due, or (ii) permit
the inspection of its books or records in accordance with this Agreement;

10.4 Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment against any Borrower’s Inventory or Receivables or
against a material portion of any Borrower’s other property which is not stayed,
lifted, or bonded within thirty (30) days;

10.5 Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3,
10.5(ii) and 10.19, (i) failure or neglect of any Borrower or any Guarantor to
perform, keep or observe any term, provision, condition, covenant herein
contained (other than as specified in the following clause (ii)), or contained
in any Other Document or any other agreement or

 

95



--------------------------------------------------------------------------------

arrangement, now or hereafter entered into between any Borrower or any
Guarantor, and Agent or any Lender, or (ii) failure or neglect of any Borrower
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.6, 4.7, 4.9, 4.13, 4.14, 4.19, 4.21, 4.22, 4.23, 4.24,
6.3, 6.4, 9.4 or 9.6 hereof which is not cured within twenty (20) days from the
earlier of (A) the date on which the President, Chief Financial Officer, Chief
Accounting Officer, Controller, Secretary, or Treasurer of any Borrower obtains
or, through the exercise of reasonable diligence, would have obtained, knowledge
of such failure or neglect, and (B) the date on which Borrowing Agent receives
written notice of such failure or neglect from Agent or any Lender;

10.6 Judgments. Any judgment or judgments are rendered against any Borrower or
any Guarantor for an aggregate amount in excess of $250,000 or against all
Borrowers or Guarantors for an aggregate amount in excess of $500,000 and
(i) enforcement proceedings shall have been commenced by a creditor upon such
judgment, (ii) there shall be any period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any such judgment results in the
creation of a Lien upon any of the Collateral (other than a Permitted
Encumbrance);

10.7 Bankruptcy. Any Borrower or any Guarantor shall (i) apply for, consent to
or suffer the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar fiduciary of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under any state or federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within sixty (60) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;

10.8 Inability to Pay. Any Borrower or any Guarantor shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;

10.9 Subsidiary or Guarantor Bankruptcy. Any Subsidiary of any Borrower, or any
Guarantor, shall (i) apply for, consent to or suffer the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy laws (as now or hereafter in effect), (v) be
adjudicated a bankrupt or insolvent, (vi) file a petition seeking to take
advantage of any other law providing for the relief of debtors, (vii) acquiesce
to, or fail to have dismissed, within sixty (60) days, any petition filed
against it in any involuntary case under such bankruptcy laws, or (viii) take
any action for the purpose of effecting any of the foregoing;

10.10 Material Adverse Effect. Any change in any Borrower’s or any Guarantor’s
results of operations or condition (financial or otherwise) which in Agent’s
Credit Judgment has a Material Adverse Effect;

 

96



--------------------------------------------------------------------------------

10.11 Lien Priority. Any Lien created hereunder or provided for hereby or under
any related agreement for any reason ceases to be or is not a valid,
enforceable, and perfected Lien having a first priority interest (subject only
to Permitted Encumbrances);

10.12 Cross Default.

(a) Any Borrower breaches any of its material obligations under the Empeiria
Merger Agreement, unless such breach is being Properly Contested by such
Borrower;

(b) An event of default has occurred under the Elm Park Loan Agreement or any of
the other Elm Park Loan Documents, which default shall not have been cured or
waived within any applicable grace period;

(c) A default of the obligations of any Borrower under any other agreement to
which it is a party shall occur and be continuing with respect to any Material
Indebtedness beyond any applicable grace or cure periods provided with respect
thereto, if the effect of such default is to allow the acceleration of the
maturity of such Indebtedness.

10.13 Breach of Guaranty. Termination or breach of any Guaranty or Guarantor
Security Agreement or similar agreement executed and delivered to Agent in
connection with the Obligations of any Borrower, or if any Guarantor attempts to
terminate, challenges the validity of, or its liability under, any such Guaranty
or Guarantor Security Agreement or similar agreement;

10.14 Change of Control. Any Change of Control shall occur;

10.15 Invalidity. Any material provision of this Agreement or any Other Document
shall, for any reason, cease to be valid and binding on Borrower or any
Guarantor, or any Borrower or any Guarantor shall so claim in writing to Agent
or any Lender;

10.16 Licenses. (i) Any Governmental Body shall (A) revoke, terminate, suspend
or adversely modify any license, permit, patent trademark or tradename of any
Borrower or any Guarantor, the continuation of which is material to the
continuation of any Borrower’s or Guarantor’s business, or (B) commence
proceedings to suspend, revoke, terminate or adversely modify any such license,
permit, trademark, tradename or patent and such proceedings shall not be
dismissed or discharged within sixty (60) days, or (C) schedule or conduct a
hearing on the renewal of any license, permit, trademark, tradename or patent
necessary for the continuation of any Borrower’s or any Guarantor’s business and
the staff of such Governmental Body issues a report recommending the
termination, revocation, suspension or material, adverse modification of such
license, permit, trademark, tradename or patent; (ii) any agreement which is
necessary or material to the operation of any Borrower’s or any Guarantor’s
business shall be revoked or terminated and not replaced by a substitute
acceptable to Agent within thirty (30) days after the date of such revocation or
termination, and, in any case such suspension or modification, revocation or
termination or non-replacement would reasonably be expected to have a Material
Adverse Effect;

 

97



--------------------------------------------------------------------------------

10.17 Seizures. Any portion of the Collateral shall be seized or taken by a
Governmental Body, or any Borrower or any Guarantor or the title and rights of
any Borrower, or any Guarantor which is the owner of any material portion of the
Collateral shall have become the subject matter of claim, litigation, suit or
other proceeding which might, in the reasonable opinion of Agent, upon final
determination, result in material impairment or loss of the security provided by
this Agreement or the Other Documents;

10.18 Operations. The operations of any Borrower’s or any Guarantor’s facility
are interrupted at any time for more than thirty (30) days during any period of
sixty (60) consecutive days, unless such Borrower or Guarantor shall (i) be
entitled to receive for such period of interruption, proceeds of business
interruption insurance sufficient to assure that its per diem cash needs during
such period is at least equal to its average per diem cash needs for the
consecutive three month period immediately preceding the initial date of
interruption and (ii) receive such proceeds in the amount described in
clause (i) preceding not later than sixty (60) days following the initial date
of any such interruption; provided, however, that notwithstanding the provisions
of clauses (i) and (ii) of this Section, an Event of Default shall be deemed to
have occurred if such Borrower or Guarantor shall be receiving the proceeds of
business interruption insurance for a period of sixty (60) consecutive days; or

10.19 Plans. An event or condition specified in Sections 7.16 or 9.15 hereof
shall occur or exist with respect to any Plan or Multiemployer Plan and, as a
result of such event or condition, together with all other such events or
conditions, any Borrower or any member of the Controlled Group shall incur, or
in the opinion of Agent be reasonably likely to incur, a liability to a Plan, a
Multiemployer Plan or the PBGC (or each) which would reasonably be expected to
have a Material Adverse Effect.

XI. LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1 Rights and Remedies.

(a) Upon the occurrence of (i) an Event of Default pursuant to Section 10.7 all
Obligations shall be immediately due and payable and this Agreement and the
obligation of Lenders to make Advances shall be deemed terminated, and (ii) any
of the other Events of Default and at any time thereafter (such default not
having previously been cured or waived), at the option of Required Lenders all
Obligations shall be immediately due and payable and Lenders shall have the
right to terminate this Agreement and to terminate the obligation of Lenders to
make Advances and (iii) a filing of a petition against any Borrower in any
involuntary case under any state or federal bankruptcy laws, all Obligations
shall be immediately due and payable and the obligation of Lenders to make
Advances hereunder shall be terminated other than as may be required by an
appropriate order of the bankruptcy court having jurisdiction over such
Borrower. Upon the occurrence and during the continuance of any Event of
Default, Agent shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Upon the occurrence and during
the continuance of any Event of Default, Agent may enter any of any Borrower’s
premises or other premises without legal process and without incurring liability
to any Borrower therefor, and Agent may thereupon, or at any time thereafter, in
its discretion without notice or demand, take the

 

98



--------------------------------------------------------------------------------

Collateral and remove the same to such place as Agent may deem advisable and
Agent may require Borrowers to make the Collateral available to Agent at a
convenient place. With or without having the Collateral at the time or place of
sale, Agent may sell the Collateral, or any part thereof, at public or private
sale, at any time or place, in one or more sales, at such price or prices, and
upon such terms, either for cash, credit or future delivery, as Agent may elect.
Except as to that part of the Collateral which is perishable or threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, Agent shall give Borrowers reasonable notification of such sale or
sales, it being agreed that in all events written notice mailed to Borrowing
Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Agent or any Lender may bid for and become the
purchaser, and Agent, any Lender or any other purchaser at any such sale
thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by each
Borrower. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Agent is granted permission to use all of each
Borrower’s (a) trademarks, trade styles, trade names, patents, patent
applications, copyrights, service marks, licenses, franchises and other
proprietary rights which are used or useful in connection with Inventory for the
purpose of marketing, advertising for sale and selling or otherwise disposing of
such Inventory and (b) Equipment for the purpose of completing the manufacture
of unfinished goods. The cash proceeds realized from the sale of any Collateral
shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Borrowers shall remain
liable to Agent and Lenders therefor.

(b) To the extent that Applicable Law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Borrower acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other Applicable Law, to fail to obtain
governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Customers or other Persons obligated on Collateral or to remove
Liens on or any adverse claims against Collateral, (iv) to exercise collection
remedies against Customers and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as any Borrower, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from

 

99



--------------------------------------------------------------------------------

the collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by the Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Agent in the
collection or disposition of any of the Collateral. Each Borrower acknowledges
that the purpose of this Section 11.1(b) is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to any Borrower or to impose any duties
on Agent that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).

11.2 Agent’s Discretion. Agent shall have the right in its sole discretion to
determine which rights, Liens, security interests or remedies Agent may at any
time pursue, relinquish, subordinate, or modify or to take any other action with
respect thereto and such determination will not in any way modify or affect any
of Agent’s or Lenders’ rights hereunder.

11.3 Setoff. Subject to Section 14.12, in addition to any other rights which
Agent or any Lender may have under Applicable Law, upon the occurrence and
during the continuance of an Event of Default hereunder, Agent and such Lender
shall have a right, immediately and without notice of any kind, to apply any
Borrower’s property held by Agent and such Lender to reduce the Obligations.

11.4 Rights and Remedies not Exclusive. The enumeration of the foregoing rights
and remedies is not intended to be exhaustive and the exercise of any rights or
remedy shall not preclude the exercise of any other right or remedies provided
for herein or otherwise provided by Applicable Law, all of which shall be
cumulative and not alternative.

11.5 Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received by the
Agent on account of the Obligations or any other amounts outstanding under any
of the Other Documents or in respect of the Collateral may, at Agent’s
discretion, be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Agent in connection with enforcing
its rights and the rights of the Lenders under this Agreement and the Other
Documents and any protective advances made by the Agent with respect to the
Collateral under or pursuant to the terms of this Agreement;

SECOND, to payment of any fees owed to the Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

 

100



--------------------------------------------------------------------------------

FIFTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of any outstanding Letters of
Credit);

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Other Documents or otherwise and not repaid pursuant
to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Lenders shall receive (so long as it is
not a Defaulting Lender) an amount equal to its pro rata share (based on the
proportion that the then outstanding Advances held by such Lender bears to the
aggregate then outstanding Advances) of amounts available to be applied pursuant
to clauses “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Agent in a cash collateral account and applied
(A) first, to reimburse the Issuer from time to time for any drawings under such
Letters of Credit and (B) then, following the expiration of all Letters of
Credit, to all other obligations of the types described in clauses “FIFTH” and
“SIXTH” above in the manner provided in this Section 11.5.

XII. WAIVERS AND JUDICIAL PROCEEDINGS.

12.1 Waiver of Notice. Each Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.

12.2 Delay. No delay or omission on Agent’s or any Lender’s part in exercising
any right, remedy or option shall operate as a waiver of such or any other
right, remedy or option or of any Default or Event of Default.

12.3 Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING
UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT

 

101



--------------------------------------------------------------------------------

TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

XIII. EFFECTIVE DATE AND TERMINATION.

13.1 Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of each Borrower,
Agent and each Lender, shall become effective on the date hereof and shall
continue in full force and effect until June 30, 2016 (the “Term”) unless sooner
terminated as herein provided. Borrowers may terminate this Agreement at any
time upon thirty (30) days’ prior written notice and payment to Agent (for the
ratable benefit of the Lenders) of any applicable early termination fee provided
for in the Fee Letter.

13.2 Termination. The termination of the Agreement shall not affect any
Borrower’s, Agent’s or any Lender’s rights, or any of the Obligations having
their inception prior to the effective date of such termination, and the
provisions hereof shall continue to be fully operative until all transactions
entered into, rights or interests created or Obligations have been fully and
indefeasibly paid, disposed of, concluded or liquidated. The security interests,
Liens and rights granted to Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Borrower have been paid and performed in full
after the termination of this Agreement or each Borrower has furnished Agent and
Lenders with an indemnification satisfactory to Agent and Lenders with respect
thereto. Accordingly, each Borrower waives any rights which it may have under
the Uniform Commercial Code to demand the filing of termination statements with
respect to the Collateral, and Agent shall not be required to send such
termination statements to each Borrower, or to file them with any filing office,
unless and until this Agreement shall have been terminated in accordance with
its terms and all Obligations have been indefeasibly paid in full in immediately
available funds. All representations, warranties, covenants, waivers and
agreements contained herein shall survive termination hereof until all
Obligations are indefeasibly paid and performed in full.

XIV. REGARDING AGENT.

14.1 Appointment. Each Lender hereby designates PNC to act as Agent for such
Lender under this Agreement and the Other Documents. Each Lender hereby
irrevocably authorizes Agent to take such action on its behalf under the
provisions of this Agreement and the Other Documents and to exercise such powers
and to perform such duties hereunder and thereunder as are specifically
delegated to or required of Agent by the terms hereof and thereof and such other
powers as are reasonably incidental thereto and Agent shall hold all Collateral,
payments of principal and interest, fees (except any such fees payable solely to
the Administrative Agent), charges and collections (without giving effect to any
collection days) received pursuant to this Agreement, for the ratable benefit of
Lenders. Agent may perform any of its duties hereunder by or through its agents
or employees. As to any matters not expressly provided for by this Agreement
(including collection of each Note) Agent shall not be required

 

102



--------------------------------------------------------------------------------

to exercise any discretion or take any action, but shall be required to act or
to refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding; provided, however, that Agent shall not be
required to take any action which exposes Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless Agent
is furnished with an indemnification reasonably satisfactory to Agent with
respect thereto.

14.2 Nature of Duties. Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the Other Documents. Neither
Agent nor any of its officers, directors, employees or agents shall be
(i) liable for any action taken or omitted by them as such hereunder or in
connection herewith, unless caused by their gross (not mere) negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment), or (ii) responsible in any manner for any
recitals, statements, representations or warranties made by any Borrower or any
officer thereof contained in this Agreement, or in any of the Other Documents or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
of the Other Documents or for the value, validity, effectiveness, genuineness,
due execution, enforceability or sufficiency of this Agreement, or any of the
Other Documents or for any failure of any Borrower to perform its obligations
hereunder. Agent shall not be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any of the Other Documents, or
to inspect the properties, books or records of any Borrower. The duties of Agent
as respects the Advances to Borrowers shall be mechanical and administrative in
nature; Agent shall not have by reason of this Agreement a fiduciary
relationship in respect of any Lender; and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon Agent any
obligations in respect of this Agreement except as expressly set forth herein.

14.3 Lack of Reliance on Agent and Resignation. Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of each Borrower and each Guarantor in connection with the making and
the continuance of the Advances hereunder and the taking or not taking of any
action in connection herewith, and (ii) its own appraisal of the
creditworthiness of each Borrower and each Guarantor. Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before making of the Advances or at any time or times
thereafter except as shall be provided by any Borrower pursuant to the terms
hereof. Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or a statement delivered in connection with or
for the execution, effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Other Document, or of the
financial condition of any Borrower or any Guarantor, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, each Note, the Other Documents or
the financial condition of any Borrower, or the existence of any Event of
Default or any Default.

 

103



--------------------------------------------------------------------------------

Agent may resign on sixty (60) days’ written notice to each Lender and Borrowing
Agent and upon such resignation, the Required Lenders will promptly designate a
successor Agent reasonably satisfactory to Borrowers.

Any such successor Agent shall succeed to the rights, powers and duties of
Agent, and the term “Agent” shall mean such successor agent effective upon its
appointment, and the former Agent’s rights, powers and duties as Agent shall be
terminated, without any other or further act or deed on the part of such former
Agent. After any Agent’s resignation as Agent, the provisions of this
Article XIV shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under this Agreement.

14.4 Certain Rights of Agent. If Agent shall request instructions from Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any Other Document, Agent shall be entitled to refrain from
such act or taking such action unless and until Agent shall have received
instructions from the Required Lenders; and Agent shall not incur liability to
any Person by reason of so refraining. Without limiting the foregoing, Lenders
shall not have any right of action whatsoever against Agent as a result of its
acting or refraining from acting hereunder in accordance with the instructions
of the Required Lenders.

14.5 Reliance. Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, order or other document or
telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper person or entity, and, with respect to all
legal matters pertaining to this Agreement and the Other Documents and its
duties hereunder, upon advice of counsel selected by it. Agent may employ agents
and attorneys-in-fact and shall not be liable for the default or misconduct of
any such agents or attorneys-in-fact selected by Agent with reasonable care.

14.6 Notice of Default. Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Agent has received notice from a Lender or Borrowing Agent
referring to this Agreement or the Other Documents, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that Agent receives such a notice, Agent shall give notice thereof to
Lenders. Agent shall take such action with respect to such Default or Event of
Default as shall be reasonably directed by the Required Lenders; provided, that,
unless and until Agent shall have received such directions, Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of Lenders.

14.7 Indemnification. To the extent Agent is not reimbursed and indemnified by
Borrowers, each Lender will reimburse and indemnify Agent in proportion to its
respective portion of the Advances (or, if no Advances are outstanding,
according to its Commitment Percentage), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against Agent in performing its duties
hereunder, or in any way relating to or arising out of this Agreement or any
Other Document; provided that, Lenders shall not be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment).

 

104



--------------------------------------------------------------------------------

14.8 Agent in its Individual Capacity. With respect to the obligation of Agent
to lend under this Agreement, the Advances made by it shall have the same rights
and powers hereunder as any other Lender and as if it were not performing the
duties as Agent specified herein; and the term “Lender” or any similar term
shall, unless the context clearly otherwise indicates, include Agent in its
individual capacity as a Lender. Agent may engage in business with any Borrower
as if it were not performing the duties specified herein, and may accept fees
and other consideration from any Borrower for services in connection with this
Agreement or otherwise without having to account for the same to Lenders.

14.9 Delivery of Documents. To the extent Agent receives financial statements
required under Sections 9.7, 9.9, 9.13 and 9.14 or Borrowing Base Certificates
from any Borrower pursuant to the terms of this Agreement which any Borrower is
not obligated to deliver to each Lender, Agent will promptly furnish such
documents and information to Lenders.

14.10 Borrowers’ Undertaking to Agent. Without prejudice to their respective
obligations to Lenders under the other provisions of this Agreement, each
Borrower hereby undertakes with Agent to pay to Agent from time to time on
demand all amounts from time to time due and payable by it for the account of
Agent or Lenders or any of them pursuant to this Agreement to the extent not
already paid. Any payment made pursuant to any such demand shall pro tanto
satisfy the relevant Borrower’s obligations to make payments for the account of
Lenders or the relevant one or more of them pursuant to this Agreement.

14.11 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA PATRIOT Act
or the regulations thereunder, including the regulations contained in
31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any
other Anti-Terrorism Law, including any programs involving any of the following
items relating to or in connection with any Borrower, its Affiliates or its
agents, this Agreement, the Other Documents or the transactions hereunder or
contemplated hereby: (1) any identity verification procedures, (2) any
record-keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other Applicable
Laws.

14.12 Other Agreements. Each of the Lenders agrees that it shall not, without
the express consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of Agent, set off against the Obligations,
any amounts owing by such Lender to any Borrower or any deposit accounts of any
Borrower now or hereafter maintained with such Lender. Anything in this
Agreement to the contrary notwithstanding, each of the Lenders further agrees
that it shall not, unless specifically requested to do so by Agent, take any
action to protect or enforce its rights arising out of this Agreement or the
Other Documents, it being the intent of Lenders that any such action to protect
or enforce rights under this Agreement and the Other Documents shall be taken in
concert and at the direction or with the consent of Agent or Required Lenders.

 

105



--------------------------------------------------------------------------------

14.13 Collateral Matters.

(a) Lenders hereby irrevocably authorize Agent to release any Lien on any
Collateral (i) upon the payment and satisfaction in full by Borrowers of all of
the Obligations (other than contingent indemnification obligations),
(ii) constituting property being sold or disposed of if a release is required or
desirable in connection therewith and if the applicable Borrower certifies to
Agent that the sale or disposition is permitted under Section 4.3 (and Agent may
rely conclusively on any such certificate, without further inquiry),
(iii) constituting property in which no Borrower owned any interest at the time
Agent’s Lien was granted nor at any time thereafter, (iv) constituting property
leased or licensed to any Borrower under a lease or license that has expired or
is terminated in a transaction permitted under this Agreement, (v) constituting
a rig being manufactured at the request of a customer, if a Borrower has
received a deposit from a customer in connection with the manufacture or
construction of such rig, and such customer has requested that such rig be
released from Agent’s Lien, or (vi) in connection with a credit bid or purchase
authorized under this Section 14.13. The Borrowers and the Lenders hereby
irrevocably authorize Agent, based upon the instruction of the Required Lenders,
to (A) consent to, credit bid or purchase (either directly or indirectly through
one or more entities) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including Section 363
thereof, (b) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any sale or other
disposition thereof conducted under the provisions of the Uniform Commercial
Code, including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial
Code, or (c) credit bid or purchase (either directly or indirectly through one
or more entities) all or any portion of the Collateral at any other sale or
foreclosure conducted or consented to by Agent in accordance with Applicable Law
in any judicial action or proceeding or by the exercise of any legal or
equitable remedy. In connection with any such credit bid or purchase, (i) the
Obligations owed to the Lenders shall be entitled to be, and shall be, credit
bid on a ratable basis (with Obligations with respect to contingent or
unliquidated claims being estimated for such purpose if the fixing or
liquidation thereof would not impair or unduly delay the ability of Agent to
credit bid or purchase at such sale or other disposition of the Collateral and,
if such contingent or unliquidated claims cannot be estimated without impairing
or unduly delaying the ability of Agent to credit bid at such sale or other
disposition, then such claims shall be disregarded, not credit bid, and not
entitled to any interest in the Collateral that is the subject of such credit
bid or purchase) and the Lenders whose Obligations are credit bid shall be
entitled to receive interests (ratably based upon the proportion of their
Obligations credit bid in relation to the aggregate amount of Obligations so
credit bid) in the Collateral that is the subject of such credit bid or purchase
(or in the Equity Interests of the any entities that are used to consummate such
credit bid or purchase), and (ii) Agent, based upon the instruction of the
Required Lenders, may accept non-cash consideration, including debt and equity
securities issued by such any entities used to consummate such credit bid or
purchase and in connection therewith Agent may reduce the Obligations owed to
the Lenders (ratably based upon the proportion of their Obligations credit bid
in relation to the aggregate amount of Obligations so credit bid) based upon the
value of such non-cash consideration. Except as provided above, Agent will not
execute and deliver a release of any Lien on any Collateral without the prior
written authorization of (y) if the release is of all or substantially all of
the

 

106



--------------------------------------------------------------------------------

Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Borrowing Agent at any time, the Lenders will confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 14.13; provided that, (1) anything to the
contrary contained in any of the Other Documents notwithstanding, Agent shall
not be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s opinion, could expose Agent to liability
or create any obligation or entail any consequence other than the release of
such Lien without recourse, representation, or warranty, and (2) such release
shall not in any manner discharge, affect, or impair the Obligations or any
Liens (other than those expressly released) upon (or obligations of any Borrower
in respect of) any and all interests retained by any Borrower, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Each Lender further hereby irrevocably authorize Agent, at its
option and in its sole discretion, to subordinate any Lien granted to or held by
Agent under this Agreement or any Other Document to the holder of any Permitted
Encumbrance on such property if such Permitted Encumbrance secures Capital
Expenditures permitted under this Agreement.

(b) Agent shall have no obligation whatsoever to any of the Lenders (i) to
verify or assure that the Collateral exists or is owned by any Borrower or is
cared for, protected, or insured or has been encumbered, (ii) to verify or
assure that Agent’s Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, (iii) to impose, maintain, increase, reduce, implement, or eliminate
any particular reserve hereunder or to determine whether the amount of any
reserve is appropriate or not, or (iv) to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to this Agreement or any Other Document, it being understood and
agreed that in respect of the Collateral, or any act, omission, or event related
thereto, subject to the terms and conditions contained herein, the Lenders agree
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender as to any of the foregoing, except as otherwise expressly provided
herein.

XV. BORROWING AGENCY.

15.1 Borrowing Agency Provisions.

(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower or Borrowers,
and hereby authorizes Agent to pay over or credit all loan proceeds hereunder in
accordance with the request of Borrowing Agent.

(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Borrowers and at their request. Neither Agent nor any Lender
shall incur liability to Borrowers as a result thereof. To induce Agent and
Lenders to do so and in consideration thereof, each Borrower hereby indemnifies
Agent and each Lender and holds Agent and each Lender harmless from and against
any and all liabilities, expenses, losses, damages and claims of damage or

 

107



--------------------------------------------------------------------------------

injury asserted against Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Agent or any Lender on any request or instruction
from Borrowing Agent or any other action taken by Agent or any Lender with
respect to this Section 15.1 except due to willful misconduct or gross
negligence by the indemnified party (as determined by a court of competent
jurisdiction in a final and non-appealable judgment).

15.2 Waiver of Subrogation. Each Borrower expressly waives any and all rights of
subrogation, reimbursement, indemnity, exoneration, contribution of any other
claim which such Borrower may now or hereafter have against the other Borrowers
or other Person directly or contingently liable for the Obligations hereunder,
or against or with respect to the other Borrowers’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations (other than contingent
indemnification obligations).

15.3 Joint and Several Liability of Borrowers, Etc.

(a) Each Borrower is accepting joint and several liability hereunder and under
the Other Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this
Section 15.3), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.

(d) The Obligations of each Borrower under the provisions of this Section 15.3
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of the
provisions of this Agreement (other than this Section 15.3(d)) or any other
circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by Agent or Lenders under or in respect of any of the

 

108



--------------------------------------------------------------------------------

Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by Applicable Law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by Agent or Lenders at any time or times in respect of any
default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower. Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 15.3 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 15.3, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 15.3 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 15.3 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.

(f) Each Borrower represents and warrants to Agent and Lenders that such
Borrower is currently informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations. Each Borrower further represents
and warrants to Agent and Lenders that such Borrower has read and understands
the terms and conditions of this Agreement and the Other Documents. Each
Borrower hereby covenants that such Borrower will continue to keep informed of
Borrowers’ financial condition and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Obligations.

(g) The provisions of this Section 15.3 are made for the benefit of Agent, each
Lender, and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of Agent, any Lender, or
any of their successors or assigns first to marshal any of its or their claims
or to exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 15.3 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this
Section 15.3 will forthwith be reinstated in effect, as though such payment had
not been made.

 

109



--------------------------------------------------------------------------------

(h) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to Agent or Lenders with respect to any of the Obligations
or any collateral security therefor until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to any Agent or any Lender
hereunder are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other property, shall be made to
any other Borrower therefor.

(i) Each Borrower hereby agrees that after the occurrence and during the
continuance of any Default or Event of Default, such Borrower will not demand,
sue for or otherwise attempt to collect any Indebtedness of any other Borrower
owing to such Borrower until the Obligations shall have been paid in full in
cash. If, notwithstanding the foregoing sentence, such Borrower shall collect,
enforce or receive any amounts in respect of such Indebtedness, such amounts
shall be collected, enforced and received by such Borrower as trustee for Agent,
and such Borrower shall deliver any such amounts to Agent for application to the
Obligations.

(j) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted to Agent or any
Lender to any Borrower, failure of Agent or any Lender to give any Borrower
notice of borrowing or any other notice, any failure of Agent or any Lender to
pursue or preserve its rights against any Borrower, the release by Agent or any
Lender of any Collateral now or thereafter acquired from any Borrower, and such
agreement by each Borrower to pay upon any notice issued pursuant thereto is
unconditional and unaffected by prior recourse by Agent or any Lender to the
other Borrowers or any Collateral for such Borrower’s Obligations or the lack
thereof. Each Borrower waives all suretyship defenses.

XVI. MISCELLANEOUS.

16.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applied to contracts to be
performed wholly within the State of Texas. Any judicial proceeding brought by
or against any Borrower with respect to any of the Obligations, this Agreement,
the Other Documents or any related agreement may be brought in any court of
competent jurisdiction in the State of Texas, United States of America, and, by
execution and delivery of this Agreement, each Borrower accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement. Each
Borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by registered mail (return
receipt requested) directed to Borrowing Agent at its address set forth in
Section 16.6 and

 

110



--------------------------------------------------------------------------------

service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mails of the United States of America, or, at the
Agent’s option, by service upon Borrowing Agent which each Borrower irrevocably
appoints as such Borrower’s Agent for the purpose of accepting service within
the State of Texas. Nothing herein shall affect the right to serve process in
any manner permitted by Applicable Law or shall limit the right of Agent or any
Lender to bring proceedings against any Borrower in the courts of any other
jurisdiction. Each Borrower waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. Each Borrower
waives the right to remove any judicial proceeding brought against such Borrower
in any state court to any federal court. Any judicial proceeding by any Borrower
against Agent or any Lender involving, directly or indirectly, any matter or
claim in any way arising out of, related to or connected with this Agreement or
any related agreement, shall be brought only in a federal or state court located
in the County of Harris, State of Texas.

16.2 Entire Understanding.

(a) This Agreement and the documents executed concurrently herewith contain the
entire understanding between each Borrower, Agent and each Lender and supersedes
all prior agreements and understandings, if any, relating to the subject matter
hereof. Any promises, representations, warranties or guarantees not herein
contained and hereinafter made shall have no force and effect unless in writing,
signed by each Borrower’s, Agent’s and each Lender’s respective officers.
Neither this Agreement nor any portion or provisions hereof may be changed,
modified, amended, waived, supplemented, discharged, cancelled or terminated
orally or by any course of dealing, or in any manner other than by an agreement
in writing, signed by the party to be charged. Each Borrower acknowledges that
it has been advised by counsel in connection with the execution of this
Agreement and Other Documents and is not relying upon oral representations or
statements inconsistent with the terms and provisions of this Agreement.

(b) The Required Lenders, Agent with the consent in writing of the Required
Lenders, and Borrowers may, subject to the provisions of this Section 16.2 (b),
from time to time enter into written supplemental agreements to this Agreement
or the Other Documents executed by Borrowers, for the purpose of adding or
deleting any provisions or otherwise changing, varying or waiving in any manner
the rights of Lenders, Agent or Borrowers thereunder or the conditions,
provisions or terms thereof or waiving any Event of Default thereunder, but only
to the extent specified in such written agreements; provided, however, that no
such supplemental agreement shall, without the consent of all Lenders:

(i) increase the Commitment Percentage, the maximum dollar commitment of any
Lender or the Maximum Revolving Advance Amount;

(ii) extend the maturity of any Note or the due date for any amount payable
hereunder, or decrease the rate of interest or reduce any fee payable by
Borrowers to Lenders pursuant to this Agreement;

(iii) alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b);

 

111



--------------------------------------------------------------------------------

(iv) release any Collateral during any calendar year (other than in accordance
with the provisions of this Agreement) having an aggregate value in excess of
$1,000,000;

(v) change the rights and duties of Agent;

(vi) permit any Revolving Advance to be made if after giving effect thereto the
total of Revolving Advances outstanding hereunder would exceed the Formula
Amount for more than sixty (60) consecutive Business Days or exceed one hundred
and ten percent (110%) of the Formula Amount;

(vii) increase the Advance Rates above the Advance Rates in effect on the
Closing Date; or

(viii) release any Guarantor.

Any such supplemental agreement shall apply equally to each Lender and shall be
binding upon Borrowers, Lenders and Agent and all future holders of the
Obligations. In the case of any waiver, Borrowers, Agent and Lenders shall be
restored to their former positions and rights, and any Event of Default waived
shall be deemed to be cured and not continuing, but no waiver of a specific
Event of Default shall extend to any subsequent Event of Default (whether or not
the subsequent Event of Default is the same as the Event of Default which was
waived), or impair any right consequent thereon.

In the event that Agent requests the consent of a Lender pursuant to this
Section 16.2 and such consent is denied, then PNC may, at its option, require
such Lender to assign its interest in the Advances to PNC or to another Lender
or to any other Person designated by the Agent (the “Designated Lender”), for a
price equal to (i) the then outstanding principal amount thereof plus
(ii) accrued and unpaid interest and fees due such Lender, which interest and
fees shall be paid when collected from Borrowers. In the event PNC elects to
require any Lender to assign its interest to PNC or to the Designated Lender,
PNC will so notify such Lender in writing within forty five (45) days following
such Lender’s denial, and such Lender will assign its interest to PNC or the
Designated Lender no later than five (5) days following receipt of such notice
pursuant to a Commitment Transfer Supplement executed by such Lender, PNC or the
Designated Lender, as appropriate, and Agent.

Notwithstanding (a) the existence of a Default or an Event of Default, (b) that
any of the other applicable conditions precedent set forth in Section 8.2 hereof
have not been satisfied or (c) any other provision of this Agreement, Agent may
at its discretion and without the consent of the Required Lenders, voluntarily
permit the sum of the outstanding Revolving Advances and the Maximum Undrawn
Amount at any time to exceed the Formula Amount (such sum, the “Overadvance
Threshold Amount”) by up to ten percent (10%) of the Formula Amount for up to
sixty (60) consecutive Business Days (the “Out-of-Formula Loans”); provided,
that, such outstanding Advances do not exceed the Maximum Revolving Advance
Amount. If Agent is willing in its sole and absolute discretion to make such
Out-of-Formula Loans, such Out-of-Formula Loans shall be payable on demand and
shall bear interest at the Default Rate for Revolving Advances consisting of
Domestic Rate Loans; provided that, if Lenders do make Out-

 

112



--------------------------------------------------------------------------------

of-Formula Loans, neither Agent nor Lenders shall be deemed thereby to have
changed the limits of Section 2.1(a). For purposes of this paragraph, the
discretion granted to Agent hereunder shall not preclude involuntary
overadvances that may result from time to time due to the fact that the Formula
Amount was unintentionally exceeded for any reason, including, but not limited
to, Collateral previously deemed to be either “Eligible Receivables” or
“Eligible Inventory”, as applicable, becomes ineligible, collections of
Receivables applied to reduce outstanding Revolving Advances are thereafter
returned for insufficient funds or overadvances are made to protect or preserve
the Collateral. In the event Agent involuntarily permits the outstanding
Revolving Advances to exceed the Formula Amount by more than ten percent (10%),
Agent shall use its efforts to have Borrowers decrease such excess in as
expeditious a manner as is practicable under the circumstances and not
inconsistent with the reason for such excess. Revolving Advances made after
Agent has determined the existence of involuntary overadvances shall be deemed
to be involuntary overadvances and shall be decreased in accordance with the
preceding sentence.

In addition to (and not in substitution of) the discretionary Revolving Advances
permitted above in this Section 16.2, the Agent is hereby authorized by
Borrowers and the Lenders, from time to time in the Agent’s sole discretion,
(A) after the occurrence and during the continuation of a Default or an Event of
Default, or (B) at any time that any of the other applicable conditions
precedent set forth in Section 8.2 hereof have not been satisfied, to make
Revolving Advances to Borrowers on behalf of the Lenders which the Agent, in its
reasonable business judgment, deems necessary or desirable (a) to preserve or
protect the Collateral, or any portion thereof, (b) to enhance the likelihood
of, or maximize the amount of, repayment of the Advances and other Obligations,
or (c) to pay any other amount chargeable to Borrowers pursuant to the terms of
this Agreement; provided, that at any time after giving effect to any such
Revolving Advances the outstanding Revolving Advances do not exceed one hundred
and ten percent (110%) of the Formula Amount.

16.3 Successors and Assigns; Participations; New Lenders.

(a) This Agreement shall be binding upon and inure to the benefit of Borrowers,
Agent, each Lender, all future holders of the Obligations and their respective
successors and permitted assigns, except that no Borrower may assign or transfer
any of its rights or obligations under this Agreement without the prior written
consent of Agent and each Lender.

(b) Each Borrower acknowledges that in the regular course of commercial banking
business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other financial institutions (each
such transferee or purchaser of a participating interest, a “Participant”). Each
Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that Borrowers shall not be required to pay to any Participant more
than the amount which it would have been required to pay to Lender which granted
an interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder and in no event shall Borrowers be required
to pay any such amount arising from the same circumstances and with respect to
the same Advances or other Obligations payable hereunder to both such Lender and
such Participant.

 

113



--------------------------------------------------------------------------------

Each Borrower hereby grants to any Participant a continuing security interest in
any deposits, moneys or other property actually or constructively held by such
Participant as security for the Participant’s interest in the Advances. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Advances or other obligations under the Other
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Other Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, Agent (in its capacity as Agent) shall
have no responsibility for maintaining a Participant Register.

(c) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may sell, assign or transfer all or any part of its rights
and obligations under or relating to Revolving Advances under this Agreement and
the Other Documents to one or more additional banks or financial institutions
and one or more additional banks or financial institutions may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than $5,000,000, pursuant to a Commitment Transfer Supplement, executed by a
Purchasing Lender, the transferor Lender, and Agent and delivered to Agent for
recording. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) Purchasing Lender thereunder shall be a party hereto
and, to the extent provided in such Commitment Transfer Supplement, have the
rights and obligations of a Lender thereunder with a Commitment Percentage as
set forth therein, and (ii) the transferor Lender thereunder shall, to the
extent provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose. Such Commitment Transfer Supplement shall be deemed
to amend this Agreement to the extent, and only to the extent, necessary to
reflect the addition of such Purchasing Lender and the resulting adjustment of
the Commitment Percentages arising from the purchase by such Purchasing Lender
of all or a portion of the rights and obligations of such transferor Lender
under this Agreement and the Other Documents. Each Borrower hereby consents to
the addition of such Purchasing Lender and the resulting adjustment of the
Commitment Percentages arising from the purchase by such Purchasing Lender of
all or a portion of the rights and obligations of such transferor Lender under
this Agreement and the Other Documents. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

(d) Any Lender, with the consent of Agent which shall not be unreasonably
withheld or delayed, may directly or indirectly sell, assign or transfer all or
any portion of its rights and obligations under or relating to Revolving
Advances under this Agreement and the Other Documents to an entity, whether a
corporation, partnership, trust, limited liability company

 

114



--------------------------------------------------------------------------------

or other entity that (i) is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and (ii) is administered, serviced or managed by the assigning
Lender or an Affiliate of such Lender (a “Purchasing CLO” and together with each
Participant and Purchasing Lender, each a “Transferee” and collectively the
“Transferees”), pursuant to a Commitment Transfer Supplement modified as
appropriate to reflect the interest being assigned (“Modified Commitment
Transfer Supplement”), executed by any intermediate purchaser, the
Purchasing CLO, the transferor Lender, and Agent as appropriate and delivered to
Agent for recording. Upon such execution, delivery, and recording, from and
after the transfer effective date determined pursuant to such Modified
Commitment Transfer Supplement, (i) Purchasing CLO thereunder shall be a party
hereto and, to the extent provided in such Modified Commitment Transfer
Supplement, have the rights and obligations of a Lender thereunder and (ii) the
transferor Lender thereunder shall, to the extent provided in such Modified
Commitment Transfer Supplement, be released from its obligations under this
Agreement, the Modified Commitment Transfer Supplement creating a novation for
that purpose. Such Modified Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing CLO. Each Borrower hereby consents to the
addition of such Purchasing CLO. Borrowers shall execute and deliver such
further documents and do such further acts and things in order to effectuate the
foregoing.

(e) Agent shall maintain at its address a copy of each Commitment Transfer
Supplement and Modified Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender and the outstanding principal, accrued and unpaid interest and other fees
due hereunder. The entries in the Register shall be conclusive, in the absence
of manifest error, and each Borrower, Agent and Lenders may treat each Person
whose name is recorded in the Register as the owner of the Advance recorded
therein for the purposes of this Agreement. The Register shall be available for
inspection by Borrowing Agent or any Lender at any reasonable time and from time
to time upon reasonable prior notice. Agent shall receive a fee in the amount of
$3,500 payable by the applicable Purchasing Lender and/or Purchasing CLO upon
the effective date of each transfer or assignment (other than to an intermediate
purchaser) to such Purchasing Lender and/or Purchasing CLO.

(f) Each Borrower authorizes each Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in such Lender’s
possession concerning such Borrower which has been delivered to such Lender by
or on behalf of such Borrower pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Borrower.

16.4 Application of Payments. Agent shall have the continuing and exclusive
right to apply or reverse and re-apply any payment and any and all proceeds of
Collateral to any portion of the Obligations. To the extent that any Borrower
makes a payment or Agent or any Lender receives any payment or proceeds of the
Collateral for any Borrower’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Agent or such
Lender.

 

115



--------------------------------------------------------------------------------

16.5 Indemnity. Each Borrower shall indemnify Agent, each Lender and each of
their respective officers, directors, Affiliates, attorneys, employees and
agents from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) which
may be imposed on, incurred by, or asserted against Agent or any Lender in any
claim, litigation, proceeding or investigation instituted or conducted by any
Governmental Body or instrumentality or any other Person with respect to any
aspect of, or any transaction contemplated by, or referred to in, or any matter
related to, this Agreement or the Other Documents, whether or not Agent or any
Lender is a party thereto, except to the extent that any of the foregoing arises
out of the willful misconduct or gross negligence of the party being indemnified
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment). Without limiting the generality of the foregoing, this
indemnity shall extend to any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses and disbursements of any
kind or nature whatsoever (including fees and disbursements of counsel) asserted
against or incurred by any of the indemnitees described above in this
Section 16.5 by any Person under any Environmental Laws or similar laws by
reason of any Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Substances
and Hazardous Waste, or other Toxic Substances, except to the extent such loss,
liability, damage and expense is attributable to any Hazardous Discharge
resulting from actions on the part of Agent or any Lender or is attributable to
conditions first occurring or existing after a foreclosure or deed in lieu of
foreclosure and such conditions are not caused by any Borrower or Guarantor or
related to conditions occurring or existing prior to a foreclosure or deed in
lieu of foreclosure. Additionally, if any taxes (excluding taxes imposed upon or
measured solely by the net income of Agent and Lenders and any other Excluded
Taxes, but including any intangibles taxes, stamp tax, recording tax or
franchise tax) shall be payable by Agent, Lenders or Borrowers on account of the
execution or delivery of this Agreement, or the execution, delivery, issuance or
recording of any of the Other Documents, or the creation or repayment of any of
the Obligations hereunder, by reason of any Applicable Law now or hereafter in
effect, Borrowers will pay (or will promptly reimburse Agent and Lenders for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the indemnitees described above in this Section 16.5 harmless
from and against all liability in connection therewith.

16.6 Notice. Any notice or request hereunder may be given to Borrowing Agent or
any Borrower or to Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Loan Agreement shall be given or made by telephone
or in writing (which includes by means of electronic transmission (i.e.,
“e-mail”) or facsimile transmission or by setting forth such Notice on a site on
the World Wide Web (a “Website Posting”) if Notice of such Website Posting
(including the information necessary to access such site) has previously been
delivered to the applicable parties hereto by another means set forth in this
Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:

 

116



--------------------------------------------------------------------------------

(a) In the case of hand-delivery, when delivered;

(b) If given by mail, four days after such Notice is deposited with the United
States Postal Service, with first-class postage prepaid, return receipt
requested;

(c) In the case of a telephonic Notice, when a party is contacted by telephone,
if delivery of such telephonic Notice is confirmed no later than the next
Business Day by hand delivery, a facsimile or electronic transmission, a Website
Posting or an overnight courier delivery of a confirmatory Notice (received at
or before noon on such next Business Day);

(d) In the case of a facsimile transmission, when sent to the applicable party’s
facsimile machine’s telephone number, if the party sending such Notice receives
confirmation of the delivery thereof from its own facsimile machine;

(e) In the case of electronic transmission, when actually received;

(f) In the case of a Website Posting, upon delivery of a Notice of such posting
(including the information necessary to access such site) by another means set
forth in this Section 16.6; and

(g) If given by any other means (including by overnight courier), when actually
received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

 

  (A) If to Agent or PNC at:

PNC Bank, National Association

Two Tower Center Boulevard – 21st floor

Mail Code: J3-JTTC-21-A

East Brunswick, New Jersey 08816

Attention: Josephine Griffin

Telephone: (732) 220-4388

Facsimile: (732) 220-4548

with a copy to:

PNC Bank, National Association

2100 Ross Avenue, Suite 1850

Dallas, Texas 75201

Attention: Kay Murphy

Telephone: (214) 871-1256

Facsimile: (214) 871-2015

 

117



--------------------------------------------------------------------------------

with an additional copy to:

Porter Hedges LLP

1000 Main Street, 36th floor

Houston, Texas 77002

Attention: Joyce Soliman

Telephone: (713) 226-6685

Facsimile: (713) 226-6285

 

  (B) If to a Lender other than Agent, as specified on the signature pages
hereof.

 

  (C) If to Borrowing Agent or any Borrower:

c/o Integrated Drilling Equipment, LLC

25311 I-45 North, Woodpark Business Center, Bldg. No. 6

Spring, Texas 77380

Attention: Bruce E. Burnham

Telephone: (281) 465-9393

Facsimile: (281) 465-9440

with copies to:

Empeiria Acquisition Corp.

142 W. 57th Street, 11th Floor

New York, New York 10014

Attn: Michael Dion

Telephone: 973-902-4099

Facsimile: 646-390-1004

Jones Day

222 East 41st Street

New York, New York 10017-6702

Attention: Charles N. Bensinger

Telephone: 212-326-3797

Facsimile: 212-755-7306

16.7 Survival. The obligations of Borrowers under Sections 2.2(f), 3.7, 3.8,
3.9, 3.11, 4.19(h), and 16.5 and the obligations of Lenders under Section 14.7,
shall survive termination of this Agreement and the Other Documents and payment
in full of the Obligations (other than contingent indemnification obligations).

16.8 Severability. If any part of this Agreement is contrary to, prohibited by,
or deemed invalid under Applicable Laws, such provision shall be inapplicable
and deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.

 

118



--------------------------------------------------------------------------------

16.9 Expenses. All costs and expenses including reasonable attorneys’ fees
(including the allocated costs of in house counsel) and disbursements incurred
by Agent on its behalf or on behalf of Lenders (a) in all efforts made to
enforce payment of any Obligation or effect collection of any Collateral, or
(b) in connection with the entering into, modification, amendment,
administration and enforcement of this Agreement, or any consents or waivers
hereunder or thereunder and all related agreements, documents and instruments,
or (c) in instituting, maintaining, preserving, enforcing and foreclosing on
Agent’s security interest in or Lien on any of the Collateral, or maintaining,
preserving or enforcing any of Agent’s or any Lender’s rights hereunder, under
all related agreements, documents and instruments, whether through judicial
proceedings or otherwise, or (d) in defending or prosecuting any actions or
proceedings arising out of or relating to Agent’s or any Lender’s transactions
with any Borrower or any Guarantor, or (e) in connection with any advice given
to Agent or any Lender with respect to its rights and obligations under this
Agreement, and all related agreements, documents and instruments, may be charged
to Borrowers’ Account and shall be part of the Obligations.

16.10 Injunctive Relief. Each Borrower recognizes that, in the event any
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, or threatens to fail to perform, observe or
discharge such obligations or liabilities, any remedy at law may prove to be
inadequate relief to Lenders; therefore, Agent, if Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11 Consequential Damages. Neither Agent nor any Lender, nor any agent or
attorney for any of them, shall be liable to any Borrower or any Guarantor (or
any Affiliate of any such Person) for indirect, punitive, exemplary or
consequential damages arising from any breach of contract, tort or other wrong
relating to the establishment, administration or collection of the Obligations
or as a result of any transaction contemplated under this Agreement or any Other
Document.

16.12 Captions. The captions at various places in this Agreement are intended
for convenience only and do not constitute and shall not be interpreted as part
of this Agreement.

16.13 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or other electronic transmission shall be deemed to be an original
signature hereto.

16.14 Construction. The parties acknowledge that each party and its counsel have
reviewed this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any amendments, schedules or
exhibits thereto.

16.15 Confidentiality; Sharing Information. Agent, each Lender and each
Transferee shall hold all non-public information obtained by Agent, such Lender
or such Transferee pursuant to the requirements of this Agreement in accordance
with Agent’s, such Lender’s and such Transferee’s customary procedures for
handling confidential information of this nature;

 

119



--------------------------------------------------------------------------------

provided, however, Agent, each Lender and each Transferee may disclose such
confidential information (a) to its examiners, Affiliates, outside auditors,
counsel and other professional advisors, (b) to Agent, any Lender or to any
prospective Transferees, and (c) as required or requested by any Governmental
Body or representative thereof or pursuant to legal process; provided, further
that (i) unless specifically prohibited by Applicable Law or court order, Agent,
each Lender and each Transferee shall use its reasonable best efforts prior to
disclosure thereof, to notify the applicable Borrower of the applicable request
for disclosure of such non-public information (A) by a Governmental Body or
representative thereof (other than any such request in connection with an
examination of the financial condition of a Lender or a Transferee by such
Governmental Body) or (B) pursuant to legal process and (ii) in no event shall
Agent, any Lender or any Transferee be obligated to return any materials
furnished by any Borrower other than those documents and instruments in
possession of Agent or any Lender in order to perfect its Lien on the Collateral
once the Obligations (other than contingent indemnification obligations) have
been paid in full and this Agreement has been terminated. Each Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to such Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each Borrower hereby
authorizes each Lender to share any information delivered to such Lender by such
Borrower and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such Subsidiary
or Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement.

16.16 Publicity. Each Borrower and each Lender hereby authorizes Agent to make
appropriate announcements of the financial arrangement entered into among
Borrowers, Agent and Lenders, including announcements which are commonly known
as tombstones, in such publications and to such selected parties as Agent shall
in its sole and absolute discretion deem appropriate.

16.17 Certifications From Banks and Participants; US PATRIOT Act. Each Lender or
assignee or participant of a Lender that is not incorporated under the laws of
the United States of America or a state thereof (and is not excepted from the
certification requirement contained in Section 313 of the USA PATRIOT Act and
the applicable regulations because it is both (i) an affiliate of a depository
institution or foreign bank that maintains a physical presence in the United
States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to the Agent the certification, or, if applicable,
recertification, certifying that such Lender is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within 10 days after the Closing Date, and (2) as
such other times as are required under the USA PATRIOT Act.

16.18 Amendment and Restatement; No Novation. This Agreement amends and
restates, but does not extinguish and is not a novation or an accord and
satisfaction of, the Existing Credit Agreement, and any Indebtedness outstanding
thereunder shall be deemed to be advanced and outstanding under this Agreement.
Nothing in this Agreement shall be deemed to

 

120



--------------------------------------------------------------------------------

release or otherwise adversely affect any Lien, mortgage or security interest
securing any Indebtedness outstanding under the Existing Credit Agreement or any
rights of Agent or any Lender against any Borrower, guarantor, surety or other
party primarily or secondarily liable for such Indebtedness. Each Borrower
hereby acknowledges and agrees that all Liens securing the “Obligations” under,
and as defined in, the Existing Credit Agreement are hereby ratified, renewed,
and extended to secure the Obligations (as defined in this Agreement).

[Signatures on following pages.]

 

121



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written.

 

EMPEIRIA ACQUISITION CORP.,

as Borrowing Agent and as a Borrower

By:   /s/ Norman Michael Dion Name: Norman Michael Dion Title: Chief Financial
Officer

INTEGRATED DRILLING EQUIPMENT, LLC

as Borrower

By:

  /s/ Norman Michael Dion Name: Norman Michael Dion Title: Chief Financial
Officer

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC

as a Borrower

By:

  /s/ Norman Michael Dion Name: Norman Michael Dion Title: Chief Financial
Officer

Signature Page to Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

as Agent and as Lender

By:   /s/ Kay L. Murphy  

Kay L. Murphy

Vice President

2100 Ross Avenue, Suite 1850

Dallas, Texas 75201

 

Commitment Percentage: 100%

Signature Page to Revolving Credit and Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 1.2-A

BORROWING BASE CERTIFICATE

 

                                               Report
No.     

COLLATERAL STATUS

  BILLED
AR   UNBILLED
AR   TOTAL
AR    IEC
PARTS
INV.    ARS
WIP    IEC
WIP    IDE
WIP –
SPEC
RIGS    TOTAL –
INVENTORY    TOTAL 1.    Beginning Collateral (line 4 prior report)            
            2.    Additions to Collateral (New Billings) (+)                  
      3.    Deductions to Collateral – Collections (-)                        
3.1    Deductions to Collateral – Credit Memos (-)                         3.2
   Adj. to Collateral – Credit Memos (+/-)                         4.    Total
Collateral                         5.    Less Ineligible Collateral            
            6.    Total Eligible Collateral                        

 

Exhibit 1.2-A – Page 1



--------------------------------------------------------------------------------

    

LOAN STATUS

   BILLED
AR    UNBILLED
AR    TOTAL
AR    IEC
PARTS
INV.    ARS
WIP    IEC
WIP    RIGS    TOTAL
INVENTORY    TOTAL 7.    Advance percentage or Credit Limit                     
      8.    Collateral Value (Elg. Coll. X Adv %)                            9.
   Sub Limits                            10.    Net Collateral Value (after Sub
Limits)                            10.b    Line cap                           
10.c    Net Collateral Value (after Cap & reserve)                           
11.    Previous Loan Balance (Prior Line 13)                            12.   

Loss: A) Net Collections

          B) Adjustments

          C) Other

                           13.    Subtotal for Loan Balance                     
      14.   

Additional Loan Increases:

          A) Request for Funds

          B) Return Items

          C) Other

                           15.    New Loan Balance                           
16.    Letters of Credit Outstanding                            17.    Rent
Reserve                            18.    Collateral Available for Loan         
                 

To induce PNC Bank, National Association (“PNC Bank”) to grant advances or other
financial accommodations to us pursuant to the terms of our Amended and Restated
Revolving Credit and Security Agreement dated as of December 14, 2012 with PNC
Bank (as the same may be extended, amended, and/or restated from time to time
“Credit Agreement”), we hereby certify, represent and warrant the following to
PNC Bank, all as of the date hereof: (1) the foregoing statements of our
accounts receivable and/or inventory collateral described above are true and
complete; (2) the total eligible collateral described in line 6 above represents
only Eligible Accounts and Eligible Inventory, as those terms are defined in the
Credit Agreement; (3) we are in compliance with all of the terms and provisions
of the Credit Agreement; and (4) there exists no Default or Event of Default
under the Credit Agreement.

 

Exhibit 1.2-A – Page 2



--------------------------------------------------------------------------------

Authorized Signature / Title      For PNC Bank Use      Print / Type Name of
Authorized Signer      Checked By:                                         
Date:                          Approved By:
                                       Date:                          Date     

 

Exhibit 1.2-A – Page 3



--------------------------------------------------------------------------------

EXHIBIT 1.2-B

COMPLIANCE CERTIFICATE

For the Monthly Period

from             , 20        

to             , 20        

To: PNC Bank, National Association, as Agent, pursuant to that certain Amended
and Restated Revolving Credit and Security Agreement dated as of December 14,
2012 (as amended, supplemented or restated from time to time, the “Credit
Agreement”), by and among INTEGRATED DRILLING EQUIPMENT, LLC, a Delaware limited
liability company (“IDE” and “Borrowing Agent”), INTEGRATED DRILLING EQUIPMENT
COMPANY HOLDINGS, LLC, a Delaware limited liability company (“Holdings”), and
EMPEIRIA ACQUISITION CORP., a corporation formed under the laws of Delaware
(“Empeiria,” and collectively with IDE and Holdings, “Borrowers”), the lenders
party thereto (the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as agent (in
such capacity, “Agent”) for the Lenders. Capitalized terms used but not defined
in this Compliance Certificate shall have the meanings given such terms in the
Credit Agreement.

Ladies and Gentlemen:

This Compliance Certificate (this “Certificate”) is delivered to you pursuant to
Section 1.2 and Article IX of the Credit Agreement. Unless otherwise stated in
this Certificate, capitalized terms used in this Certificate are defined in the
Credit Agreement.

The undersigned hereby certifies to you as follows:

1. The undersigned is, and at all times mentioned herein has been, a duly
elected, qualified and acting [Chief Accounting Officer] [Controller] of
Empeiria as “Borrowing Agent” for Borrowers.

2. The undersigned has reviewed the provisions of the Credit Agreement and the
Other Documents (collectively, the “Documents”), and a review of the records of
the activities of Borrowers during the period from [            , 20        , to
            , 20        ] (the “Subject Period”) has been made under the
supervision of the undersigned with a view towards determining whether, during
the Subject Period, Borrowers have kept, observed, performed and fulfilled all
their obligations under the Documents.

3. The financial statements of Borrowers and their Subsidiaries delivered to you
concurrently herewith have been prepared in accordance with GAAP and fairly and
accurately in all material respects present the financial condition of Borrowers
and their Subsidiaries and results of operations of Borrowers and their
Subsidiaries at the date and for the period indicated therein.

 

Exhibit 1.2-B – Page 1



--------------------------------------------------------------------------------

4. Borrowers have in all material respects kept, observed, performed and
fulfilled each and every covenant and condition contained in the Documents, and,
as of the date of the financial statements to which this Certificate relates and
as of the date hereof, Borrowers are not in default in the performance,
observance or fulfillment in all material respects of any of the covenants and
conditions of the Documents and no Default or Event of Default has occurred,
except for such defaults, if any, described on Schedule A attached hereto. (If
any are described, state the nature, when it occurred, whether it is continuing
and the steps being taken by Borrowers with respect to such default.)

5. The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects on and as of the date
hereof with the same force and effect as though made or as of the date hereof
except (i) for those representations and warranties that relate specifically to
an earlier date, (ii) for changes previously disclosed in writing to Agent and
(iii) as disclosed on the attached Schedule B.

6. Attached hereto as Schedule C is a true and accurate calculation setting
forth, among other information, information that demonstrates compliance (or
noncompliance) with each of the covenants set forth in Sections 6.5, 7.4, 7.5,
7.6, 7.7, 7.8, 7.10, and 7.11 of the Credit Agreement.

7. To the best of the undersigned’s knowledge, except with respect to conditions
existing on the Closing Date that are described on Schedule 4.19 to the Credit
Agreement, Borrowers are in compliance in all material respects with all
federal, state and local Environmental Laws. To the extent Borrowers are not in
compliance with the foregoing laws, Schedule D, attached hereto, sets forth with
specificity all areas of non-compliance and the proposed action Borrowers will
implement in order to achieve full compliance.

This Certificate is subject to and shall be construed in accordance with the
terms of the Credit Agreement.

[Signature page follows.]

 

Exhibit 1.2-B – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of this             day of             , 20    .

 

EMPEIRIA ACQUISITION CORP.,

as Borrowing Agent

By:  

 

Name:  

 

Title:  

 

Schedules:

A – Defaults

B – Representations and Warranties

C – Calculations

D – Environmental Reports

Signature Page to Compliance Certificate



--------------------------------------------------------------------------------

Schedule A

to

Compliance Certificate

Defaults

Schedule A



--------------------------------------------------------------------------------

Schedule B

to

Compliance Certificate

Representations and Warranties

Schedule B



--------------------------------------------------------------------------------

Schedule C

to

Compliance Certificate

Calculations

Schedule C



--------------------------------------------------------------------------------

Schedule D

to

Compliance Certificate

Environmental Reports

Schedule D



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)

REVOLVING CREDIT NOTE

 

$20,000,000.00                , 2012

This Revolving Credit Note (this “Note”) is executed and delivered under and
pursuant to the terms of that certain Amended and Restated Revolving Credit and
Security Agreement dated of even date herewith (as amended, restated, or
supplemented, the “Credit Agreement”), by and among INTEGRATED DRILLING
EQUIPMENT, LLC, a Delaware limited liability company (“IDE” and “Borrowing
Agent”), and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware
limited liability company (“Holdings”), and EMPEIRIA ACQUISITION CORP., a
corporation formed under the laws of Delaware (“Empeiria,” and collectively with
IDE and Holdings, “Borrowers”), PNC BANK, NATIONAL ASSOCIATION, as agent (in
such capacity, “Agent”) for the financial institutions from time to time party
thereto (the “Lenders”), and the Lenders. Capitalized terms used but not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.

FOR VALUE RECEIVED, Borrowers hereby jointly and severally promise to pay to the
order of PNC Bank, National Association (“PNC”), at the office of Agent located
at Two Tower Center Boulevard, East Brunswick, New Jersey 08816, or at such
other place as Agent may from time to time designate to Borrowers in writing:

(i) the principal sum of TWENTY MILLION DOLLARS AND NO/100 ($20,000,000.00) or,
if different from such amount, the unpaid principal balance of PNC’s Commitment
Percentage of the Revolving Advances as may be due and owing under the Credit
Agreement, payable in accordance with the provisions of the Credit Agreement,
subject to acceleration upon the occurrence of an Event of Default under the
Credit Agreement or earlier termination of the Credit Agreement pursuant to the
terms thereof; and

(ii) interest on the principal amount of this Note from time to time outstanding
until such principal amount is paid in full at the applicable Revolving Interest
Rate in accordance with the provisions of the Credit Agreement. In no event,
however, shall interest exceed the maximum interest rate permitted by law. Upon
and after the occurrence of an Event of Default, and during the continuation
thereof, interest shall be payable at the Default Rate.

This Note is a Revolving Credit Note referred to in the Credit Agreement and is
secured by the liens granted pursuant to the Credit Agreement and the Other
Documents, is entitled to the benefits of the Credit Agreement and the Other
Documents, and is subject to all of the agreements, terms and conditions therein
contained.

This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.

If an Event of Default under Article X of the Credit Agreement shall occur, then
this Note shall immediately, or upon the election of Required Lenders as
applicable, in accordance with the Credit Agreement, become due and payable,
without notice, together with reasonable attorneys’ fees if the collection
hereof is placed in the hands of an attorney to obtain or enforce payment
hereof. If any other Event of Default shall occur under the Credit Agreement or
any of

 

Exhibit 2.1(a) – Page 1



--------------------------------------------------------------------------------

the Other Documents, which is not cured within any applicable grace period, then
this Note may, as provided in the Credit Agreement, be declared to be
immediately due and payable, without notice, together with reasonable attorneys’
fees, if the collection hereof is placed in the hands of an attorney to obtain
or enforce payment hereof.

This Note shall be construed and enforced in accordance with the laws of the
State of Texas.

Borrowers expressly waive any presentment, demand, protest, notice of protest,
notice of intent to accelerate, notice of acceleration or notice of any kind
except as expressly provided in the Credit Agreement.

This Note is issued in replacement of, but is not a novation or an accord and
satisfaction of, that certain Revolving Credit Note dated October 31, 2011,
executed by IDE, IEC-Systems, LLC, and Advanced Rig Services, LLC and made
payable to the order of PNC in the maximum principal amount of $20,000,000.

[Signature Page Follows.]

 

Exhibit 2.1(a) – Page 2



--------------------------------------------------------------------------------

EXECUTED as of the date first written above.

 

BORROWERS: INTEGRATED DRILLING EQUIPMENT, LLC By:  

 

Name:  

 

Title:  

 

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

EMPEIRIA ACQUISITION CORP. By:  

 

Name:  

 

Title:  

 

Signature Page to Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT 8.1(k)

FINANCIAL CONDITION CERTIFICATE

The undersigned hereby certifies with respect to INTEGRATED DRILLING EQUIPMENT,
LLC, a Delaware limited liability company (“IDE”), EMPEIRIA ACQUISITION CORP., a
corporation formed under the laws of Delaware (“Empeiria” and “Borrowing
Agent”), and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware
limited liability company (“Holdings,” and collectively with IDE and Empeiria,
“Borrowers”), as of the             day of             , 20    , that:

1. I am the duly elected, qualified and acting [Chief Financial Officer]
[Controller] of [Empeiria and] each Borrower. IDE is a limited liability company
duly organized, existing and in good standing under the laws of the State of
Delaware. Holdings is a limited liability company duly organized, existing and
in good standing under the laws of the State of Delaware. Empeiria is a
corporation duly organized, existing and in good standing under the laws of the
State of Delaware

2. I am fully familiar with all of the business and financial affairs of each
Borrower, including, without limiting the generality of the foregoing, all of
the matters hereinafter described.

3. This Certificate is made and delivered to PNC BANK, NATIONAL ASSOCIATION, as
agent (in such capacity, “Agent”) for the financial institutions (the “Lenders”)
from time to time party to that certain Amended and Restated Revolving Credit
and Security Agreement dated as of December 14, 2012, among Borrowers, Agent,
and the Lenders (as amended, restated, or supplemented, the “Credit Agreement”),
for the purpose of inducing Agent and Lenders, now and from time to time
hereafter, to extend credit to Borrowers pursuant to the terms and conditions of
the Credit Agreement and the Other Documents now and from time to time hereafter
executed by Borrowers and delivered to Agent and the Lenders. I understand that
you are relying on this Certificate. All capitalized terms used and not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.

4. I have reviewed the following and am fully familiar with the process pursuant
to which they were generated:

5. The Pro Forma Balance Sheet of Empeiria and its Subsidiaries is attached
hereto as Exhibit A (the “Pro Forma Balance Sheet”).

6. The Pro Forma Balance Sheet is accurate, complete and correct in all material
respects given the assumptions upon which it is prepared and fairly reflects the
consolidated financial condition of Empeiria and its Subsidiaries after giving
effect to the Transactions and the assumptions upon which the Pro Forma Balance
Sheet is prepared. The Borrowers, taken as a whole, will have sufficient cash
flow to enable them to pay their debts as they mature.

7. Immediately following the execution of the Credit Agreement and the
consummation of the Transactions, the assets of Borrowers (including
reimbursement and contribution rights), at a fair valuation and at their present
fair saleable value, will be in excess of the total amount of Borrowers’
liabilities (including contingent and unmatured liabilities),

 

Exhibit 8.1(k) – Page 1



--------------------------------------------------------------------------------

Borrowers, taken as a whole, will be able to pay their debts as they become due,
and Borrowers, taken as a whole, will have sufficient capital with which to
carry on their businesses. All material undisputed debts owing to third parties
by Borrowers are current and not past due.

8. The Credit Agreement was, and the Other Documents were and will be, executed
and delivered by Borrowers to Agent and/or Lenders in good faith and in exchange
for reasonably equivalent value and fair consideration.

I have reviewed the relevant terms of the Credit Agreement and the Other
Documents executed as of the date hereof and have made, or have caused to be
made under my supervision, a review of the transactions and conditions of
Borrowers from the beginning of the accounting period covered by the documents
set forth in Section 4 hereof to the date of this Certificate, and that such
review has not disclosed the existence during such period of any condition or
event which constitutes or would constitute a Default or an Event of Default.

[Signature Page Follows.]

 

Exhibit 8.1(k) – Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Financial Condition
Certificate as of the date first set forth above.

 

INTEGRATED DRILLING EQUIPMENT, LLC By:  

 

Name:  

 

Title:  

 

INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC By:  

 

Name:  

 

Title:  

 

EMPEIRIA ACQUISITION CORP. By:  

 

Name:  

 

Title:  

 

Signature Page to Financial Condition Certificate



--------------------------------------------------------------------------------

EXHIBIT A

Pro Forma Balance Sheet

[See attached.]

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT 16.3

COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT, dated as of             among             (the
“Transferor Lender”), each [Purchasing Lender/Purchasing CLO] executing this
Commitment Transfer Supplement ([each, a “Purchasing Lender” / each, a
“Purchasing CLO”]), and PNC Bank, National Association (“PNC”) as agent for the
Lenders (as defined below) under the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, this Commitment Transfer Supplement is being executed and delivered in
accordance with Section 16.3 of the Amended and Restated Revolving Credit and
Security Agreement dated as of December 14, 2012 (as from time to time amended,
restated, supplemented or otherwise modified in accordance with the terms
thereof, the “Credit Agreement”) by and among INTEGRATED DRILLING EQUIPMENT,
LLC, a Delaware limited liability company (“IDE”), EMPEIRIA ACQUISITION CORP., a
corporation formed under the laws of Delaware (“Empeiria”), and INTEGRATED
DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware limited liability company
(“Holdings,” and collectively with IDE and Empeiria, “Borrowers”), PNC BANK,
NATIONAL ASSOCIATION, as agent (in such capacity, “Agent”) for the financial
institutions which are now or which hereafter become a party thereto from time
to time party thereto (collectively, the “Lenders”, and each individually the
“Lender”), and the Lenders;

WHEREAS, each [Purchasing Lender/Purchasing CLO] wishes to become a Lender party
to the Credit Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to each [Purchasing
Lender/Purchasing CLO], rights, obligations and commitments under the Credit
Agreement;

NOW, THEREFORE, the parties hereto do hereby agree as follows:

1. All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement.

2. Upon receipt by the Agent of four counterparts of this Commitment Transfer
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Transferor Lender and Agent, Agent will
transmit to Transferor Lender and each [Purchasing Lender/Purchasing CLO] a
Transfer Effective Notice, substantially in the form of Schedule II to this
Commitment Transfer Supplement (a “Transfer Effective Notice”). Such Transfer
Effective Notice shall set forth, inter alia, the date on which the transfer
effected by this Commitment Transfer Supplement shall become effective (the
“Transfer Effective Date”), which date shall not be earlier than the first
Business Day following the date such Transfer Effective Notice is received. From
and after the Transfer Effective Date, each [Purchasing Lender/Purchasing CLO]
shall be a Lender party to the Credit Agreement for all purposes thereof.

 

Exhibit 16.3 – Page 1



--------------------------------------------------------------------------------

3. At or before 12:00 noon (Central time) on the Transfer Effective Date each
[Purchasing Lender/Purchasing CLO] shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such [Purchasing Lender/Purchasing CLO] (the
“Purchase Price”), of the portion of the Advances being purchased by such
[Purchasing Lender/Purchasing CLO] (such [Purchasing Lender’s/Purchasing CLO’s]
“Purchased Percentage”) of the outstanding Advances and other amounts owing to
the Transferor Lender under the Credit Agreement and the Revolving Credit Note
payable to the Transferor Lender. Effective upon receipt by Transferor Lender of
the Purchase Price from a [Purchasing Lender/Purchasing CLO], Transferor Lender
hereby irrevocably sells assigns and transfers to such [Purchasing
Lender/Purchasing CLO], without recourse, representation or warranty, and each
[Purchasing Lender/Purchasing CLO] hereby irrevocably purchases, takes and
assumes from Transferor Lender, such [Purchasing Lender’s/Purchasing CLO’s]
Purchased Percentage of the Advances and other amounts owing to the Transferor
Lender under the Credit Agreement and the Revolving Credit Note together with
all instruments, documents and collateral security pertaining thereto.

4. Transferor Lender has made arrangements with each [Purchasing
Lender/Purchasing CLO] with respect to (i) the portion, if any, to be paid, and
the date or dates for payment, by Transferor Lender to such [Purchasing
Lender/Purchasing CLO] of any fees heretofore received by Transferor Lender
pursuant to the Credit Agreement prior to the Transfer Effective Date and
(ii) the portion, if any, to be paid, and the date or dates for payment, by such
[Purchasing Lender/Purchasing CLO] to Transferor Lender of fees or interest
received by such [Purchasing Lender/Purchasing CLO] pursuant to the Credit
Agreement from and after the Transfer Effective Date.

5. (a) All principal payments that would otherwise be payable from and after the
Transfer Effective Date to or for the account of Transferor Lender pursuant to
the Credit Agreement and the Revolving Credit Note shall, instead, be payable to
or for the account of Transferor Lender and [Purchasing Lender/Purchasing CLO],
as the case may be, in accordance with their respective interests as reflected
in this Commitment Transfer Supplement.

(b) All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Revolving Credit Note shall, instead, accrue for
the account of, and be payable to, Transferor Lender and [Purchasing
Lender/Purchasing CLO], as the case may be, in accordance with their respective
interests as reflected in this Commitment Transfer Supplement. In the event that
any amount of interest, fees or other amounts accruing prior to the Transfer
Effective Date was included in the Purchase Price paid by any [Purchasing
Lender/Purchasing CLO], Transferor Lender and each [Purchasing Lender/Purchasing
CLO] will make appropriate arrangements for payment by Transferor Lender to such
[Purchasing Lender/Purchasing CLO] of such amount upon receipt thereof from
Borrowers.

 

Exhibit 16.3 – Page 2



--------------------------------------------------------------------------------

6. Concurrently with the execution and delivery hereof, Transferor Lender will
provide to each [Purchasing Lender/Purchasing CLO] conformed copies of the
Credit Agreement and all related documents delivered to Transferor Lender.

7. Each of the parties to this Commitment Transfer Supplement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Commitment Transfer Supplement.

8. By executing and delivering this Commitment Transfer Supplement, Transferor
Lender and each [Purchasing Lender/Purchasing CLO] confirm to and agree with
each other and Agent and Lenders as follows: (i) other than the representation
and warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, the Revolving Credit
Note or any other instrument or document furnished pursuant thereto;
(ii) Transferor Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their Obligations under the
Credit Agreement, the Revolving Credit Note or any other instrument or document
furnished pursuant hereto; (iii) each [Purchasing Lender/Purchasing CLO]
confirms that it has received a copy of the Credit Agreement, together with
copies of such financial statements and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Commitment Transfer Supplement; (iv) each [Purchasing
Lender/Purchasing CLO] will, independently and without reliance upon Agent,
Transferor Lender or any other Lenders and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(v) each [Purchasing Lender/Purchasing CLO] appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Agent by the terms thereof; (vi) each
[Purchasing Lender/Purchasing CLO] agrees that it will perform all of its
respective obligations as set forth in the Credit Agreement to be performed by
each as a Lender; and (vii) each [Purchasing Lender/Purchasing CLO] represents
and warrants to Transferor Lender, Lenders, Agent and Borrowers that it is
either (x) entitled to the benefits of an income tax treaty with the United
States of America that provides for an exemption from the United States
withholding tax on interest and other payments made by Borrowers under the
Credit Agreement and the Other Documents or (y) is engaged in trade or business
within the United States of America.

9. Schedule I hereto sets forth the revised Commitment Percentages of Transferor
Lender and the Commitment Percentage of each [Purchasing Lender/Purchasing CLO]
as well as administrative information with respect to each [Purchasing
Lender/Purchasing CLO].

9. This Commitment Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of [New York].

[Signature Page Follows.]

 

Exhibit 16.3 – Page 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed by their respective duly authorized officers on the
date set forth above.

 

 

As Transferor Lender By:  

 

Name:   Title:  

 

 

 

As a [Purchasing Lender/Purchasing CLO] By:  

 

Name:   Title:  

 

 

Signature Page to Commitment Transfer Supplement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Name:   Title:  

 

 

Signature Page to Commitment Transfer Supplement



--------------------------------------------------------------------------------

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT

LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

 

(Transferor Lender)

   Revised Commitment Amount    $                            Revised Commitment
Percentage                               %

(Purchasing Lender)

   Commitment Amount    $                            Commitment Percentage   
                           %

 

Addresses for Notices

 

 

 

Attention:

Telephone:

Telecopier:

Commitment Transfer Supplement



--------------------------------------------------------------------------------

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT

(Form of Transfer Effective Notice)

To:                     , as Transferor Lender and                     , as
[Purchasing Lender/Purchasing CLO]:

The undersigned, as Agent under the Amended and Restated Revolving Credit and
Security Agreement dated as of December 14, 2012, by and among INTEGRATED
DRILLING EQUIPMENT, LLC, a Delaware limited liability company, EMPEIRIA
ACQUISITION CORP., a corporation formed under the laws of Delaware (“Empeiria”),
and INTEGRATED DRILLING EQUIPMENT COMPANY HOLDINGS, LLC, a Delaware limited
liability company, as borrowers, the financial institutions named therein (the
“Lenders”), and PNC BANK, NATIONAL ASSOCIATION, as a Lender and as agent for
Lenders, acknowledges receipt of four (4) executed counterparts of a completed
Commitment Transfer Supplement in the form attached hereto. [Note: Attach copy
of Commitment Transfer Supplement.]

Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be [insert date of Transfer Effective Notice].

 

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:  

 

Title:  

 

ACCEPTED FOR RECORDATION

IN REGISTER:

Commitment Transfer Supplement